      Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 1 of 245



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                     No. 19-CR-561 (LAP)
-against-                                     No. 11-CV-691 (LAK)
STEVEN DONZIGER,                              FINDINGS OF FACT &
                                              CONCLUSIONS OF LAW
                      Defendant.

                               Appearances

Rita Marie Glavin
Sareen Karla Armani
GLAVIN PLLC

Brian Paul Maloney
SEWARD & KISSEL LLP

Attorneys for United States of America


Ronald Laurence Kuby
Rhidaya Shodhan Trivedi
LAW OFFICE OF RONALD L. KUBY

Martin Garbus
OFFIT KURMAN PA

Steven Donziger

Attorneys for Defendant Steven Donziger


Reed Michael Brodsky
GIBSON, DUNN & CRUTCHER LLP

Attorneys for Non-Parties Gibson, Dunn & Crutcher LLP, Anne M.
Champion, Randy M. Mastro, Andrea E. Neuman, & William E.
Thomson




                                     i
        Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 2 of 245



                             Table of Contents

I. Introduction ............................................... 1
II. Findings of Fact ........................................... 4
 a. The “Lay of the Land” ..................................... 4
 b. The Trial Record & Initial Observations on Witness
 Credibility .................................................. 7
 c. Counts IV, V, & VI: The RICO Judgment .................... 17
   1. The RICO Judgment, the Retainer Agreements, & the
   Amazonia Shares ........................................... 17
   2. Mr. Donziger’s Stay Request, Judge Kaplan’s April 25,
   2014 Stay Order, & the Appeal of the RICO Judgment ........ 23
   3.     The Supplemental Money Judgment ....................... 29
   4.     Chevron’s March 19, 2018 Contempt Application ......... 32
   5.     The May 8, 2018 Hearing ............................... 34
   6.     The Amazonia Shares & the 2011 Retainer ............... 37
   7.     The 2017 Retainer ..................................... 44
   8.     The Agreement with David Zelman ....................... 51
 d. Counts I, II, & III: Post-Judgment Discovery ............. 60
   1.     Chevron Seeks Post-Judgment Discovery ................. 60
   2. Chevron Moves to Compel & Judge Kaplan’s May 17, 2018
   Order ..................................................... 66
   3. Mr. Donziger’s May 31, 2018 Motion & Judge Kaplan’s June
   1, 2018 Order ............................................. 70
   4. Mr. Donziger’s June 15, 2018 Motion & Judge Kaplan’s June
   25, 2018 Order ............................................ 72
   5. Judge Kaplan’s July 23, 2018 Order, Mr. Donziger’s August
   13, 2018 Stay Motion, & Judge Kaplan’s September 25, 2018
   Order ..................................................... 79
   6. Judge Kaplan’s October 18, 2018 Order & Mr. Donziger’s
   Refusals to Comply ........................................ 86
   7.     The Protocol .......................................... 95
   8.     Contempt Findings & Coercive Fines ................... 104




                                      ii
        Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 3 of 245



   9. The Passport Order & Mr. Donziger’s Emergency Motion for
   a Stay ................................................... 111
 e. Mr. Donziger’s Post-Judgment Appeals & the Court of Appeals’
 March 4, 2021 Opinion ...................................... 116
III.    Conclusions of Law & Additional Findings .............. 120
 a. Mr. Donziger’s “Structural” Issues ...................... 121
   1.       Disinterested Special Prosecutors .................... 123
   2.       Home Confinement ..................................... 130
   3.       The Appointments Clause .............................. 131
   4.       Various Discovery Requests ........................... 149
   5.       Judge Kaplan’s Alleged Animosity ..................... 153
   6.       The “Uniqueness” of This Case ........................ 155
   7.       The Court’s Recusal .................................. 156
   8.       Conclusion ........................................... 158
 b. Collateral Bar Rule ..................................... 159
   1.       Legal Standards ...................................... 159
   2.       Discussion ........................................... 162
       A.    Application of the Collateral Bar Rule ............. 164
       B.    The Protocol & the Passport Order .................. 170
   3.       Conclusion ........................................... 180
 c. The Criminal Contempt Charges ........................... 181
   1.       Legal Standards ...................................... 181
   2.       Issuance of Orders ................................... 184
       A.    Counts IV & V ...................................... 185
       B.    Count VI ........................................... 189
       C.    Count I ............................................ 193
       D.    Count II ........................................... 196
       E.    Count III .......................................... 197
   3.       Disobedience ......................................... 198
       A.    Count IV ........................................... 198
       B.    Count V ............................................ 200


                                      iii
        Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 4 of 245



     C.     Count VI ........................................... 203
     D.     Count I ............................................ 211
     E.     Count II ........................................... 213
     F.     Count III .......................................... 215
   4.     Willfulness .......................................... 218
     A.     Counts IV & V ...................................... 219
     B.     Count VI ........................................... 225
     C.     Counts I & II ...................................... 230
     D.     Count III .......................................... 237
   5.     Young & the Court’s Discretion ....................... 238
IV. Conclusion ............................................... 240




                                      iv
       Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 5 of 245



LORETTA A. PRESKA, Senior United States District Judge:

  I.       Introduction

       The events giving rise to this criminal contempt case mark

the latest chapter in a sprawling legal saga--spanning multiple

continents and over twenty-five years of fierce litigation--

between Defendant Steven Donziger and Chevron Corporation

(“Chevron”) regarding oil pollution in the Orienté region of the

Ecuadorian Amazon.1       This case, however, is wholly unconcerned

with the debate regarding any responsibility Chevron might bear

for that pollution.2       Yet, this case is no less important to a



       The full story of Mr. Donziger’s clash with Chevron has
       1

been recounted in painstaking detail elsewhere. See generally
Chevron Corp. v. Donziger, 974 F. Supp. 2d 362 (S.D.N.Y. 2014).
That opinion is in evidence as Government Exhibit 1874 (“GX
1874”). When citing documents marked for identification as
“Government Exhibits,” the Court will use the abbreviation “GX.”
When citing documents marked for identification as “Defense
Exhibits,” the Court will use the abbreviation “DX.” Unless
otherwise specified, all exhibits cited herein were admitted
into evidence for their truth.

       See United States v. Terry, 17 F.3d 575, 576 (2d Cir.
       2

1994) (“The actions leading to the criminal contempt conviction
from which this appeal was taken lay grounded in the highly
charged societal debate over abortion rights. This appeal,
however, is unconcerned with that debate.”). To be clear, this
decision makes no determination regarding pollution in Ecuador,
the cleanup of any such pollution, climate change,
environmentalism, Mr. Donziger’s long advocacy for clients
seeking to raise environmental issues, the apparent high regard
in which Mr. Donziger is held by various celebrities and other
people who are strangers to these proceedings, and other issues
that have been raised (largely by Mr. Donziger) outside the
record and in various public fora outside the Court.
Accordingly, any submissions addressing or based on those or any
                              (continued on following page)


                                      1
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 6 of 245



society, like ours, that holds the rule of law among its

cardinal virtues.3   Indeed, at stake here is the fundamental

principle that a party to a legal action must abide by court

orders or risk criminal sanctions, no matter how fervently he

believes in the righteousness of his cause or how much he

detests his adversary.4

     By order to show cause dated July 30, 2019 (the “Order to

Show Cause”), Judge Lewis A. Kaplan charged Mr. Donziger with

six counts of criminal contempt arising from Mr. Donziger’s

refusal to comply with multiple court orders in Chevron Corp. v.

Donziger, No. 11-CV-691 (LAK) (S.D.N.Y).5       Contempt proceedings

involving attorneys invariably are difficult, and “[t]his case



(continued from previous page)
other topics beyond the narrow merits of this criminal contempt
case are irrelevant and thus played no part in the decision
reached herein.
     3 See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 163 (1803)
(“The government of the United States has been emphatically
termed a government of laws, and not of men.”); see also
Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 646 (1952)
(Jackson, J., concurring) (“[W]e submit ourselves to rulers only
if under rules.”).
     4 See, e.g., Walker v. City of Birmingham, 388 U.S. 307, 321
(1967) (“[R]espect for judicial process is a small price to pay
for the civilizing hand of the law, which alone can give abiding
meaning to constitutional freedom.”).
     5 (See Order to Show Cause Why Defendant Steven Donziger
Should Not Be Held in Criminal Contempt (“Order to Show Cause”),
dated July 30, 2019 [dkt. no. 1 in 19-CR-561; dkt. no. 2276 in
11-CV-691].) Unless otherwise specified, all docket number
citations herein refer to the docket in 19-CR-561.


                                    2
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 7 of 245



is no exception.”6    Following a five-day bench trial--and upon

careful consideration of the trial record and arguments made in

the post-trial briefing7--the Court makes the following findings

of fact and conclusions of law.8


     6   United States v. Cutler, 840 F. Supp. 959, 961 (E.D.N.Y.
1994).
     7 (See Proposed Findings of Fact of the United States of
America (“Sp. Pros. Br.”), dated June 8, 2021 [dkt. no. 327];
Findings of Fact and Conclusions of Law as to Counts IV, V, and
VI (“Def. IV/V/VI Br.”), dated June 8, 2021 [dkt. no. 326];
Findings and Conclusions and Offer of Proof (“Def. I/II/III
Br.”), dated June 8, 2021 [dkt. no. 328].)
     Mr. Donziger also filed a post-trial letter motion to
dismiss on June 3, 2021. (See Letter (“June 3 Letter MTD”),
dated June 3, 2021 [dkt. no. 324]; see also Response, dated June
18, 2021 [dkt. no. 329]; Reply in Support of Motion to Dismiss
(“June 25 Reply”), dated June 25, 2021 [dkt. no. 335].)

     Mr. Donziger filed a second post-trial letter motion to
dismiss on June 22, 2021. (See Motion to Dismiss (“Appointments
MTD”), dated June 22, 2021 [dkt. no. 330]; see also Letter
Response, dated July 9, 2021 [dkt. no. 338]; Letter Reply to
Response (“Appointments Reply”), dated July 19, 2021 [dkt. no.
343].)
     8 See FED. R. CRIM. P. 23(c). At the outset, the Court notes
that the proposed findings of fact filed by the Special
Prosecutors, which are exceptionally detailed with generous
citations to the trial record, have proven helpful in
understanding the long and detailed history of the underlying
civil proceedings before Judge Kaplan. The Court stresses,
however, that while it sometimes found those proposed findings
illuminating, it did not adopt any proposed findings verbatim or
wholesale. The Supreme Court has criticized that practice when,
unlike here, the trial judge assigns the preparation of such
findings to a prevailing party. See, e.g., Anderson v. City of
Bessemer City, 470 U.S. 564, 572 (1985) (citing United States v.
Marine Bancorporation, 418 U.S. 602, 615 n.13 (1974); United
States v. El Paso Natural Gas Co., 376 U.S. 651, 656–57 (1964)).
Here, by contrast, the Court requested post-trial briefing from
                                (continued on following page)


                                    3
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 8 of 245



  II.     Findings of Fact

          a. The “Lay of the Land”

     Although the facts surrounding the decades of underlying

civil litigation between Mr. Donziger and Chevron have little

(if any) significance to the legal questions before the Court in

this case, the Court will nevertheless provide some high-level

context to set the stage.       Mr. Donziger was one of the lead

plaintiffs’ lawyers in a lawsuit originally filed in this

District but tried in the Republic of Ecuador (“the Lago Agrio

Case”) alleging that Chevron’s predecessor-in-interest, Texaco,

Inc., had massively polluted the Amazonian rainforest through

its oil operations.9     In 2011, after years of litigation, Mr.

Donziger won an $8.6 billion judgment (the “Ecuadorian

Judgment”) against Chevron on behalf of his Amazonian clients.10

That success, however, was relatively short-lived.

     In 2011, Chevron sued Mr. Donziger and others in the

Southern District of New York, claiming that they had procured

the Ecuadorian Judgment by fraud.11      In 2014, after a lengthy



(continued from previous page)
both parties and adopted only those findings of fact supported
by the evidence after an independent and comprehensive review of
the trial record.
     9    (See GX 1874 at 1.)
     10   (See GX 1874 at 179.)
     11   (See GX 1874 at 298-99.)


                                     4
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 9 of 245



bench trial, Judge Kaplan ruled in Chevron’s favor.12         In doing

so, Judge Kaplan found that Mr. Donziger and his team had

engaged in a veritable smorgasbord of corrupt and fraudulent

acts in the Ecuadorian case, including, inter alia, submitting

false evidence, paying a consulting firm to “ghostwrite” a

purportedly independent expert’s report, and bribing the judge

to rule in their clients’ favor.13       Judge Kaplan’s comprehensive

485-page opinion was affirmed in full by the Court of Appeals.14

Mr. Donziger has since been disbarred in New York State as a

result of his misconduct in the Ecuadorian proceedings.15

     In this case, Mr. Donziger faces six counts of criminal

contempt for disobeying multiple orders issued by Judge Kaplan.16

The criminal charges are premised on three of Judge Kaplan’s

orders: (1) the March 4, 2014 judgment entered in Chevron’s

favor (the “RICO Judgment”);17 (2) the March 5, 2019 Forensic




     12   (See GX 1874 at 484-85.)
     13   (See GX 1874 at 362-63.)
     14See Chevron Corp. v. Donziger, 833 F.3d 74 (2d Cir.
2016), cert. denied, 137 S. Ct. 2268 (2017). That opinion is
also in evidence. (See GX 1914 at 3-129 (mandate from the Court
of Appeals, docketed at dkt. no. 1914 in 11-CV-691).)
     15See Matter of Donziger, 128 N.Y.S.3d 212 (1st Dep’t
2020), leave to appeal denied, 168 N.E.3d 1152 (N.Y. 2021).
     16   (See Order to Show Cause at 1-10 ¶¶ 1-21.)
     17   (See GX. 1875 (dkt. no. 1875 in 11-CV-691).)


                                     5
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 10 of 245



Inspection Protocol (the “Protocol”);18 and (3) the June 11, 2019

order related to Mr. Donziger’s passport(s) (the “Passport

Order”).19

     Also relevant to the charges are two agreements Mr.

Donziger entered into related to his representation of the

plaintiffs in the Lago Agrio case: (1) a January 5, 2011

retainer agreement (the “2011 Retainer”);20 and (2) a November 1,

2017 retainer agreement (the “2017 Retainer”).21         The 2011

Retainer was among four parties: (1) the individual plaintiffs

in the matter Maria Aguinda y Otros v. Chevron Corporation (the

“LAPs”), (2) El Frente de Defensa de la Amazonia (“ADF”), (3)

Asamblea de Adectados por Texaco (“ADAPT”) and (4) Donziger &

Associates, PLLC.22    The 2017 Retainer was between Mr. Donziger

personally (i.e., not his law firm) and ADF.23

     The Order to Show Cause charges Mr. Donziger as follows:

     Count I. For the period of March 8, 2019 to May 28,
     2019, Mr. Donziger willfully violated paragraph four
     of the Protocol, which directed him to provide, by
     March 8, 2019, a sworn list of all his electronic

     18   (See GX. 2172 (dkt. no. 2172 in 11-CV-691).)
     19   (See GX 2232 (dkt. no. 2232 in 11-CV-691).)
     20(See GX 1978-6 (2011 retainer filed to the public docket
as dkt. no. 1978-6 in 11-CV-691).)
     21(See GX 120 (copy of the 2017 Retainer attached to email
correspondence from Randy M. Mastro to Steven Donziger).)
     22   (See GX 1978-6 at 1.)
     23   (See GX 120 at DONZIGER_107415.)


                                    6
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 11 of 245



     devices, communication and messaging accounts, and
     document management services accounts that he had used
     since March 4, 2012.

     Count II. For the period of March 18, 2019 to at
     least May 28, 2019, Mr. Donziger willfully violated
     paragraph five of the Protocol, which directed him to
     surrender, on March 18, 2019 at 12:00 p.m., to a
     neutral forensic expert all of his “Devices” and
     “Media” for imaging.

     Count III. Mr. Donziger willfully violated the
     Passport Order, which directed him to surrender, to
     the Clerk of Court by June 12, 2019 at 4:00 p.m.,
     every passport issued to him.

     Count IV. For the period of March 4, 2014 to
     September 3, 2018, Mr. Donziger willfully violated
     paragraph one of the RICO Judgment by refusing to
     assign to Chevron his contractual rights to a
     contingent fee under the 2011 Retainer.

     Count V. For the period November 1, 2017 to May 27,
     2019, Mr. Donziger willfully violated paragraph one of
     the RICO Judgment by refusing to assign to Chevron his
     contractual rights under the 2017 Retainer.

     Count VI. On December 23, 2016, Mr. Donziger
     willfully violated paragraph five of the RICO Judgment
     by assigning and pledging a portion of his own
     personal interest in the Ecuadorian Judgment in
     exchange for personal services.24

Below, the Court catalogues and groups the relevant facts and

court orders with respect to: (1) Counts IV, V, and VI; and (2)

Counts I, II and III.

          b. The Trial Record & Initial Observations on Witness
             Credibility

     Before diving into the charges, a discussion of the record

evidence is necessary.    At trial, the Court received more than


     24   (See Order to Show Cause at 1-10 ¶¶ 1-21.)


                                   7
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 12 of 245



160 exhibits and heard testimony from seven witnesses: (1) Anne

Champion, a partner in the law firm Gibson, Dunn & Crutcher LLP

(“GDC”);25 (2) Sonia Berah, a certified Spanish-English

translator;26 (3) Courtney Decasseres, Finance Manager in the

Clerk’s Office of the Southern District of New York (the

“Clerk’s Office”);27 (4) David Ng, Supervisor of Records

Management in the Clerk’s Office;28 (5) David Zelman, an

executive coach;29 (6) William Thomson, another GDC partner;30 and

(7) Ondrej Krehel, the court-appointed Neutral Forensic Expert

in 11-CV-691.31    Mr. Donziger elected not to testify in his own

defense, and he waived his right to do so in open court.32           The

Court draws no adverse inference against Mr. Donziger for

exercising his constitutional right.33       That does not, however,



     25(See Trial Transcript (“Trial Tr.”), dated May 10-13, 17,
2021 [dkt. nos. 311, 313, 315, 317, 319] at 71:21-188:14, 200:6-
279:13, 291:22-373:21, 383:6-485:22, 488:10-553:5.)
     26   (See Trial Tr. at 283:3-291:14.)
     27   (See Trial Tr. at 554:11-560:15.)
     28   (See Trial Tr. at 561:9-569:2.)
     29   (See Trial Tr. at 569:13-591:24, 598:20-626:2.)
     30   (See Trial Tr. at 626:10-786:18.)
     31   (See Trial Tr. at 788:15-831:1).
     32   (See Trial Tr. at 847:12-848:12.)
     33See, e.g., Mitchell v. United States, 526 U.S. 314, 327–
28 (1999).


                                    8
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 13 of 245



constrain the Court from noting that after the Special

Prosecutors spent four days presenting their case in which they

called seven witnesses, Mr. Donziger elected (as was his

constitutional right) to rest without calling a single witness.34

     “It is the job of the factfinder in a judicial proceeding

to evaluate, and decide whether or not to credit, any given item

of evidence.    Whether, and to what extent, testimony that has

been admitted is to be credited are questions squarely within

the province of the factfinder.”35      In this bench trial, that

responsibility falls to the Court.       “Like any other factfinder

who assesses witness credibility,” the Court “is free to believe

all, some, or none of a witness’s testimony.”36         That is true

even if the Court “identifies falsity in part of a witness’s

testimony.”37    The Court bears this in mind when evaluating the

credibility of each of the witnesses.38



     34(See Trial Tr. at 849:23-850:2 (“MR. KUBY: Unless I'm
misunderstanding -- unless I'm misunderstanding trial
proceedings, which I may well be doing, because it's been a
while since I've had a trial -- ooh, that rhymes -- the defense
rests. THE COURT: Thank you, sir.”).)
     35   United States v. Norman, 776 F.3d 67, 77 (2d Cir. 2015).
     36   Norman, 776 F.3d at 78.
     37   Hyman v. Brown, 927 F.3d 639, 661 (2d Cir. 2019).
     38When making credibility determinations, the Court is
mindful of the following instruction commonly given to juries:

                                  (continued on following page)


                                    9
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 14 of 245



     After carefully scrutinizing their testimony, the Court

finds Ms. Berah, Mr. Decasseres, and Mr. Ng to be credible

witnesses.   Ms. Berah’s testimony was based on her education as

well as her extensive experience as a federally certified

English/Spanish interpreter, and she testified clearly regarding

several documents that had been translated from Spanish to

English.39   Similarly, Mr. Decasseres’s testimony was informed by

his more than twenty years of service in the Clerk’s Office, and

he delivered that testimony confidently and with no hesitation.

Likewise, although the Court observed that Mr. Ng was at times a



(continued from previous page)
     In making your assessment of that witness you should
     carefully scrutinize all of the testimony given by
     that witness, the circumstances under which each
     witness has testified, and all of the other evidence
     which tends to show whether a witness, in your
     opinion, is worthy of belief. Consider each witness’s
     intelligence, motive to falsify, state of mind, and
     appearance and manner while on the witness stand.
     Consider the witness’s ability to observe the matters
     as to which he or she has testified and consider
     whether he or she impresses you as having an accurate
     memory or recollection of these matters. Consider
     also any relation a witness may bear to either side of
     the case, the manner in which each witness might be
     affected by your verdict, and the extent to which, if
     at all, each witness is either supported or
     contradicted by other evidence in the case.
1A KEVIN F. O’MALLEY, JAY E. GRENIG, & HON. WILLIAM C. LEE, FEDERAL
JURY PRACTICE & INSTRUCTIONS § 15:01 (6th ed. 2021).
     39While the Court notes that Ms. Berah was paid for her
work in connection with her testimony, that fact standing alone
does not alter the Court’s conclusion regarding her credibility.
(See Trial Tr. at 289:13-291:11.)


                                    10
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 15 of 245



bit nervous,40 his testimony showed obvious expertise and

attention to detail.    Based on its observations, the Court

identified no reason to doubt the veracity of Ms. Berah’s, Mr.

Decasseres’s, or Mr. Ng’s testimony.

     The Court finds Mr. Krehel’s testimony largely to be

credible as well.   His expertise in digital forensics was

patent, and his demeanor was self-assured, especially on direct

examination.   Mr. Krehel provided a coherent and concise account

of the actions he took pursuant to the Protocol--most notably

his traveling to Mr. Donziger’s apartment and his communications

with Mr. Donziger as well as Chevron’s counsel--and his

testimony was consistent with contemporaneous documents.

Although Mr. Krehel did not always deliver responsive or direct

answers to counsel’s questions on cross-examination, in the

Court’s view that unresponsiveness was driven primarily by

confusion regarding what was being asked rather than by any

attempt to be evasive.    Rather, Mr. Krehel was genuine in trying

to communicate his understanding of his role, even though that

did not always come through straightforwardly on the stand.

     As for Mr. Zelman, the Court finds much of his testimony to

be credible.   His demeanor was sincere and forthcoming


     40Based on its observations of Mr. Ng, the Court finds that
those nerves--which were present on both Mr. Ng’s direct and
cross examinations--were not related to the truthfulness of his
testimony.


                                   11
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 16 of 245



throughout his time on the stand, during both direct and cross-

examination.   However, Mr. Zelman, understandably, struggled to

recall numerous things that he had said, written, or done,41 and

he often relied heavily on what the documents that were put in

front of him said.42    Many of those documents themselves are in

evidence, and the Court can evaluate their thrust independently

as well as alongside Mr. Zelman’s testimony.         Also, the Court

takes note of the fact that Mr. Zelman is a friend and admirer



     41(See, e.g., Trial Tr. at 606:11-13 (“You began providing
your services to Mr. Donziger prior to execution of your
December 2016 agreement, correct? A. I actually am not certain
of that.”); id. at 607:17-21 (“Q. Do you remember meeting with
Mr. Donziger on November 1st, Mr. Zelman? A. I don’t have
specific recollection, no, when we met. But does the document
suggest I did? I’m asking a question because I really don’t.”);
id. at 611:4-7 (“Q. Mr. Zelman, do you remember forwarding a
litigation financing presentation to an individual named David
Wallenstein, W-A-L-L-E-N-S-T-E-I-N? A. I do not -- what kind of
document?”); id. at 613:19-24 (“Q. Me too. Mr. Zelman, isn’t
true that you at times would encourage Mr. Donziger to move away
from a personal narrative and more towards a more professional
one? A. I actually don’t remember the specifics of those
conversations but that would be the kind of thing I might
offer.”).)
     42(See, e.g., Trial Tr. at 608:19-25 (“Q. I’m not asking
you when you did it, Mr. Zelman. I am asking you if you in fact
sent it before you met with Mr. Donziger on November 1st? A. I
am not trying to be difficult. It’s just that I do not have
recollection. So, if there’s documentation that suggests I did,
I did. And otherwise, I really just don’t know the answer to
the question.”); id. at 612:3-6 (“Q. Did you ever exchange
emails with that individual? A. Larry? Yes, of course, on a
daily basis. About this or about the Conscious capitalism, if
you have such a document I probably did, yeah.”); id. at 616:25-
617:3 (“Q. Does this document make you say ah-ha. I remember,
Mr. Zelman? A. I remember this is consistent with something
that I would have said. My memory, I don’t know.”).)


                                    12
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 17 of 245



of Mr. Donziger’s--which Mr. Zelman forthrightly admitted on the

stand43--when evaluating his testimony.

     That leaves only Ms. Champion and Mr. Thomson.          Mr.

Donziger’s counsel extensively cross-examined each of them

regarding his or her potential bias against Mr. Donziger as well

as his or her possible financial interests in the outcome of

this case.44   Both Ms. Champion and Mr. Thomson were counsel for

Chevron in the contentious underlying civil litigation between

Chevron and Mr. Donziger.      Chevron is a major client of GDC, GDC

represents Chevron on dozens of matters, and GDC has billed

Chevron for millions of dollars in fees since April 15, 2019.45

Ms. Champion, Mr. Thomson, and other GDC lawyers accompanying




     43(See Trial Tr. at 624:20-625:6 (“Q. Since 2019 have you
maintained a relationship with the defendant, Steven Donziger?
A. Yes. . . . Q. Following your testimony yesterday when you
left the courtroom, isn’t it true that you hugged Mr. Donziger?
A. I might have.”); id. at 625:12-16 (“Q. Mr. Zelman, why did
you hug, Mr. Donziger? A. Thank you for this question. Q.
You’re welcome. A. I respect him. I admire him. We have a
relationship I value quite dearly.”).)
     44(See Trial Tr. at 459:11-472:8 (cross-examination of Ms.
Champion regarding, inter alia, her meetings with the Special
Prosecutors and related topics); id. at 714:5-723:3 (cross-
examination of Mr. Thomson regarding, inter alia, his meetings
with the Special Prosecutors and related topics).)
     45Reed Brodsky, counsel for Ms. Champion and Mr. Thomson,
represented as much on the record at trial. (See Trial Tr. at
5:3-7.) In addition, to further evaluate the possible financial
bias of the GDC witnesses, the Court received under seal and
considered GDC’s total billings to Chevron between April 2019
and the start of trial in this matter.


                                    13
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 18 of 245



them spent significant amounts of time with the Special

Prosecutors preparing for trial, and GDC did not bill Chevron

for that time.46    Finally, Mr. Thomson testified that Chevron

paid for his first-class airfare to travel to New York to meet

with the Special Prosecutors,47 although the trial record was

later corrected, without objection from Mr. Donziger’s counsel,

to clarify that GDC (not Chevron) paid for Mr. Thomson’s

travel.48    Additionally, the Court observed Ms. Champion’s and


     46(See DX I-51 (cataloguing those meetings); see also Trial
Tr. at 459:14-472:7 (Ms. Champion); id. at 714:15-723:3 (Mr.
Thomson).) For context, the Court also notes that trial in this
matter was adjourned at least six times. (See Transcript of
Telephone Conference, dated May 18, 2020 [dkt. no. 87] at 5:14-
18; Order, dated Sept. 4, 2020 [dkt. no. 168] at 4-5; Order
(“9/16/20 Order”), dated Sept. 16, 2020 [dkt. no. 172] at 4-5;
Order, dated Oct. 28, 2020 [dkt. no. 196] at 11; Order, dated
Nov. 7, 2020 [dkt. no. 209] at 1; Order, dated Jan. 10, 2021
[dkt. no. 242] at 4.)
     47(See Trial Tr. at 721:24-722:11 (“Q. How many times have
you flown in to prepare for your efficient, truthful, and
accurate testimony? A. This is the second time I’ve flown here.
Q. Who paid for that? A. Chevron pays for that. Q. Chevron
paid for your flights here; correct? A. Correct. Q. To meet
with the private prosecutor? A. Correct. Q. Is your flight
coach? A. No. Q. Business class? A. First class.”).)
     48   The following exchange at trial is illustrative:
          [MR. KUBY:] So this is what I would propose: I
     think by now this Court either understands that
     Chevron has used GDC as a buffer, insulating it from
     its efforts to pursue Mr. Donziger criminally, or this
     Court [sic] not understand that. This Court either
     finds as relevant or this Court does not.
          I don’t think Mr. Brodsky’s submission and the
     Mowen affidavit will have any effect on the Court’s
     decision; and I see no useful purpose in dragging
                              (continued on following page)


                                    14
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 19 of 245



Mr. Thomson’s demeanors shift between direct and cross

examination.     Although both were confident and direct in their

direct testimony, they were far less forthcoming on cross.

These facts are not lost on the Court, and the Court takes

seriously its obligation to scrutinize the GDC witnesses’

testimony and demeanor in light of their potential biases and

motivations.49

     With that said, three more observations about Ms.

Champion’s and Mr. Thomson’s testimony are worth mentioning.

First, a large portion of Ms. Champion’s testimony involved

reading verbatim from various documents that the Court received




(continued from previous page)
     either Ms. Mowen up from Dallas or poor Mr. Thomson
     back from L.A., burning more fossil fuels, for
     absolutely no purpose.
          So I would be prepared to stipulate for the
     record that when Mr. Thomson answered the series of
     questions as to who was paying for his flights, the
     answer is Gibson Dunn Crutcher, not Chevron. And that
     way Mr. Thomson’s incorrect testimony doesn’t linger
     on the record to haunt him in his career and the
     record is clear.
          MS. GLAVIN: Fine with the special prosecutors,
     your Honor.
           THE COURT: Very well, sir.
(Trial Tr. at 846:3-21.)
     49Cf. United States v. Vaughn, 430 F.3d 518, 523 (2d Cir.
2005) (“The better course would have been for the trial judge to
more specifically caution the jury to scrutinize the testimony
of the cooperating witness with an eye to his motivation for
testifying and what he stood to gain by testifying.”).


                                    15
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 20 of 245



in evidence.50   Of course, the Court is perfectly capable of

reading those documents for itself.       Second, another significant

chunk of each’s testimony consisted of facts that can easily be

corroborated by looking to the other documentary evidence,

including docket sheets, court filings, letters, and the like.

When evaluating Ms. Champion’s and Mr. Thomson’s testimony, the

Court repeatedly tested their accounts against the other

evidence admitted at trial.      And third, Ms. Champion and Mr.

Thomson were both testifying pursuant to a subpoena.51          Even

though those subpoenas did not require Ms. Champion or Mr.

Thomson to meet with the Special Prosecutors before trial, there

is nothing inherently wrongful about preparing outside of court

to give testimony on the stand.       On balance, the Court found Ms.

Champion and Mr. Thompson to be credible witnesses.

     All in all, even though the Court heard five days’ worth of

testimony--principally from the two GDC witnesses--the Court

often found the documentary evidence to be the most probative.




     50(See, e.g., Trial Tr. at 95:11-96:9; id. at 132:12-136:2;
id. at 154:20-155:25; id. at 201:9-205:5; id. at 265:12-21; id.
at 266:20-268:13; id. at 268:24-269:6.)
     51(See Trial Tr. at 466:14-16 (“Q. OK. Well, you say you’re
here under subpoena. And that’s accurate. Is that correct? A.
Yes.”); id. at 718:8-12 (“Q. Was it time devoted to pursuing the
client’s interests? A. It was time devoted to preparing to
respond to a subpoena that was served on me. Q. And that
subpoena was served by the private prosecutor? A. Yes, by the
special prosecutors.”).)


                                    16
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 21 of 245



Nevertheless, the Court will, as necessary, discuss witness

credibility as it relates to specific testimony and factual

findings.

          c. Counts IV, V, & VI: The RICO Judgment

     On March 4, 2014, Judge Kaplan issued a 485-page opinion

(the “RICO Opinion”) and entered the RICO Judgment against Mr.

Donziger (and others) in the underlying civil action.52         Counts

IV, V, and VI relate to the RICO Judgment.

                1. The RICO Judgment, the Retainer Agreements, &
                   the Amazonia Shares

     Three paragraphs of the RICO Judgment are of particular

importance to this case: Paragraphs One, Three, and Five.

Before reciting what those paragraphs say, it is necessary first

to catalogue some definitions the RICO Judgment uses.         The

following definitions are relevant to the operative provisions

of the RICO Judgment:




     52(See GX 1874 (dkt. no. 1874 in 11-CV-691); GX 1875.) In
addition to his status as a party in the underlying civil case,
Mr. Donziger also filed a notice of appearance on May 13, 2013.
(See GX 1147 at 1 (dkt. no. 1147 in 11-CV-691).) When an
attorney files a notice of appearance, that attorney receives
automatic notifications from the ECF system regarding anything
that is posted to the docket. (See Trial Tr. at 80:22-81:2.)
The docket sheet in 11-CV-691, which is in evidence, establishes
that Mr. Donziger has made numerous pro se filings in that
action. (See GX 1 (docket sheet for 11-CV-691).)


                                   17
      Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 22 of 245




     “Amazonia” meant “Amazonia Recovery Limited, an entity
      registered in Gibraltar, together with its successors
      and assigns.”53

     “Chevron” was defined as “Chevron Corporation and its
      subsidiaries and affiliates.”54

     “Donziger” was defined as “the Donziger Defendants,
      and each of them, unless the text hereof otherwise
      provides.”55

     The “Judgment” referred to “the judgment entered in
      the Lago Agrio Case on February 14, 2011 as modified
      by subsequent proceedings.”56

     “Lago Agrio Case” meant “Lawsuit No. 2003-0002,
      entitled Maria Aguinda y Otros v. Chevron Corporation,
      in the Sucumbíos Provincial Court of Justice of the
      Republic of Ecuador and all appeals with respect to
      any judgment, order or decree entered therein.”57

     “New Judgment” was defined as “any judgment or order
      that hereafter may be rendered in the Lago Agrio Case
      by any court in Ecuador in or by reason of the Lago
      Agrio Case, or any judgment or order issued by any
      other court that has recognized or enforced the
      Judgment or any such subsequent judgment.”58

     The “Retainer Agreement” referred to the 2011
      Retainer.59



      53   (GX 1875 at 3 ¶ 7.2.)
      54   (GX 1875 at 3 ¶ 7.4.)

       (GX 1875 at 3 ¶ 7.5.) The Donziger Defendants included
      55

Mr. Donziger personally as well as The Law Offices of Steven R.
Donziger and Donziger & Associates, PLLC. (See id. at 1.)
      56   (GX 1875 at 4 ¶ 7.6.)
      57   (GX 1875 at 4 ¶ 7.7.)
      58   (GX 1875 at 4 ¶ 7.8.)
      59   (GX 1875 at 4 ¶ 7.9.)


                                     18
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 23 of 245



The RICO Judgment uses those defined terms throughout.

     Paragraph One of the RICO Judgment provides as follows:

     The Court hereby imposes a constructive trust for the
     benefit of Chevron on all property, whether personal
     or real, tangible or intangible, vested or contingent,
     that Donziger has received, or hereafter may receive,
     directly or indirectly, or to which Donziger now has,
     or hereafter obtains, any right, title or interest,
     directly or indirectly, that is traceable to the
     Judgment or the enforcement of the Judgment anywhere
     in the world including, without limitation, all rights
     to any contingent fee under the Retainer Agreement and
     all stock in Amazonia. Donziger shall transfer and
     forthwith assign to Chevron all such property that he
     now has or hereafter may obtain.60

Notably, as its text plainly shows, Paragraph One places the

responsibility for compliance on Mr. Donziger; it does not

instruct Chevron to do anything.

     Paragraph Three of the RICO Judgment commands that:

     Donziger shall execute in favor of Chevron a stock
     power transferring all of his right, title and
     interest in his shares of Amazonia, and Donziger and
     the LAP Representatives, and each of them, shall
     execute such other and further documents as Chevron
     reasonably may request or as the Court hereafter may
     order to effectuate the foregoing provisions of this
     Judgment.61

Like Paragraph One, Paragraph Three placed the onus of

compliance on Mr. Donziger, not Chevron.

     Lastly, Paragraph Five orders that:

     Donziger and the LAP Representatives, and each of
     them, is hereby further enjoined and restrained from
     undertaking any acts to monetize or profit from the

     60   (GX 1875 at 1-2 ¶ 1 (emphasis added).)
     61   (GX 1875 at 2 ¶ 3.)


                                   19
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 24 of 245



     Judgment, as modified or amended, or any New Judgment,
     including without limitation by selling, assigning,
     pledging, transferring or encumbering any interest
     therein.62

Like the others, Paragraph Five was directed only at Mr.

Donziger.

     Each of those Paragraphs was directed at ensuring that Mr.

Donziger could and would not benefit from the Ecuadorian

Judgment.63    The RICO Judgment operated as a “final judgment with

respect to all claims between and among Chevron, Donziger, and

the LAP Representatives,” and Judge Kaplan retained jurisdiction

over the parties and the case “for purposes of enforcing and

resolving any disputes concerning” the RICO Judgment.64

     Three property interests are particularly relevant to the

aforementioned Paragraphs: (1) a 6.3% contingent fee interest

under the 2011 Retainer (the “2011 Contingent Fee”); (2) a 6.3%

contingent fee interest under the 2017 Retainer (the “2017

Contingent Fee”); and (3) Mr. Donziger’s shares in Amazonia

Recovery Limited (“Amazonia”).      In the RICO Opinion, Judge



     62   (GX 1875 at 3 ¶ 5 (emphasis added).)
     63(See GX 1874 at 485 (“The decision in the Lago Agrio case
was obtained by corrupt means. The defendants here may not be
allowed to benefit from that in any way. The order entered
today will prevent them from doing so.”).)
     64(GX 1875 at 5 ¶ 10.) Judge Kaplan also ordered that
“Chevron shall recover of Donziger and the LAP Representatives,
and each of them, jointly and severally, the costs of this
action.” (Id. at 4 ¶ 9.) More on that shortly.


                                    20
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 25 of 245



Kaplan explained that both the 2011 Contingent Fee and the

Amazonia shares were “property” subject to Paragraph One’s

constructive trust.65

     In terms of a contingent fee, the 2011 Retainer provided as

follows:

     As compensation for its services hereunder, the Firm
     shall be entitled to an Active Lawyer Percentage of
     thirty one and one-half percent (31.5%) of the Total
     Contingency Fee Payment. The “Total Contingency Fee
     Payment” means an amount equal to twenty percent (20%)
     of all Plaintiff Collection Monies. “Plaintiff
     Collection Monies” means any amounts paid, whether in
     lump sum or installments, whether from Chevron
     Corporation (a/k/a Texaco; ChevronTexaco; Chevron),
     any other party listed as a defendant in respect of
     the Litigation (including, without limitation, his or
     its respective affiliates and successors in interest),
     or any other party added or joined to the Litigation
     from time to time as a defendant or indemnitor or
     against whom proceedings are asserted or threatened.
     Funds are considered “paid” when the monies are
     disbursed to the Plaintiffs or are available to be so
     disbursed.66




     65(See GX 1874 at 477 (“[Donziger’s] right to a contingent
fee and the fee itself are property subject to execution and
attachment and certainly to the imposition of a constructive
trust. . . . Moreover, Donziger owns, directly or through a
nominee, shares of a Gibraltar company, Amazonia, through which
the property collected on the Judgment is to be funneled. Those
shares too are subject to a constructive trust, as whatever
value they now or hereafter may have is a direct function of the
fraud perpetrated by Donziger.” (footnotes omitted)).)
     66   (GX 1978-6 ¶ 3(a) (emphasis added).)


                                    21
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 26 of 245



Put simply, Mr. Donziger’s firm was entitled to collect 6.3% of

any monies recovered by the LAPs.67      The 2011 Retainer also

indicated that Mr. Donziger’s law firm was to be paid, among

other things, a monthly retainer.68

     The 2017 Retainer, which unlike the 2011 Retainer was

between only Mr. Donziger personally and the ADF, also granted

Mr. Donziger a contingent fee interest.       As to that interest,

the 2017 Retainer provided the following:

     In consideration of Mr. DONZIGER’s leadership,
     investment, professional and collection services, as
     set forth above, both in the past and in the future,
     the FDA hereby acknowledges, confirms, and undertakes
     to support Mr. DONZIGER’s existing contractual
     INTEREST or, alternatively, to the extent it is
     necessary or useful, hereby grants Mr. DONZIGER an
     INTEREST in his own right equal to Mr. DONZIGER’s
     existing contractual INTEREST. Such INTEREST, in any
     case, shall be understood to entitle Mr. DONZIGER to
     6.3% of any FUNDS RECOVERED, which are defined as any
     funds recovered in connection with the AGUINDA [i.e.,
     Ecuadorian] CASE or the AGUINDA JUDGMENT, whether by
     court order or private out-of-court settlement, in
     Canada or in any other country . . . .69

As part of the 2017 Retainer, ADF “irrevocably acknowledge[d],

confirm[ed] and undert[ook] to support Mr. DONZIGER’s existing

contractual INTEREST,” and it also “hereby grant[ed] Mr.




     67The Court arrived at the 6.3% figure by multiplying Mr.
Donziger’s 31.5% interest by the 20% of the total recovery
against which that interest operates.
     68   (See GX 1978-6 ¶ 3(b).)
     69   (GX 120 at DONZIGER_107417.)


                                    22
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 27 of 245



DONZIGER an INTEREST in his own right equal to his existing

contractual INTEREST.”70

     As for Amazonia, Mr. Donziger testified in the underlying

civil litigation that he was an Amazonia shareholder because of

his contingency fee interests in the Ecuadorian Judgment.71              Mr.

Donziger also confirmed that Amazonia’s structure “was designed

to reflect the contingency fee equity in the lawsuit” and that

his number of shares was “the equivalent of what the contingency

fee interest was before” Amazonia’s creation.72

                2. Mr. Donziger’s Stay Request, Judge Kaplan’s
                   April 25, 2014 Stay Order, & the Appeal of the
                   RICO Judgment

     On March 18, 2014, Mr. Donziger filed an emergency motion

before Judge Kaplan seeking (1) a stay of the RICO Judgment

pending appeal, or (2) in the alternative, a temporary

administrative stay.73     Mr. Donziger argued, among other things,

that the RICO Judgment’s command that he transfer forthwith and


     70   (GX 120 at DONZIGER_107415 (emphasis added).)
     71(See Trial Tr. at 95:11-19 (“‘Q. Mr. Donziger, I want to
ask you a few questions about Amazonia Recovery Limited. That’s
a Gibraltar company; correct, sir? ‘A. Yes. ‘Q. And you're a
shareholder in that company; correct? ‘A. That's correct.’
. . . ‘Q. That's because of your contingency fee interest;
correct? ‘A. Yes.’” (quoting from trial transcript in 11-CV-
691, which was marked for identification as GX 200 but was
ultimately not moved into evidence)).)
     72(Trial Tr. 95:23-24, 96:8-9 (quoting from trial
transcript in 11-CV-691).)
     73   (See GX 1888 (dkt. no 1888 in 11-CV-691).)


                                    23
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 28 of 245



assign all of his property rights and interests traceable to the

Ecuadorian Judgment would cause him irreparable harm.74

Specifically, in a sworn declaration in support of his motion,

Mr. Donziger asserted that:

     I presently have no personal source of earned income
     other than income attributable to my work arising out
     of the Lago Agrio litigation. If I am forced to turn
     over my shares in Amazonia and relinquish any interest
     I have in the Lago Agrio litigation, my law practice--
     my only means of earning a livelihood--will be
     effectively destroyed. Even if I prevail on appeal, I
     will not be able to undo the damage to my practice
     suffered in the interim.75

Mr. Donziger, through his counsel, requested an expeditious

ruling so that he could, if necessary, move for a stay in the

Court of Appeals under Federal Rule of Appellate Procedure

8(a)(2).76

     On April 25, 2014, Judge Kaplan issued an order (the “Stay

Order”), granting in part and denying in part Mr. Donziger’s

motion for a stay pending appeal.77       In so ordering, Judge Kaplan

modified Paragraph Three of the RICO Judgment, “solely pending




     74   (See GX 1888 at 15-20.)
     75   (GX 1899 ¶¶ 2-3 (dkt. no. 1899 in 11-CV-691.)
     76   (See GX 1888 at 1-2.)
     77(See GX 1901 (dkt. no. 1901 in 11-CV-691).) During
cross-examination of the GDC witnesses at trial, Mr. Donziger’s
counsel referred to the Stay Order as the “Interpretation
Order.” (See, e.g., Trial Tr. 510:15-17, 730:2-4.)


                                    24
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 29 of 245



the determination of the appeal in this case,” to read as

follows:

     Donziger shall execute in favor of the Clerk of this
     Court a stock power transferring to the Clerk all of
     his right, title and interest in his shares of
     Amazonia. The Clerk shall hold the Amazonia shares
     thus transferred, and all proceeds thereof, pending
     the determination of the appeal in this case, for the
     benefit of Donziger and Chevron, as their interests
     then may appear. Upon request by Donziger, given on
     notice to Chevron at least ten days in advance of the
     date for the proposed vote, the Clerk shall vote, or
     direct the owner of record thereof such to vote, such
     shares as directed by Donziger unless otherwise
     ordered by the Court. Donziger and the LAP
     Representatives, and each of them, shall execute such
     other and further documents as Chevron reasonably may
     request or as the Court hereafter may order to
     effectuate the foregoing provisions of this Judgment.78

Judge Kaplan offered the following explanation for his decision

to temporarily modify Paragraph Three:

     Allowing the shares to remain in Donziger’s hands
     pending appeal would enable him to benefit from his
     fraud prior to any collections by selling the shares
     and by hiding or dissipating the sale proceeds.
     Taking the shares out of his hands now would prevent
     such a result and cause no injury to Donziger that
     could not be undone.79




     78   (GX 1901 at 32.)
     79   (GX 1901 at 15.)


                                   25
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 30 of 245



Judge Kaplan denied Mr. Donziger’s motion “in all other

respects.”80    Mr. Donziger did not appeal from Judge Kaplan’s

April 25, 2014 Stay Order.81

     The RICO Judgment was not stayed during the pendency of Mr.

Donziger’s appeal.82    Yet, after receiving the Stay Order, Mr.

Donziger still did not transfer his Amazonia shares to the Clerk

of the Court--or assign to Chevron the 2011 Contingent Fee--

despite Chevron’s August 7, 2014 request that he do so.83          In an

August 21, 2014 letter to Chevron’s counsel, Mr. Donziger did

not mince words:



     80   (GX 1901 at 32.)
     81(See GX 1 (observing no notice of appeal related to the
Stay Order).)
     82(See Trial Tr. 108:20-24 (“Q. Now, Ms. Champion, other
than what Judge Kaplan had ordered in this April 25, 2024 [sic]
decision, was there any stay of that March 4, 2014 RICO judgment
while Mr. Donziger’s appeal was pending in the Second Circuit?
A. No.”).)
     83(See GX 100 at DONZIGER_107402-03 (Aug. 7, 2014 Letter
from Randy M. Mastro to Steven Donziger and his counsel) (“I
write on behalf of Chevron Corporation to request long overdue
compliance with the Court’s final judgment against Steven
Donziger and his law firms . . . in the above-captioned
matter. . . . Donziger, of course, should have also already
complied with the other aspects of the Court’s judgment,
including the transfer to Chevron of any of Donziger’s property
that is traceable to the Ecuadorian judgment. Please tell us
when Donziger will comply with the judgment in full, which
should in no event be later than August 21.”) Chevron’s counsel
even emailed a form stock power to Mr. Donziger and his counsel
On August 8, 2014. (See GX 101 at DONZIGER_107405, 107407 (Aug.
8, 2014 email from Jefferson Bell to Richard Friedman with “CC”
to Zoe Littlepage and Steven Donziger with attachment).)


                                    26
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 31 of 245



     To be clear, I have not and will not sell or otherwise
     transfer any of my shares in Amazonia, consistent with
     the district court’s judgment, unless and until that
     judgment is modified by the district court or reversed
     or stayed by the U.S. Court of Appeals for the Second
     Circuit.84

Mr. Donziger further explained that he had not transferred the

Amazonia shares because “[t]he onus was [ ] on Chevron to

propose and request the form of the stock power and any other

transactional documents deemed necessary to ensure compliance,”

which Chevron did not do.85

     Mr. Donziger thereafter offered another reason why he was

refusing to transfer the shares:

     My clients have informed me, via the Directors of
     Amazonia, that if any transfer of stock is effectuated
     by me to any entity, those shares will be divested
     immediately under the bylaws of the entity that holds
     the shares. As you know, my clients do not recognize
     Judge Kaplan’s assertion of jurisdiction in this
     matter. The upshot is that a simple transfer to the
     clerk’s office of my Amazonia shares would in practice
     mean the complete divestiture--and potentially
     irretrievable loss--of more than two decades of labor
     on the part of me and some of my colleagues, before
     the Second Circuit even has a chance to decide our
     appeal from Judge Kaplan’s judgment.86

Instead, Mr. Donziger proposed that the parties “enter into a

stipulation . . . during the pendency of the appeal regarding



     84(GX 1986-1 at 1 (August 21, 2014 Letter from Steven
Donziger to Randy M. Mastro, filed as dkt. no. 1986-1 in 11-CV-
691) (emphasis added).)
     85   (GX 1986-1 at 1.)
     86   (GX 1986-1 at 2 (emphasis added).)


                                   27
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 32 of 245



the disposition of the ARL shares or the proceeds from such

shares should I ever receive any.”87       Mr. Donziger sent a

proposed stipulation to that effect to Chevron’s counsel,88 which

Chevron refused.89    Even so, Mr. Donziger still did not transfer

his Amazonia shares to the Clerk of the Court during the

pendency of his appeal.90     During that same period, Mr. Donziger

also did not assign to Chevron the 2011 Contingent Fee.91




     87   (GX 1986-1 at 2.)
     88(See GX 102 at DONZIGER_107408, 107411-12 (Aug. 22, 2014
email from Steven Donziger to Randy M. Mastro along with
attachment).)
     89(See Trial Tr. 692:16-18, 693:2-3 (“Q. And did Mr.
Donziger provide a stipulation, a proposed stipulation of this
letter? A. He did. . . . Q. Did Chevron agree to that
stipulation? A. No.”).)
     90Mr. Decasseres testified that the Clerk’s Office keeps
detailed records cataloguing noncash collateral, which would
include items such as a stock power. (See Trial Tr. at 557:17-
24 (“Q. And where would the stock filing be kept in the Clerk’s
Office? A. It would be kept in the finance office in the safe.
Q. OK. How would you determine whether the Clerk’s Office
received a stock filing? A. We keep meticulous records on that.
We have effectively a ledger that maintains all items that are
in the vault, which is audited twice a year.”).) Mr. Decasseres
completed a search of the relevant records and confirmed that
the Clerk’s Office did not receive a stock power or any transfer
of the Amazonia shares, from Mr. Donziger or anyone else,
between 2014 and 2017. (See id. 559:14-560:9.)
     91(See GX 2085-1 at 1-2 (dkt. no. 2085-1 in 11-CV-691)
(only executing such a transfer as of September 4, 2018).)


                                    28
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 33 of 245



     On August 8, 2016, the Court of Appeals affirmed the RICO

Opinion and the RICO Judgment in their entirety.92        The Court of

Appeals observed that Judge Kaplan had “made extensive factual

findings as to the acts undertaken by Donziger to procure the

Lago Agrio Judgment” and that “[n]one of them [wa]s disputed.”93

On November 3, 2016, the Court of Appeals issued its mandate.94

Mr. Donziger subsequently petitioned for a writ of certiorari,

which the Supreme Court denied on June 19, 2017.95

                3. The Supplemental Money Judgment

     That same day, Chevron, through its counsel, filed a letter

requesting that Judge Kaplan “reactivate [its] motion for

attorneys’ fees and bill of costs,” which Judge Kaplan had

deferred pending Mr. Donziger’s appeal.96       In that letter,

Chevron also requested that Judge Kaplan order Mr. Donziger to

comply with the Paragraph Three of the RICO Judgment, which

required Mr. Donziger to execute a stock power in favor of




     92See Donziger, 833 F.3d at 151 (“We have considered all of
the arguments of Donziger and the LAP Representatives on this
appeal and have found in them no basis for dismissal or
reversal. The judgment of the district court is affirmed.”).
     93   Donziger, 833 F.3d at 86.
     94   (See GX 1914 at 1.)
     95   See Donziger v. Chevron Corp., 137 S. Ct. 2268 (2017).
     96   (GX 1922 at 1 (dkt. no. 1922 in 11-CV-691).)


                                   29
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 34 of 245



Chevron for the Amazonia shares.97       Chevron asserted that

“[t]here [wa]s no justification for Donziger’s continued

violations” and asked that Judge Kaplan “order Donziger to

comply forthwith, or else face sanctions.”98        Mr. Donziger did

not respond to that letter.99

     On July 17, 2017, Judge Kaplan entered an order (1)

reactivating Chevron’s motion for attorney’s fees and (2)

directing the Clerk of the Court to tax costs.100         Judge Kaplan

also denied without prejudice Chevron’s request to order Mr.

Donziger to comply with the RICO Judgment, reasoning that “this

aspect of [Chevron’s] application may not be made by letter

motion.”101    Judge Kaplan left open the possibility that Chevron

could pursue such relief by formal motion.102        Following that




     97(See GX 1922 at 1.) During the pendency of his appeal,
Judge Kaplan ordered Mr. Donziger to execute a stock power in
favor of the Clerk of the Court, but, as discussed above, he
never did so. (See GX 1901 at 32; Trial Tr. 559:14-560:9.)
     98    (GX 1922 at 1.)
     99(See Trial Tr. at 112:7-9 (“Q. And did Mr. Donziger file
a response with the Court to this June 19, 2017 letter to Mr.
Mastro? A. No.”); see also GX 1 (observing that the docket
sheet shows no such response was filed).)
     100   (See GX 1923 at 2 (dkt. no. 1923 in 11-CV-691).)
     101   (GX 1923 at 2.)
     102   (See GX 1923 at 2.)


                                    30
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 35 of 245



order, Mr. Donziger still did not transfer to Chevron his

Amazonia shares or the 2011 Contingent Fee.103

     On February 28, 2018, following motion practice, Judge

Kaplan entered a supplemental judgment against Mr. Donziger and

others in the amount of $813,602.71 for attorney’s fees and

costs (the “Money Judgment”).104      In an opinion accompanying the

Money Judgment, Judge Kaplan observed that Mr. Donziger

“arguably [wa]s in contempt of the final judgment of permanent

injunction.”105    Mr. Donziger noticed an appeal from the Money

Judgment on March 28, 2018,106 which the Court of Appeals

assigned docket number 18-855.107


     103(See Trial Tr. at 113:21-25 (“Now, Ms. Champion, after
Judge Kaplan issued this order on July 17 of 2017, in the year
of 2017 did Mr. Donziger execute a stock power transfer to
Chevron for his interest in the Amazonia shares? A. If he did
we did not receive it.”); id. at 114:1-12 (“With respect to Mr.
Donziger’s right to a contingent fee and the 2011 retainer
agreement, during the year 2014, did Mr. Donziger execute a
transfer or assignment to Chevron of his interests in that
contingent fee? A. No. Q. Did he do it in 2015? A. No. Q.
Did he do it in 2016? A. No. Q. Did he do it in 2017? A.
No.”).)
     104   (See GX 1962 (dkt. no. 1962 in 11-CV-691).)
     105   (See GX 1963 at 17 (dkt. no. 1963 in 11-CV-691).)
     106   (See GX 1972 (dkt. no. 1972 in 11-CV-691).)
     107(See GX 7 (docket in Chevron Corp. v. Donziger, 18-855
(2d Cir.)); see also Trial Tr. at 632:23-633:11 (“Moving into
evidence Government Exhibit 7, which is a certified copy of the
docket sheet for Second Circuit Appeal 18-855. . . . Q. Have
you had an opportunity, Mr. Thomson, before today to review that
docket sheet? A. Yes, I have. Q. Okay. And for which of the
                              (continued on following page)


                                    31
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 36 of 245



                4. Chevron’s March 19, 2018 Contempt Application

     On March 19, 2018, Chevron moved ex parte (1) to hold Mr.

Donziger in contempt for failing to transfer his shares in

Amazonia as ordered in Paragraph Three of the RICO Judgment; (2)

to hold Mr. Donziger in contempt for actively conspiring to

monetize and profit from the RICO Judgment; (3) for leave to

conduct post-judgment discovery regarding the enforcement of the

RICO Judgment; and (4) for a document preservation order.108            The

latter two requests marked the start of the post-judgment

discovery proceedings, which underlie Counts I, II, and III.

For ease of reference, the Court will discuss those facts in a

separate section below.    The ensuing discussion in this section

will focus on Mr. Donziger’s (non)compliance with Paragraphs

One, Three, and Five of the RICO Judgment.109


(continued from previous page)
three appeals you mentioned, the docket sheet for -- which is
Government Exhibit 7, is for which of those three appeals? A.
That’s for the cost award appeal, the supplemental judgment.”).)
     108   (See GX 1966 at 11-18 (dkt. no. 1966 in 11-CV-691).)
     109The Court, of course, recognizes that the Order to Show
Cause does not charge Mr. Donziger with criminal contempt
regarding his refusal to comply with Paragraph Three of the RICO
Judgment. (See generally Order to Show Cause.) However, the
Court also finds that, for much of the relevant period, Judge
Kaplan and the parties grouped and discussed the Amazonia shares
together with the 2011 Contingent Fee. That is unsurprising
given Mr. Donziger’s explanation that Amazonia’s structure “was
designed to reflect the contingency fee equity in the lawsuit”
and that his number of shares was commensurate with his
contingency fee interest. (Trial Tr. 95:23-24, 96:8-9 (quoting
                              (continued on following page)


                                   32
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 37 of 245



     On March 19, 2018, the same day Chevron made its ex parte

application, Judge Kaplan issued an order to show cause, which

provided two important directives.110      First, Judge Kaplan

ordered Chevron to serve the order to show cause and “all papers

submitted in support thereof” on Mr. Donziger no later than

March 20, 2018 at 5:00 p.m.111     And second, Judge Kaplan directed

Mr. Donziger to show cause why he should not be held in contempt

for failing to comply with the RICO Judgment.112        Judge Kaplan

gave Mr. Donziger until April 20 to do so.113

     On April 24, 2018, Mr. Donziger filed a pro se opposition

to Chevron’s contempt application.114      Mr. Donziger maintained

that it was his understanding that Amazonia either no longer

existed or was “entirely owned by Chevron after Chevron forced

it into receivership.”115    Mr. Donziger also appended to his

opposition his August 21, 2014 letter to Chevron, which stated



(continued from previous page)
from trial transcript in 11-CV-691).) Therefore, at least some
discussion of the history surrounding the Amazonia shares is
relevant to Counts IV and V.
     110   (See GX 1968 (dkt. no. 1968 in 11-cv-691).)
     111   (GX 1968 at 2.)
     112   (See GX 1968 at 3.)
     113   (See GX 1968 at 3.)
     114   (See GX 1986 (dkt. no. 1986 in 11-CV-691).)
     115   (GX 1986 at 1.)


                                    33
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 38 of 245



that (1) Mr. Donziger would not sell or transfer his Amazonia

shares and (2) Chevron had abdicated its responsibilities under

the RICO Judgment of proffering the necessary documents to

effectuate the transaction.116     As for his alleged efforts to

monetize the RICO Judgment, Mr. Donziger asserted that (1) the

Stay Order was “effectively the applicable order of the Court”

and (2) the Stay Order specifically allowed Mr. Donziger to

raise funds for case expenses and his own fees.117

                5. The May 8, 2018 Hearing

     On May 8, 2018, Judge Kaplan held a hearing regarding

Chevron’s contempt application and its related request for

discovery.118    At the hearing, Mr. Donziger offered the following

explanation regarding his efforts to raise funds for enforcement

actions related to the Ecuadorian Judgment:

     I am allowed, if I sell the shares of my clients, to
     get paid for my work on this case. . . . I’m selling,
     as an intermediary, the points or the aspects of the
     judgment that are held by my clients. I am not
     selling my own shares, because that is obviously
     prohibited by your Honor’s RICO judgment.119




     116   (See GX 1986-1 at 1.)
     117   (GX 1986 at 5.)
     118   (See GX 2010 (dkt. no. 2010 in 11-CV-691).)
     119   (GX 2010 at 18:2-3, 18:23-19:1 (emphasis added).)


                                    34
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 39 of 245



Mr. Donziger repeatedly represented to Judge Kaplan that he had

only been selling his clients’ interests in the Ecuadorian

Judgment, not his own.120

     Regarding his failure to transfer the Amazonia shares, Mr.

Donziger did not deny that he had not executed a stock power.

Mr. Donziger attempted to argue that Chevron had not actively

sought the transfer of the shares, but Judge Kaplan observed

that, even if that were true, it did not relieve Mr. Donziger of

his responsibility to execute the stock power.121         Mr. Donziger

then made his thoughts on the issue very clear:



     120(See GX 2010 at 21:5-7 (“What evidence have they
presented to show I have sold a single piece of my interest?
Zero. And it hasn’t happened. I’ll make that representation
right now.”); id. at 26:3-4 (“I’m not selling my shares; I’m
selling my clients’ shares.”); id. at 31:5-7 (“How do we know he
hasn’t sold his shares? Well, I’m a lawyer and I’m representing
to you as an officer of the court right now I have not sold my
shares.”); id. at 31:13-14 (“[A]gain, I’m not selling my shares,
I’m selling their shares.”); id. at 32:18-23 (“But if there’s
anything that might be arguably legit about what they’re
seeking, it’s something related to the narrow issue of am I
selling my own shares. And if you’re not going to accept my
representation, I can prove to you that I have not sold my own
shares, and that’s what it should be limited to.”).)
     121The following exchange between Judge Kaplan and Mr.
Donziger is particularly salient:
     MR. DONZIGER: But I don’t think we should play possum
     here. I think you should ask the Chevron lawyers do
     they own my shares, because I don’t, as far as I know,
     have a document that has shares on it. However, I
     will be more than happy to do whatever the Court
     instructs, because I think this is a completely
     ridiculous issue.
                                  (continued on following page)


                                    35
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 40 of 245



     But I will say this: It doesn’t matter, because they
     own it. OK. This is a fake issue. And if they want
     me to sign my shares over, which they already have
     because this could be a public relations exercise for
     them, I’m happy to do it. I am not going to sit here
     and be held in contempt over something that’s
     completely meaningless, when I’m here today ready to
     do that.

     So tell me what you want me to do. He says he has
     something for me to sign. Well, why hasn’t he
     presented that to me? Where is it? I’m sitting here.
     He sent me an email this morning looking for

(continued from previous page)
     THE COURT:   I instructed in 2014.      We are all waiting.
     MR. DONZIGER:   Why didn’t they pursue it for four
     years?
     THE COURT: I asked that question.        That’s neither
     here nor there.
     MR. DONZGIER:   Just so you know --
     THE COURT: You’re a lawyer who says he complies with
     court orders. There is a court order outstanding
     since 2014 that compels you to deliver an executed
     stock power. I am told it has never happened. You
     have not denied that.
     MR. DONZGIER: Well, that’s not the end of the story,
     sir, OK. In 2014 – this was the problem in 2014. I
     sent them a letter saying I would be more than happy
     to negotiate something that would work for both of us.
     THE COURT:   I read the letter, Mr. Donziger.
     MR. DONZGIER:   OK.   They never responded.
     THE COURT:   So what?
     MR. DONZGIER:   I acted in good faith.
     THE COURT:   So what?
     MR. DONZGIER: So why are they here now four years
     later? Because we’re winning in Canada?
     THE COURT: They won. They got a judgment. You made
     them an offer. They blew it off. Not the first time
     in legal history, not the last.
(GX 2010 at 28:1-29:5.)

                                   36
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 41 of 245



     discovery. Why is he playing possum with me? To make
     me look foolish? Just give me the document you want
     me to sign.

     Do you have it sir, I mean come on.122

Judge Kaplan declined to direct Mr. Donziger to sign any share

transfer paperwork on the spot, instead indicating that he would

rule on Chevron’s contempt motion in due course.123

                6. The Amazonia Shares & the 2011 Retainer

     Following the May 8 hearing, Chevron presented Mr. Donziger

with two forms via email: (1) a general assignment form

transferring all of his property interests traceable to the

Ecuadorian Judgment, and (2) a specific form to transfer his

Amazonia shares.124    Mr. Donziger did not execute the general

assignment form.125    Mr. Donziger did sign Chevron’s proposed


     122   (GX 2010 at 29:13-30:1.)
     123(See GX 2010 at 36:16-22 (“MR. MASTRO: Your honor, we
do have a share transfer form and assignment ready to present to
Mr. Donziger right now. THE COURT: Well, you can give it to
him. I’m not going to insist that he sign it. He is a free
actor. Your motion is outstanding. I imagine I’ll rule on it
soon. And you can let me know, both of you, whether it’s in
that regard moot.”).
     124(See GX 114 at DONZIGER_104209-17 (May 9, 2018 email
from Anne Champion to Steven Donziger with attachments).)
     125(See GX 2003 at 2 (dkt. no. 2003 in 11-CV-691)
(“Following his statements in this regard at the contempt
hearing, Chevron provided Donziger with a general assignment for
any interest he has in the Judgment, however held . . . .
Donziger refused to execute the general assignment.”); see also
id. at 13 (Ex. B.) (“Please don’t send me documents late at
night to sign that implicate critical rights of my clients and
                              (continued on following page)


                                    37
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 42 of 245



transfer form for the Amazonia shares, but he attached an

additional “Addendum of Understandings.”126        That addendum made

four statements: (1) the share transfer was being executed “upon

the specific threat of imposition of ‘contempt of court’

sanctions;” (2) Chevron had previously represented to Mr.

Donziger that Amazonia had been placed into liquidation; (3) the

transfer was being executed in violation of Amazonia’s Articles

of Association, which provided that any transfer “in violation

of these Articles shall be null and void;” and (4) Mr. Donziger

continued to assert that Amazonia, as an entity, was null and

void.127

     By letter dated May 10, 2018, Chevron informed Judge Kaplan

of Mr. Donziger’s conduct and sought contempt sanctions as well

as discovery regarding Mr. Donziger’s noncompliance.128          Chevron

suggested that Mr. Donziger’s attaching the “Addendum of

Understandings” “effectively nullifie[d] the transfer of his




(continued from previous page)
were not part of your original contempt motion. You should have
raised these issues in a timely fashion when these matters were
being briefed well prior to the hearing.”); Trial Tr. at 139:21-
23 (“Q. So he didn’t execute the transfer and assignment form
for all of his property interest traceable to the judgment? A.
No.”)
     126   (See GX 2003-3 at 1-2 (dkt. no. 2003-3 in 11-CV-691).)
     127   (GX 2003-3 at 1.)
     128   (See GX 2003 at 2-3.)


                                    38
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 43 of 245



shares in Amazonia.”129       Chevron also maintained that Mr.

Donziger had “fail[ed] to specify in what form he holds his

contingency interest in the Ecuadorian judgment.”130

     On May 16, 2018, Judge Kaplan issued an order finding Mr.

Donziger previously to have been in civil contempt for failing

to transfer the Amazonia shares, but Judge Kaplan found that

civil contempt sanctions were inappropriate because Mr. Donziger

did execute a stock power on May 9, 2018, albeit an insufficient

one.131     Although Judge Kaplan noted that the “obvious purpose”

of Mr. Donziger’s “Addendum of Understandings” was to negate the

transfer of the Amazonia shares, Judge Kaplan nevertheless

observed that the RICO Judgment required only the execution of a

stock power agreement without “prescrib[ing] a particular

form.”132     Judge Kaplan cautioned, however, that Chevron could

seek an unqualified transfer of the Amazonia shares, with the

possibility of contempt if Mr. Donziger refused to execute such

a transfer.133

     Importantly, Judge Kaplan also noted in his May 16, 2018

order that, in its most recent letter, Chevron had raised a new


     129    (GX 2003 at 1.)
     130    (GX 2003 at 2.)
     131    (See GX 2006 at 9, 13 (dkt. no. 2006 in 11-CV-691).)
     132    (GX 2006 at 12-13.)
     133    (See GX 2006 at 13.)


                                     39
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 44 of 245



possible basis for Mr. Donziger’s contempt:         Mr. Donziger’s

failure to convey to Chevron the 2011 Contingent Fee, in alleged

violation of Paragraph One of the RICO Judgment.134         Judge Kaplan

noted that Chevron had not asserted any contempt claim based on

Paragraph One in its moving papers and declined to address such

a claim “unless and until Chevron files an appropriate

motion.”135    Following the issuance of the May 16, 2018 order,

Mr. Donziger still did not assign to Chevron the 2011 Contingent

Fee.136

     On June 25, 2018, at a deposition of Mr. Donziger as part

of the post-judgment discovery proceedings, Chevron presented

Mr. Donziger with a transfer form regarding the assignment of,

among other things, the 2011 Contingent Fee.137        Mr. Donziger did

not execute the transfer at his deposition.138        A few days later,


     134   (See GX 2006 at 14-15.)
     135   (GX 2006 at 15.)
     136(See Trial Tr. at 150:20-151:2 (“And after Judge Kaplan
issued that opinion, that May 16th opinion, did Mr. Donziger
execute an assignment to Chevron of his right to the contingent
fee as granted in the 2011 retainer agreement? A. Not
immediately, no. Q. And in the next four or five weeks after
that opinion, did he execute an assignment of his contingent fee
interest? A. No.”).)
     137(See GX 201 at 229:21-231:12 (transcript of June 25,
2018 deposition of Steven Donziger).)
     138(See GX 201 at 231:15-20 (“This is a whole other thing I
need to look at, consider, and think about, so no, I’m not
willing to execute this document today, and if you are asking me
to execute it, I need some time and I will get back to you.”).)


                                     40
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 45 of 245



Chevron moved to compel Mr. Donziger to execute two documents:

(1) an unqualified transfer of his Amazonia shares and (2) a

general transfer and assignment of any and all of his interests

in the Ecuadorian Judgment, including the 2011 Contingent Fee.139

Mr. Donziger opposed the motion.140

     On August 15, 2018, Judge Kaplan ordered Mr. Donziger,

among other things, to execute and acknowledge before a notary

public--and deliver to Chevron’s counsel by August 21, 2018--a

transfer and assignment form assigning to Chevron the 2011

Contingent Fee.141    In so ordering, Judge Kaplan expressly

highlighted the RICO Opinion’s holding, which Mr. Donziger did

not contest on appeal, that any “right to a contingent fee and

the fee itself are property,” which was “subject to execution

and attachment” and “immediately assignable.”142        That

“particular set of contract rights,” Judge Kaplan found, “ha[d]

been subject since March 4, 2014 to Donziger’s express

obligation to transfer and assign them forthwith to Chevron, an

obligation which he ha[d] disregarded for over four years.”143




     139   (See GX 2047 at 3-4 (dkt. no. 2047 in 11-CV-691).)
     140   (See GX 2054 (dkt. no. 2054 in 11-CV-691).)
     141   (See GX 2072 at 9 (dkt. no. 2072 in 11-CV-691).)
     142   (GX 2072 at 7.)
     143   (GX 2072 at 8.)


                                    41
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 46 of 245



Judge Kaplan appended the form to be completed as Exhibit 1 to

the August 15, 2018 Order.144

     On August 20, 2018, Mr. Donziger sought an extension of

time to comply with Judge Kaplan’s August 15 Order.145         Mr.

Donziger stated that (1) he was “out of the country through

Labor Day, with no way to access a U.S.-qualified notary” and

(2) he was “not sure that a foreign notary would meet the

Court’s requirements.”146    Mr. Donziger also indicated that he

was “seeking adequate counsel on the issue of transferring [his]

contingency interest” because his clients forbid him to make the

transfer on penalty of possible termination.147

     On August 21, 2018, Judge Kaplan granted in part and denied

in part Mr. Donziger’s extension request.148        Specifically, Judge

Kaplan ordered Mr. Donziger to do the following:

     Donziger shall execute two sets of originals of the
     required forms on or before August 22, 2018. He shall
     send one set, which need not have notarized
     acknowledgments, to Chevron’s lead counsel no later
     than August 22, 2018 by overnight courier. In order
     to facilitate obtaining notarized acknowledgments at a
     U.S. Embassy or consulate, the Court will extend his
     time within which to do that and to deliver fully

     144(See GX 2072 at 11-13.) Judge Kaplan had modified
Chevron’s proposed transfer form to focus solely on the 2011
Contingent Fee. (See id.)
     145   (See GX 2075 at 1 (dkt. no. 2075 in 11-CV-691).)
     146   (See GX 2075 at 1.)
     147   (See GX 2075 at 1.)
     148   (See GX 2079 (dkt. no. 2079 in 11-CV-691).)


                                    42
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 47 of 245



     executed documents to Chevron. Donziger shall
     acknowledge his signatures on the two documents
     constituting the second set of originals before a
     consular official at a U.S. Embassy or consulate no
     later than August 28, 2018. No later than August 29,
     2018, he shall place that fully executed,
     acknowledged, and notarized set of originals in the
     hands of an overnight courier for the speediest
     available delivery to Chevron’s lead counsel.149

Mr. Donziger did not comply with the express terms of that

directive.

     On August 22, 2018, Mr. Donziger did send Chevron, via

email rather than overnight courier, an executed but unnotarized

assignment of the 2011 Contingent Fee.150       Mr. Donziger completed

clean transfer forms, but he also sent Chevron a letter setting

forth his “First Amendment-protected view” that he was only

completing the transfer forms under duress and threat of

contempt.151    He also stated that, although Judge Kaplan ordered

him to send the notarized forms by August 29, 2018, those

documents as well as all “originals” would “be provided as soon

as practicable, but no later than September 4, 2018.”152          Mr.

Donziger ultimately provided Chevron with the executed and




     149   (GX 2079 at 5-6.)
     150(See GX 123 at DONZIGER_106018-19 (Aug. 22, 2018 email
from Steven Donziger to Randy M. Mastro).)
     151   (See GX 123 at DONZIGER_106020-21.)
     152   (GX 123 at DONZIGER_106021.)


                                    43
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 48 of 245



notarized assignment of the 2011 Contingent Fee on September 4,

2018.153

               7. The 2017 Retainer

     Backtracking slightly, at Mr. Donziger’s June 25, 2018

deposition, new facts came to light:       Mr. Donziger admitted, for

the first time, that he had entered into the 2017 Retainer.154

Mr. Donziger produced the 2017 Retainer shortly thereafter.155

Mr. Donziger indicated that it was his understanding that the

2017 Retainer superseded the 2011 Retainer.156        The 2017 Retainer

also granted Mr. Donziger a 6.3% contingent fee interest in the


     153(See GX 2085-1 at 1-2.) In their post-trial briefing,
the Special Prosecutors also reference additional facts
regarding Mr. Donziger’s continued refusal to transfer his
shares in Amazonia after he assigned the 2011 Contingent Fee.
(See Sp. Pros. Br. ¶¶ 45-51.) The Court admitted evidence
regarding that additional history at trial and will take it into
account in considering, inter alia, Mr. Donziger’s willfulness
in failing to comply with Judge Kaplan’s orders, particularly as
to Counts IV and V.
     154(See GX 201 at 28:22-29:5 (“Are you familiar with this
document, Mr. Donziger, your retainer agreement from January 5th
of 2011? A. Yes. Q. Is this agreement still operative? A. I
think there has been a subsequent agreement.”); id. at 57:10-16
(“Q. Other than Exhibit 558, which is the January 2011 retainer
agreement, have you signed any other agreements that give you a
percentage interest in the judgment? A. Look, I already
testified to that. There is a subsequent agreement.”).)
     155(See GX 201 at 28:19-29:20; see also GX 121 (June 29,
2018 email from Steven Donziger to Randy M. Mastro) (“My best
memory is that the agreement I gave you after court is the
retainer agreement I was referring to in the deposition.”).)
     156(See GX 201 at 29:17-20 (“Q. Has Exhibit 558 been
terminated? A. I think it’s been superseded by the subsequent
agreement.”); see also Trial Tr. 201:9-23.)


                                    44
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 49 of 245



Ecuadorian Judgment.157    Unlike the 2011 Retainer, the 2017

Retainer was between only Mr. Donziger and ADF.158

     The 2017 Retainer was originally executed in Spanish.159

After receiving the document from Mr. Donziger, Chevron’s

counsel provided Mr. Donziger with a certified translation of

the 2017 Retainer,160 the validity of which he did not contest.161

Ms. Berah, a certified English/Spanish interpreter, testified

that the English-language version of the 2017 Retainer was, save

for a few minor changes, a true and accurate translation of the

Spanish-language version produced by Mr. Donziger.162

     Following this revelation, Chevron filed a letter with

Judge Kaplan on July 5, 2018, asserting that additional briefing

was necessary to address the implications of the 2017 Retainer


     157(See GX 120 at DONZIGER_107417; see also GX 201 at
59:12-22 (“Q. Does the agreement that you signed with the FDA in
the last couple of years, the retainer agreement, give you a
percentage interest in the judgment, the Ecuadorian judgment?
A. Yes. Q. What is that percentage interest in the FDA
retainer? A. It’s the same percentage interest that I have
always had, to the best of my knowledge, 6.3 percent.”).)
     158   (See GX 120 at DONZIGER_107415.)
     159   (See GX 120 at DONZIGER_107420-23.)
     160   (See GX 120 at DONXIGER_107419.)
     161(See Trial Tr. 210:16-18 (“Did he ever contest the
English translation of that 2017 retainer agreement which is in
Government Exhibit 120? A. No, not to us, in any event.”).)
     162(See Trial Tr. at 283:4-287:10.) Those changes did not
substantively alter the agreement. Accordingly, the Court
considers the English-language version of the 2017 Retainer.


                                    45
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 50 of 245



vis-à-vis the RICO Judgment.163     Mr. Donziger responded to that

letter, offering the following explanation:

     Nor is there anything relevant or problematic about
     the content of the most recent retainer agreement. It
     does seek to maintain the status quo on my client’s
     obligations to me following an organizational
     adjustment involving the FDA and the UDAPT where the
     groups decided to not work together. The terms
     reflect the existing uncertainty about the exact
     operation and significance of this Court’s Judgment in
     light of an ongoing litigation effort that has
     encompassed four jurisdictions outside the United
     States. Holding the status quo seeks to prevent
     forfeiture (dissipation) of my interest entirely--a
     result that Chevron itself should be wary of, given
     that it claims ownership of my interest through this
     Court’s judgment.164

Both Chevron and Mr. Donziger submitted supplemental briefing on

the issue.165    Chevron averred that Mr. Donziger’s entering the

2017 Retainer warranted contempt sanctions because, “[b]y re-

committing to Donziger’s enforcement efforts, and granting him a

new, valuable interest in the Ecuadorean judgment separate from

his contingent fee, the 2017 retainer agreement facilitates

Donziger’s avoiding the effect of the constructive trust.”166

Mr. Donziger countered that (1) “[t]he 6.3% contingency interest

reflected in the Nov. 2017 retainer agreement [wa]s not a ‘new’



     163   (See GX 2050 at 1-2 (dkt. no. 2050 in 11-CV-691).)
     164   (GX 2051 at 1-2 (dkt. no. 2051 in 11-CV-691).)
     165(See GX 2057 (dkt. no. 2057 in 11-CV-691); GX 2061 (dkt.
no. 2061 in 11-CV-691).)
     166   (GX 2057 at 7 (quotation marks omitted).)


                                    46
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 51 of 245



interest” distinct from the 2011 Contingent Fee and (2) “[t]he

Nov. 2017 retainer d[id] not ‘circumvent the constructive

trust’” whose “precise operation and effect . . . [wa]s still

uncertain.”167

     On August 7, 2018, Judge Kaplan made two observations: (1)

Chevron’s brief “raised a new and independent ground for holding

Donziger in contempt,” i.e., Mr. Donziger’s receipt of and

failure to assign to Chevron the 2017 Contingent Fee; and (2)

Mr. Donziger’s response, which was unsworn and unaccompanied by

a declaration or affidavit, “[wa]s shot through with factual

assertions and thus contain[ed] evidentiary material.”168          As for

Chevron, Judge Kaplan refused to consider the new contempt

allegation because Chevron had not apprised Mr. Donziger of it

in a notice of motion or order to show cause.169        Judge Kaplan

did note, however, that Chevron was free to file a separate

motion “charging contempt of paragraph 1” of the RICO

Judgment.170     Regarding Mr. Donziger, Judge Kaplan instructed

that any factual assertions he wished to make should be

supported by affidavit or declaration.171       Following that order,


     167   (GX 2061 at 3-4.)
     168   (GX 2064 at 2 (dkt. no 2064 in 11-CV-691.)
     169   (See GX 2064 at 2.)
     170   (GX 2064 at 2.)
     171   (See GX 2064 at 2.)


                                    47
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 52 of 245



Mr. Donziger did not assign to Chevron the 2017 Contingent

Fee.172

     On October 1, 2018, Chevron moved to hold Mr. Donziger in

contempt for, among other things, violating Paragraph One of the

RICO Judgment by failing to transfer the 2017 Contingent Fee.173

As part of its motion package, Chevron provided Mr. Donziger

with a transfer and assignment form for the 2017 Contingent

Fee.174    In response to Chevron’s motion, Mr. Donziger stated in

a declaration that:

     The contingency interest stated in the updated power-
     of-attorney signed by FDA leadership in November 2017
     was not intended to grant a new interest, but to
     recognize my existing interest in any Aguinda
     recovery. The Court has now coerced me into signing
     what I understand to be the entirety of my contingency
     interest over to Chevron. I am not taking the
     position that the November 2017 contract is protected
     or separable from the Court’s other orders with
     respect to my contingency interest. If Chevron feels
     like it needs some additional documentation with
     respect to the November 2017 power, it should just ask
     me rather than rush to file for contempt.175



     172(See Trial Tr. at 217:14-18 (“Now, after Judge Kaplan
filed this August 7, 2018 order, did Mr. Donziger assign to
Chevron his contingency interest as granted in the 2017 FDA
retainer agreement at that time? A. No.”).)
     173(See GX 2089 at 2 (dkt. no. 2089 in 11-CV-691); GX 2113
at 24 (dkt. no. 2113 in 11-CV-691).)
     174(See GX 2114-9 (dkt. no. 2214-9 in 11-CV-691); see also
Trial Tr. at 219:17-25.)
     175(Trial Tr. at 220:12-23 (quoting GX 2122-1 ¶ 21); see
also id. at 220:24-221:1 (“Is that what Mr. Donziger stated with
respect to the November agreement? A. Yes.”).)


                                    48
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 53 of 245



Mr. Donziger did not execute the requested transfer.176

     On February 21, 2019, Judge Kaplan issued an order

requiring Mr. Donziger to assign the 2017 Contingent Fee by no

later than February 28.177     Failing that, Judge Kaplan directed

each party to “file a letter . . . explaining why no such

instrument ha[d] been filed.”178      In no uncertain terms, Judge

Kaplan stated:

     It was and remains Donziger’s obligation to comply
     with paragraph 1 of the RICO Judgment, which of course
     requires him to assign to Chevron all of his right,
     title and interest to any contingent fee under the ADF
     agreement. After all, the [2017 Retainer] by its
     terms granted him an “interest” equal to 6.3 percent
     of monies of which, if any are collected, the ADF
     claims to be the exclusive beneficiary.179

No such assignment was completed by February 28.180

     In a March 1, 2019 letter filed by Mr. Donziger, he

asserted that “yet another forced assignment of my contingency

interested [sic] is unwarranted and in fact not possible.”181

Mr. Donziger took the position that the 2017 Retainer did not


     176(See Trial Tr. at 221:2-4 (“Q. Did Mr. Donziger assign
his contingency interest in the 2017 retainer agreement to
Chevron at that time? A. No.”).)
     177   (See GX 2165 at 3 (dkt. no. 2165 in 11-CV-691).)
     178   (GX 2165 at 3.)
     179   (GX 2165 at 2.)
     180(See GX 1 (showing no docket entry indicating such a
filing was made); see also Trial Tr. at 224:10-13.)
     181   (GX 2169 at 1 (dkt. no. 2169 in 11-CV-691).)


                                    49
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 54 of 245



grant a new interest--or, in fact, “any legal interest that [he]

was capable of assigning”--and he averred that “[t]here [wa]s no

need for an additional assignment” because he had previously

“executed two such assignments under protest based on coercive

orders of this court.”182

     On May 23, 2019, in a lengthy memorandum opinion (the

“Contempt Order”), Judge Kaplan adjudged Mr. Donziger to be in

“willful civil contempt of paragraph 1 of the RICO Judgment by

virtue of his failure to assign and transfer to Chevron all

rights to any contingent fee that he now has or hereafter may

obtain including without limitation all such rights under the

2017 Retainer.”183     Judge Kaplan explained that Mr. Donziger had

violated the RICO Judgment because (1) “paragraph 1 of the RICO

Judgment [wa]s clear and unambiguous,” (2) “it [wa]s undisputed

that Donziger ha[d] not complied with his obligation to assign

his rights under the 2017 Retainer,” and (3) “Donziger ha[d]

made no attempt to comply with paragraph 1 of the RICO Judgment

in this respect.”184     Until Mr. Donziger assigned the 2017

Contingent Fee, Judge Kaplan imposed a series of escalating

coercive fines--payable to the Clerk of the Court--beginning at




     182   (GX 2169 at 1-2.)
     183   (GX 2209 at 69 (dkt. no. 2209 in 11-CV-691).)
     184   (GX 2209 at 36-37.)


                                    50
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 55 of 245



$2,000 on May 28, 2019 and doubling “for each subsequent day

during which Donziger fail[ed] fully to purge” the contempt.185

     On May 28, 2019--the day that coercive fines were due to

begin accruing--Mr. Donziger indicated to Chevron’s counsel that

he was “executing the assignment” and would “have it available

for pickup by the end of the day.”186      Mr. Donziger executed the

required assignment form that same day and provided it to

Chevron.187

                8. The Agreement with David Zelman

     Backtracking once more, beginning in October 2016--after

the Court of Appeals had issued its decision affirming RICO

Judgment but before it issued the mandate--Mr. Donziger began

corresponding with Dallas-based executive coach David Zelman.188

Mr. Zelman offers a signature program called the “Transitions

Process,” which consists of four sessions held about one month




     185   (GX 2209 at 69.)
     186(GX 136 at DONZIGER_101695 (May 28, 2019 email from
Steven Donziger to Andrea Neuman).)
     187(See GX 2216-1 (dkt. no. 2216-1 in 11-CV-691); see also
Trial Tr. at 230:10-19 (“Showing you what is Government Exhibit
2216-1 . . . . Q. What is this document? A. This is an executed
transfer form for the 2017 retainer agreement contingency fee.
Q. What is the date that Mr. Donziger signed the form? A. May
28th, 2019.”).)
     188(See GX 103 at DONZIGER_013461 (email correspondence
between Steven Donziger and David Zelman).)


                                    51
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 56 of 245



apart.189     Each session includes approximately four hours of

dialogue between Mr. Zelman and the client.190        Mr. Zelman

typically offers the Transitions Process for $15,000, although

he was sometimes willing to accept a different fee structure

(such as a contingent fee).191

     Mr. Zelman and Mr. Donziger came to such an alternative

arrangement for Mr. Donziger to participate in Transitions

Process.192     On December 21, 2016, Mr. Donziger proposed the

following language to Mr. Zelman regarding their agreement to

ensure that it was acceptable:

     I write to confirm our agreement regarding consulting
     services you are providing to me to develop my
     professional capacities with regard to the Ecuado[r]


     189    (See Trial Tr. at 569:17-570:11.)
     190    (See Trial Tr. at 570:6-11.)
     191    (See Trial Tr. at 571:8-20.)
     192In addition to the coaching services for himself, Mr.
Donziger was also interested in obtaining executive coaching for
his wife. (See GX 105 at DONZIGER_013098 (“Any chance I can
fold another person (thinking my wife) into the same deal?”).)
Mr. Zelman agreed, and, on March 2, 2017, proposed language to
Mr. Donziger that would pledge to Mr. Zelman an additional
interest in the Ecuadorian Judgment from any fees that Mr.
Donziger might collect. (See GX 109 at DONZIGER_013100 (Mar. 2,
2017 email from David Zelman to Steven Donziger).) That
correspondence indicated that Mr. Zelman would provide Mr.
Donziger’s wife, Laura Miller, with $11,000 of consulting
services in exchange for a 11/250 of an eighth of a point on any
amount recovered. (See id.) Mr. Zelman and Mr. Donziger
ultimately reached a different compensation arrangement for
those services, however, whereby Mr. Zelman accepted $2,000 in
cash and Ms. Miller’s services in helping Mr. Zelman to develop
a TED Talk. (See Trial Tr. at 579:15-25.)


                                    52
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 57 of 245



     litigation matter against Chevron, and other
     endeavors.

     In exchange for you providing me with $14,000 worth of
     such services, I pledge to you an interest in the
     Ecuador judgment from my fees should they be
     collected. The amount pledged is based on a pro rata
     proportion of the latest investment round in the case,
     which values a $250,000 investment as one-eighth of a
     point in the total claim won by villagers against
     Chevron. Your interest thus will be valued equally
     with this round based on an investment of $14,000.
     The actual amount that will be paid to you will be
     based on the total amount collected. To be more
     specific, your amount under this agreement will be
     14/250 of an eighth of a point of whatever is
     recovered of the total claim.

     Note that I am pledging this amount out of my personal
     fees from this litigation. Should my personal fees
     not be recovered from the Ecuador case, you will not
     be entitled to any recovery of the $14,000. Should a
     portion of my fees be recovered, but not the full
     amount, your recovery will be decrease[d] on a pro
     rata basis equal to the overall decrease affecting my
     fees.

     If this is acceptable to you, please send me back an
     email so confirming.193

On December 23, 2016, Mr. Donziger followed up with another

email to Mr. Zelman, containing virtually identical language.194

That same day, Mr. Zelman confirmed that the terms were




     193(GX 105 at DONZIGER_013098 (Dec. 21, 2016 email from
Steven Donziger to David Zelman) (emphasis added).)
     194(See GX 106 at DONZIGER_013099 (Dec. 23, 2016 email from
Steven Donziger to David Zelman).)


                                   53
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 58 of 245



acceptable to him.195    There was also a cash component of Mr.

Zelman’s agreement with Mr. Donziger, whereby Mr. Donziger paid

Mr. Zelman $2,000 of the $14,000 balance in cash.196

     Mr. Zelman and Mr. Donziger met several times related to

the Transitions Process program.197      Those meetings extended

beyond the originally contracted-for sixteen hours over four

sessions.198    In light of that, on March 26, 2018, Mr. Zelman

emailed Mr. Donziger a proposal regarding those additional

services:

     You and I agree that consistent with the terms below,
     I have delivered an additional $2000 worth of
     consulting services which entitles me to 2/250 of an
     eighth of a point of whatever is collected of the
     total claim.

     It is noted that you are pledging this amount out of
     your personal fees from the litigation. If you do not
     recover your personal fees, I will not be entitled to
     any recovery.

     Please respond back that this is correct and that you
     agree.199




     195(See GX 106 at DONZIGER_013099 (Dec. 23, 2016 email from
David Zelman to Steven Donziger) (“Thank you for this agreement.
I confirm that it is acceptable to me.”).)
     196   (See Trial Tr. at 576:4-8.)
     197   (See Trial Tr. at 581:12-15.)
     198   (See Trial Tr. at 581:12-15.)
     199(GX 110 at DONZIGER_013102 (Mar. 26, 2018 email from
David Zelman to Steven Donziger) (emphasis added).)


                                    54
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 59 of 245



The “terms below” referred to an earlier email from Mr. Donziger

that Mr. Zelman had forwarded to himself:

     David:

     I write to confirm our agreement regarding consulting
     services you are providing to me to develop my
     professional capacities with regard to the Ecuador
     litigation matter against Chevron, and other
     endeavors.

     In exchange for you providing me with $11,000 worth of
     such services, I pledge to you an interest in the
     Ecuador judgment from my fees should they be
     collected. The amount pledged is based on a pro rata
     proportion of the latest investment round in the case,
     which values a $250,000 investment as one-eighth of a
     point in the total claim won by villagers against
     Chevron. Your interest thus will be valued equally
     with this round based on an investment of $11,000. The
     actual amount that will be paid to you will be based
     on the total amount collected. To be more specific,
     your amount under this agreement will be 11/250 of an
     eighth of a point of whatever is recovered of the
     total claim.

     Note that I am pledging this amount out of my personal
     fees from this litigation. Should my personal fees not
     be recovered from the Ecuador case, you will not be
     entitled to any recovery of the $11,000. Should a
     proportion of my fees be recovered, but not the full
     amount, your recovery will be decreased on a pro rata
     basis equal to the overall decrease affecting my fees.

     If this is acceptable to you, please send me back an
     email so confirming.

     Thanks so much.

     Steven Donziger200




     200(GX 110 at DONZIGER_013102 (Feb. 27, 2017 email
forwarded from David Zelman to David Zelman).)


                                   55
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 60 of 245



The same day, Mr. Donziger responded that he “[a]gree[d] in

concept,” although he wanted to “confirm the calculation.”201

     The next day, Mr. Donziger offered an important

clarification to Mr. Zelman regarding their agreement:

     Just to be clear, I am barred by court order in the
     U.S. from collecting fees on the matter.

     It is possible that the situation in that respect
     could change in a settlement context, but you need to
     be aware of the risk to you which is high.202

Mr. Zelman testified that he understood “on the matter” to refer

to the Ecuadorian Judgment.203     Mr. Zelman also testified that,

before receiving that email, he was not aware that the RICO

Judgment prevented Mr. Donziger from collecting fees.204


     201(GX 110 at DONZIGER_013102 (Mar. 26, 2018 email from
Steven Donziger to David Zelman).)
     202(GX 111 at DONZIGER_013103 (Mar. 27, 2018 email from
Steven Donziger to David Zelman).)
     203   (See Trial Tr. 587:24-588:5, 589:3-19.)
     204(See Trial Tr. at 587:16-23 (“Q. Prior to Mr. Donziger
sending you this email on March 27, 2018, had Mr. Donziger told
you that he was barred by court order from collecting fees on
the matter? A. I don’t think he ever used that language. Q.
And when you say you don’t think he ever used that language, had
he ever indicated to you that a court order prevented him from
collecting the fees, his fees? A. I don’t believe so. I don’t
believe so.”); id. at 617:20-618:5 (“Q. Mr. Zelman, did there
come a time when Mr. Donziger informed you that he was barred by
court order from collecting fees on this matter? A. I saw an e-
mail between himself and myself. I don’t know what the date was
but, yes. Q. But you knew that prior to that e-mail, didn’t
you, Mr. Zelman? A. That -- sorry. What did I know? Q. That
there had been a court order related to Mr. Donziger’s ability
to collect fees in this matter? A. I don’t think I knew that
prior to that email.”).)


                                    56
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 61 of 245



     On March 20, 2019, after obtaining access to many of these

emails in the post-judgment discovery process,205 Chevron moved

to hold Mr. Donziger in contempt for violating Paragraph Five of

the RICO Judgment by pledging a portion of his contingent fee

interest to Mr. Zelman.206     In response, Mr. Donziger offered the

following explanation:

     I understand how the agreement with Mr. Zelman can be
     seen as a monetization of my interest in the Ecuador
     Judgment arguably in conflict with the Court’s
     interpretation of the terms of the RICO Judgment,
     although to be clear I do not concede that it is in
     conflict. I did not fully appreciate this at the time
     these services were provided, for reasons I do not
     specifically recall--although I assume it was because
     I thought the restrictions of the RICO Injunction were
     linked, per the April 2014 Opinion, to the context of
     a collection or recovery. Additionally, my
     recollection and understanding is that neither Mr.
     Zelman nor I ever understood the agreement to be
     legally binding, but rather an expression of the
     sentiment that his generosity in providing services to
     me pro bono at a critical transition point in my
     professional life would be matched with generosity by




     205Those documents were produced by Mr. Zelman, not Mr.
Donziger. (See Trial Tr. 355:8-11 (“Q. These exhibits -- 105,
106, 109, 110, 111 -- were they provided to you at any point by
Steve Donziger in the discovery process? A. No.”); id. at
583:1-14 (“Q. So Mr. Zelman, this particular email, you received
a subpoena from Gibson Dunn for some documents; correct? A.
Yeah. Q. And this is one of the documents that you produced; is
that correct? A. I would suppose so. Q. And when you collected
documents to provide to Gibson Dunn, did you review your emails
and print them out? A. Yes. Q. Okay. And this would have been
one of the emails that you've printed out or viewed; correct?
A. Yes. Q. And provided to Gibson Dunn; correct? A.
Correct.”).)
     206   (See GX 2179 at 9-17 (dkt. no. 2174 in 11-CV-691).)


                                    57
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 62 of 245



     me in the event I received a significant monetary
     recovery.207

Nevertheless, Mr. Donziger maintained that “[t]he Zelman issue

[wa]s obviously de minimis.”208

     Ultimately, on April 21, 2019--while Chevron’s contempt

motion was pending--Mr. Zelman emailed Mr. Donziger and notified

him that, “[d]ue to all the complications regarding our

financial arrangement, I am cancelling our deal.”209         Mr. Zelman

informed Mr. Donziger that they had “NO agreement going forward

from this date,”210 but Mr. Zelman confirmed that he understood

his financial agreement with Mr. Donziger to have been intact

prior to sending that correspondence.211       Mr. Zelman elected to

cancel the agreement after a conversation with Mr. Donziger.212



     207   (GX 2184 at 7-8 (dkt. no. 2184 in 11-CV-691).)
     208   (GX 2184 at 8.)
     209(GX 135 at DONZIGER_119100 (Apr. 21, 2019 email from
David Zelman to Steven Donziger).)
     210   (GX 135 at DONZIGER_119100.)
     211   (See Trial Tr. at 591:17-23.)
     212(See Trial Tr. at 590:20-591:5 (“Q. And Mr. Zelman, can
you explain the circumstances which prompted you to send this
email to Mr. Donziger on April 21st of 2019? A. During a
conversation with Steven, he let me know that the arrangement
that we had was problematic and -- I’m sorry, what’s the
question again? Q. So what were the -- I’ve asked you to
explain what prompted you to send this email. A. He told me
there was a problem that might result in something like this.
And I said that was never the intent, and let’s just cancel the
agreement.”).)


                                    58
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 63 of 245



     Mr. Zelman understood that the chances of Mr. Donziger’s

recovering his fees related to the Ecuadorian Judgment were

“very, very low” and “a long shot.”213       But Mr. Zelman admitted

that he hoped that Mr. Donziger would be paid his fees from the

Ecuadorian Judgment and that he did not, in fact, provide or

even offer any services to Mr. Donziger for free.214

     On May 23, 2019, Judge Kaplan issued the Contempt Order

finding Mr. Donziger, among other things, “in willful civil

contempt of paragraph 5 of the RICO Judgment by virtue of his

selling, assigning, pledging, transferring or encumbering part

of his putative contingent fee interest to David Zelman in

exchange for approximately $11,000 worth of personal

services.”215    In making that determination, Judge Kaplan noted

that Mr. Donziger’s pledging a portion of his contingent fee

interest to Mr. Zelman was contemptuous even under Mr.

Donziger’s theory that the RICO Judgment and Stay Opinion did

not proscribe him from raising funds by selling interests in the

Ecuadorian Judgment other than his own.216       With respect to that


     213   (See Trial Tr. at 615:17-19, 617:14-19.)
     214   (See Trial Tr. at 620:2-18.)
     215   (GX 2209 at 70.)
     216(See GX 2209 at 42 (“Donziger was entitled to 6.3
percent of any proceeds related to the Ecuador Judgment. He
concedes that any act to monetize the Ecuador Judgment,
including by attempting to transfer, sell, pledge, or assign any
                              (continued on following page)


                                    59
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 64 of 245



contempt, as well as the others, Judge Kaplan found that Chevron

was entitled to recover its reasonable attorney’s fees for

prosecuting the contempt applications.217

           d. Counts I, II, & III: Post-Judgment Discovery

     At the same time Mr. Donziger and Chevron were litigating

the issues surrounding Mr. Donziger’s refusal to transfer his

Amazonia shares, the 2011 Contingent Fee, and the 2017

Contingent Fee, another branch of the case was evolving: the

post-judgment discovery proceedings.       Counts I, II, and III flow

from the disputes arising out of those proceedings.

                 1. Chevron Seeks Post-Judgment Discovery

     On March 19, 2018--the same day that Chevron moved to hold

Mr. Donziger in contempt for failure to transfer his shares in

Amazonia--Chevron also moved ex parte for, among other things,

(1) a document preservation order and (2) leave to conduct post-

judgment discovery.218    In a ruling the same day, Judge Kaplan



(continued from previous page)
part of that 6.3 percent interest, violated paragraph 5 of the
RICO Judgment. Thus, even on Donziger’s own view concerning the
effect and meaning of the Stay Opinion, he is in contempt of
paragraph 5 by virtue of his commitment to pay Zelman ‘14/250 of
an eighth of a point of whatever is recovered on the total
claim’ out of Donziger’s ‘personal fees from this litigation.’”
(footnotes omitted)).) By Mr. Donziger’s own admission, “Mr.
Zelman was not and never ha[d] been an investor in the [Lago
Agrio] case.” (GX 2184 at 7.)
     217   (See GX 2209 at 70-71.)
     218   (See GX 1966 at 19-20.)


                                     60
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 65 of 245



granted Chevron’s request for a preservation order, albeit with

a few modifications to the original request.219        As for leave to

take discovery regarding the non-monetary portions of the

Ecuadorian Judgment, Judge Kaplan concluded that Mr. Donziger

should first be afforded an opportunity to respond to Chevron’s

request.220     Judge Kaplan gave Mr. Donziger until April 20, 2018

to respond.221     Importantly, however, Judge Kaplan ruled that,

“to the extent the discovery is sought in aid of the enforcement

of the monetary portion of the judgment, leave of court is not

required.”222

     On April 16, 2018, Chevron served Mr. Donziger with three

documents: (1) its “First Set of Requests for Production of

Documents in Aid of the Supplemental Judgment” (the “Document

Requests”);223 (2) its “First Information Subpoena in Aid of the



     219(See GX 1968 at 2; see also id. at 4 (“The attached
order grants, in somewhat modified form, so much of the
application as seeks a preservation order.”).
     220(See GX 1968 at 4 (“[T]he Court concludes that there is
no need for a determination with respect to discovery with
respect to enforcement of the non-monetary portions of the
judgment that is so immediate that Donziger should not be
afforded an opportunity [to] respond to so much of the
application as seeks discovery with respect to the alleged and
possible contempts.”).)
     221   (See GX 1968 at 3.)
     222   (GX 1968 at 4.)
     223   (GX 1989-1A at 1 (Ex. A to dkt. no. 1989-1 in 11-CV-
691).)


                                    61
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 66 of 245



Supplemental Judgment” (the “Information Subpoena”);224 and (3) a

subpoena ad testificandum for Mr. Donziger’s deposition.225         The

Document Requests sought thirty-eight categories of documents,

including, most relevantly, the following:

     26. ALL DOCUMENTS evidencing or relating to any
     payment, proceeds, compensation, revenue, or any other
     thing of value YOU have received, contracted to
     receive, or have been promised related to any aspect
     of YOUR involvement in the ECUADOR LITIGATION, ECUADOR
     JUDGMENT, and/or ECUADOR ENFORCEMENT ACTIONS. . . .

     29. ALL DOCUMENTS evidencing or relating to any
     payment, compensation, revenue, or any other thing of
     value YOU have delivered, contracted to deliver, or
     have promised to any PERSON or ENTITY from any
     proceeds that may be received from the ECUADOR
     JUDGMENT or the ECUADOR ENFORCEMENT ACTIONS.

     30. ALL DOCUMENTS evidencing or relating to any
     attempted or completed sale, assignment, or transfer
     of rights, title, claims, or interest of any proceeds
     or other interest held by YOU, whether directly or
     indirectly, in the ECUADOR JUDGMENT or the ECUADOR
     ENFORCEMENT ACTIONS, whether or not such attempt was
     successful.226

The Information Subpoena similarly contained thirty-one

interrogatories, including, most relevantly, the following:

     21. Identify and describe in detail any act that YOU,
     the LAGO AGRIO PLAINTIFFS, or any PERSON acting on
     YOUR behalf or on behalf of the LAGO AGRIO PLAINTIFFS,
     has undertaken to monetize or profit from the ECUADOR
     JUDGMENT, INCLUDING by selling, assigning, pledging,


     224   (GX 1989-1B at 1 (Ex. B to dkt. no. 1989-1 in 11-CV-
691).)
     225   (See GX 1989-1C at 1 (Ex. C to dkt. no. 1989-1 in 11-CV-
691).)
     226   (GX 1989-1A at 14-15 ¶¶ 26, 29-30.)


                                   62
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 67 of 245



     transferring, or encumbering any interest
     therein. . . .

     25. Identify and describe in detail any ASSET,
     payment, proceeds, compensation, revenue, or any other
     thing of value YOU have delivered, contracted to
     deliver, or have promised to any PERSON or ENTITY from
     any proceeds received or that may be received from the
     ECUADOR JUDGMENT, enforcement of the ECUADOR JUDGMENT,
     or any investment in the ECUADOR JUDGMENT.227

Both the Document Requests and the Information Subpoena included

an instruction--consistent with Rule 26.2(b) of the Local Rules

for the Southern and Eastern Districts of New York (the “Local

Rules”)228--requiring the production of a privilege log for any

responsive information withheld on the basis of privilege.229

The Document Requests and Information Subpoena were returnable


     227   (GX 1989-1B at 11, 13 ¶¶ 21, 25.)
     228See S.D.N.Y LOCAL CIV. R. 26.2(b) (“Where a claim of
privilege is asserted in response to discovery or disclosure
other than deposition, and information is not provided on the
basis of such assertion, the information set forth in paragraph
(a) above shall be furnished in writing at the time of the
response to such discovery or disclosure, unless otherwise
ordered by the Court.”).
     229(See GX 1989-1A at 5 ¶ 9 (“If YOU object to a portion or
an aspect of a REQUEST, state the grounds for YOUR objection
with specificity and respond to the remainder of the REQUEST.
If any DOCUMENTS, or portion thereof, are withheld because YOU
claim that such information is protected under the attorney-
client privilege, work product doctrine, or other privilege or
doctrine, YOU are required to PROVIDE a privilege log . . . .”);
GX 1989-1B at 8 ¶ 21 (“If any information called for by this
subpoena is withheld on the basis of privilege, please state the
nature of the information being claimed as privileged, the type
of privilege claimed, and all circumstances upon which you are
relying to support each claim of privilege with enough
specificity so that a court can determine the appropriateness of
the objection.”).)

                                   63
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 68 of 245



on or before April 27, 2018,230 and Mr. Donziger’s deposition was

initially noticed for May 7, 2018.231

     On April 24, 2018, in a pro se opposition to Chevron’s

contempt application, Mr. Donziger asserted that “Chevron ha[d]

not met even the weakest threshold showing that discovery is

warranted” because it had not offered evidence that Mr. Donziger

was violating the RICO Judgment through his ongoing fundraising

efforts related to the Lago Agrio Case.232       Mr. Donziger did not,

in that submission at least, challenge Chevron’s discovery

requests in aid of enforcement of the Money Judgment.

     Mr. Donziger did not produce any responsive documents prior

to the return dates for the Document Requests and Information




     230(See GX 1989-1A at 1-2; GX 1989-1B at 2.) Specifically,
the Information Subpoena requested the responses be provided
within 10 days of Mr. Donziger’s receipt of the subpoena. (See
GX 1989-1B at 2.)
     231   (See GX 1989-1C at 2.)
     232   (See GX 1986 at 8-9.)


                                    64
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 69 of 245



Subpoena.233   He did not provide a privilege log either.234

Instead, on April 30, 2018, Mr. Donziger sent a letter to

Chevron, asserting blanket objections to the Document Requests

and Information Subpoena.235

     Specifically, Mr. Donziger asserted eight “General

Objections,” including: (1) discovery was not appropriate at

that time because the Money Judgment was on appeal; (2)

Chevron’s requests were “unduly burdensome;” (3) Chevron’s

requests were overbroad and irrelevant because they “swe[pt]



     233(See Trial Tr. at 241:23-242:1 (“Q. Now, did Mr.
Donziger produce any document or record to Chevron in response
to their discovery requests by April 30th of 2018? A. No.”);
see also GX 201 at 47:16-48:7 (“Q. And what’s the volume of
documents that you are withholding? A. Well, it is a few
hundred pages, but if Judge Kaplan were to order me to produce
everything that you are asking for, it obviously would be a lot
more than that. Q. And so what is the difference between the “a
lot more” and the few hundred pages? Because I’m not sure I’m
following your train of thought. A. The difference is I have
not searched for documents responsive to every request in your
subpoena. I mean, some of them, in my personal opinion, would
be impossible to do.”).)
     234(See Trial Tr. at 267:17-20 (quoting from GX 201 at
48:17-22) (“Q. So these documents that you searched for, found,
and are withholding on the basis of privilege, you have not
produced a privilege log for those documents; correct? “A.
That’s correct.”); id. at 269:11-17 (“Q. And had Mr. Donziger
produced any privilege log to you at least as of his deposition
on June 25th, 2018? A. No. Q. Did Mr. Donziger ever produce a
privilege log to Chevron with respect to documents he was
withholding on privilege grounds? A. No.”); id. at 296:4-6 (“Q.
Had Mr. Donziger produced any privilege log as of August 15 in
2018? A. No.”).)
     235(See GX 112 at DONZIGER_103538-47 (Apr. 30, 2018 email
from Steven Donziger to Randy M. Mastro, with attached letter).)


                                    65
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 70 of 245



broadly past what [wa]s necessary to establish a clear picture

of [Mr. Donziger’s] available assets and net worth;” and (4)

many of the requests were objectionable because they called for

the production of information protected by the attorney-client

privilege, work-product doctrine, or common-interest

privilege.236    Mr. Donziger also stated that his “financial

situation [wa]s not much more complicated than that of an

average household” and proposed that, instead of responding to

Chevron’s discovery requests, he would provide “a short summary

of [his] financial condition and assets, backed up by supporting

documents.”237    Mr. Donziger suggested that he and Chevron’s

counsel “meet and confer . . . to better identify any areas of

dispute prior to the hearing before the district court scheduled

for May 8.”238    Importantly, Mr. Donziger did not object to

Chevron’s discovery requests on First Amendment grounds.

                 2. Chevron Moves to Compel & Judge Kaplan’s May 17,
                    2018 Order

     On May 4, 2018--following two meet and confers at which Mr.

Donziger indicated that he would not produce discovery materials




     236   (GX 112 at DONZIGER_103539-41.)
     237   (GX 112 at DONZIGER_103540.)
     238   (GX 112 at DONZIGER_103539.)


                                    66
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 71 of 245



absent a court order239--Chevron moved to compel Mr. Donziger to

comply with the Document Requests and the Information

Subpoena.240    Mr. Donziger filed a pro se opposition to that

motion, asserting the following primary contention:

     [T]he issues are moot or potentially moot because I am
     preparing to post a supersedeas bond that will stay
     all proceedings on the Court’s Supplemental Judgment
     (Dkt. 1962) pending resolution of my lodged appeal.
     If I am unsuccessful in the appeal, the bond will be
     used to satisfy the Supplemental Judgment.
     Accordingly, Chevron will soon be fully protected and
     there will remain no basis for discovery into my
     assets, or those of any other person, in aid of
     enforcement of the Supplemental Judgment. Because
     Chevron’s discovery requests are now proceeding
     entirely and exclusively on the aid-of-enforcement
     basis, those requests should be suspended forthwith
     and withdrawn as soon as the bond is posted.241

Mr. Donziger also asserted that he had “individual relevance,

overbreadth, and undue burden objections to Chevron’s various

requests.”242    In lieu of complying with Chevron’s requests, Mr.

Donziger reiterated his proposal that he “provide Chevron with a




     239(See Trial Tr. at 242:16-22 (“Q. Did the meet and confer
occur on May 4th, the day Chevron filed this motion? A. Yes.
Before we filed the motion. Q. Do you remember what Mr.
Donziger said to you during that meet and confer? A. He said
that he would not produce documents without a court order.”).)
     240   (See GX 1989 (dkt. no. 1989 in 11-CV-691).)
     241   (GX 2002 at 1 (dkt. no. 2002 in 11-CV-691).)
     242   (GX 2002 at 2.)


                                    67
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 72 of 245



descriptive summary or guidance as to [his] relatively simple

financial condition, backed up by documentation.”243

     On May 17, 2018, Judge Kaplan issued an order granting, in

part, Chevron’s motion to compel.244      In so ordering, Judge

Kaplan divided Chevron’s requests into two buckets: (1) requests

“directed to identifying assets with respect to which the

judgment may be enforced and related matters,” which Judge

Kaplan denominated the “Money Judgment Discovery;” and (2)

requests targeting information regarding Mr. Donziger’s alleged

noncompliance with Paragraph Five of the RICO Judgment, which

Judge Kaplan denominated the “Paragraph 5 Compliance

Discovery.”245    Judge Kaplan found that Chevron was “entitled to

appropriate Paragraph 5 Compliance Discovery,” but he deferred

“ruling on the specific discovery requests” until an evidentiary

hearing could be held.246      As for the Money Judgment Discovery,




     243(GX 2002 at 2.) Mr. Donziger also indicated that he
could possibly “begin a rolling production of the most relevant
non-privileged responsive documents during this time period,”
but he submitted “that it would be most efficient to focus on
the summary first, and then begin rolling production as deemed
necessary.” (Id. at 3 n.1.)
     244   (See GX 2009 at 3 (dkt. no. 2009 in 11-CV-691).)
     245   (GX 2009 at 1.)
     246   (GX 2009 at 2-3.)


                                    68
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 73 of 245



Judge Kaplan found Mr. Donziger’s objections to be “almost

entirely without merit.”247

     Judge Kaplan made three findings related to the Money

Judgment Discovery requests.      First, Judge Kaplan found that

“[d]iscovery [wa]s entirely appropriate,” rejecting as

“frivolous” Mr. Donziger’s theory “that Chevron should not be

permitted to conduct discovery for the purpose of enforcing the

money judgment because” of Mr. Donziger’s pending appeal.248

Judge Kaplan noted that Mr. Donziger had not posted a

supersedeas bond “in the months since the money judgment was

entered” or otherwise demonstrated why he should be entitled to

a stay of the post-judgment proceedings.249        Second, Judge Kaplan

determined that Mr. Donziger’s “contention that the discovery

requests [we]re unduly burdensome [wa]s entirely

unsubstantiated” and that Mr. Donziger’s suggestion that Chevron

was entitled only to a summary of his financial condition and

assets was meritless.250     And third, Judge Kaplan rejected as

frivolous Mr. Donziger’s argument that he “should not be


     247(GX 2009 at 2.) Judge Kaplan did make a few minor
alterations to the discovery requests in the Document Requests
and the Information Subpoena. (See id. at 3 (striking request
number 15 in the Document Requests); id. at 4-5 (Schedule A &
Schedule B).)
     248   (GX 2009 at 2.)
     249   (GX 2009 at 2.)
     250   (See GX 2009 at 2.)


                                    69
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 74 of 245



compelled to furnish documents and information that [we]re

within his control but not in his immediate physical

possession.”251     In light of those determinations, Judge Kaplan

ordered Mr. Donziger to sit for a deposition and to comply with

the Document Requests and the Information Subpoena by June 15,

2018.252

                 3. Mr. Donziger’s May 31, 2018 Motion & Judge
                    Kaplan’s June 1, 2018 Order

     On May 31, 2018, Mr. Donziger filed a pro se motion seeking

two things.253    First, Mr. Donziger sought a declaratory judgment

that the RICO Judgment did not preclude the beneficiaries of the

Ecuadorian Judgment “from raising funds to cover litigation fees

and expenses.”254     Second, Mr. Donziger requested dismissal under

Rule 12(b)(6) and (f) of the related portions of Chevron’s March

19, 2018 contempt application.255        In support of his motion, Mr.

Donziger asserted, inter alia, that “[a]s long as any expense

funding does not specifically assign, commit, or otherwise

leverage interests specific to those three individuals”--one of




     251   (GX 2009 at 2.)
     252   (See GX 2009 at 3.)
     253   (See GX 2018 (dkt. no. 2018 in 11-CV-691).)
     254   (GX 2018 at 1.)
     255   (See GX 2018 at 1-2.)


                                    70
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 75 of 245



whom was Mr. Donziger--“there is no violation of Paragraph 5” of

the RICO Judgment.256

     On June 1, 2018, Judge Kaplan ordered Mr. Donziger to

produce some Paragraph 5 Compliance Discovery by June 15,

2018.257   Judge Kaplan ordered those documents produced in

anticipation of a June 28, 2018 evidentiary hearing regarding

Mr. Donziger’s alleged contempt of Paragraph Five of the RICO

Judgment involving conduct with Elliott Management

Corporation.258    Judge Kaplan “continue[d] to reserve judgment”

regarding Paragraph 5 Compliance Discovery matters other than

those involving the alleged “attempt to obtain funding from the

Elliott Group.”259    Mr. Donziger’s pending motion for declaratory

relief and to dismiss Chevron’s contempt motion, filed the day

before, did not affect Judge Kaplan’s ruling; Judge Kaplan

indicated that he would address “that motion in due course.”260




     256   (GX 2018 at 11.)
     257   (See GX 2020 at 2 (dkt. no. 2020 in 11-CV-691).)
     258(See GX 2020 at 1.) In its contempt application,
Chevron alleged that Mr. Donziger solicited an investment from
Elliott to fund litigation expenses in exchange for an interest
in the proceeds from the Ecuadorian Judgment should any
enforcement action prove successful. (See GX 1966 at 5.)
Chevron suggested that those actions violated Paragraph Five of
the RICO Judgment. (See id. at 14-16.)
     259   (GX 2020 at 2.)
     260   (See GX 2020 at 1 n.1.)


                                     71
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 76 of 245



                 4. Mr. Donziger’s June 15, 2018 Motion & Judge
                    Kaplan’s June 25, 2018 Order

     On June 15, 2018, Mr. Donziger produced only eighteen pages

of documents, including one record listing his bank accounts as

well as records related to two different LLCs.261         Mr. Donziger

sent Chevron’s counsel a letter, which responded to some

requests, asserted supplemental objections to others, and

indicated that for others he was “still collecting responsive

materials.”262    Mr. Donziger raised, for the first time, the

following First Amendment objection to the Document Requests and

Information Subpoena:

     After careful review of materials potentially
     responsive to your Requests, I have concluded that the
     forced production of many of these materials in this
     context would violate First Amendment associational
     rights of me and others. Specifically, it would be
     using the authority of the court to authorize
     intrusion and infiltration into the organizational and
     operational practices and strategies of a targeted
     social and political advocacy group by an avowed
     opponent of that group, and . . . would likely give


     261(See GX 118 at DONZIGER_012136-53; see also Trial Tr. at
255:17-256:4 (“Did Mr. Donziger provide Chevron with some
documents in response to the discovery requests that he had been
ordered to comply with on that day? A. He did provide about --
I think it was about 18 pages worth of documents. Q. I am going
to show you what is Government Exhibit 118. Just go through the
pages of this exhibit. What is Government Exhibit 118? A. This
is the production that Mr. Donziger made in the middle of June.
Q. In response to Chevron’s discovery requests? A. Exactly.”).)
These documents were filed with the Court in redacted form,
consistent with counsels’ agreement, to protect Mr. Donziger’s
private banking information. (See Trial Tr. at 256:5-22.)
     262(GX 119 at DONZIGER_103456 (June 15, 2018 letter from
Steven Donziger to Anne Champion et al.).)


                                    72
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 77 of 245



     rise to reprisals, harassment and economic extortion
     by your client against group members in retaliation
     for their associational activity.263

Mr. Donziger also asserted renewed relevance and undue burden

objections, averring that the “Requests sweep drastically beyond

the legitimate scope of inquiry,” which, in Mr. Donziger’s view

and contrary to Judge Kaplan’s order, pertained only to the

“present whereabouts and extent of assets potentially available

to satisfy the judgment.”264      Mr. Donziger did not submit a

privilege log in advance of his limited production and

supplemental objections,265 despite indicating in a June 7, 2018

email to Chevron’s counsel that he would do so.266


     263(GX 119 at DONZIGER_103457.) Mr. Donziger applied this
objection to several specific requests as well. (See id. at
DONZIGER_103460, 103463.)
     264(GX 119 at DONZIGER_103457.) Mr. Donziger also applied
this objection to several specific requests. (See id. at
DONZIGER_103460, 103462-63.)
     265(See Trial Tr. at 269:11-17 (“Q. And had Mr. Donziger
produced any privilege log to you at least as of his deposition
on June 25th, 2018? A. No. Q. Did Mr. Donziger ever produce a
privilege log to Chevron with respect to documents he was
withholding on privilege grounds? A. No.”); id. at 296:4-6 (“Q.
Had Mr. Donziger produced any privilege log as of August 15 in
2018? A. No.”).)
     266(See GX 116 at DONZIGER_104173 (June 7, 2018 email from
Steven Donziger to Anne Champion et al.) (“It also appears that
even the so-called Money Judgment Requests may tread into
privileged material in some respects, and with my objections I
have specifically preserved my right to withhold privileged
documents, which I will do if necessary. I will of course
provide an appropriate log and articulated bases for any such
assertion of privilege upon any such withholding that may be
                              (continued on following page)


                                    73
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 78 of 245



     Also on June 15, 2018, Mr. Donziger moved for a protective

order on First Amendment free-association grounds.267        Mr.

Donziger sought the following:

     [A]n order precluding any discovery in these post-
     judgment proceedings (including discovery sought from
     third-parties) that would tend to reveal the identity
     of any funder or other material supporter of the
     Ecuador Litigation and/or the internal operational,
     organizational, administrative, or financial
     management practices of the teams of individuals and
     organizations that directly and indirectly oppose
     Chevron in the Ecuador Litigation . . . and/or more
     broadly engage in Ecuador Litigation-related
     advocacy . . . . 268

Mr. Donziger maintained that a protective order was necessary

“to prevent discovery in this case from turning into a private

‘blank warrant’ allowing Chevron to intrude and infiltrate

itself into the First Amendment-protected political activities,

associations, speech, operational practices, and strategic

deliberations of Mr. Donziger and others.”269       Specifically, Mr.

Donziger asserted that Chevron would seek to cut off funding for




(continued from previous page)
necessary.”); see also Trial Tr. at 253:23-25 (“When Mr.
Donziger referred to an appropriate log, what did you understand
him to mean? A. Privilege log.”).)
     267   (See GX 2026 (dkt. no. 2026 in 11-CV-691).)
     268   (GX 2026 at 2.)
     269   (GX 2026 at 1.)


                                   74
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 79 of 245



the Lago Agrio Case and prevent supporters from associating with

that case, the litigation team, or its supporters.270

     At Mr. Donziger’s June 25, 2018 deposition, Mr. Donziger

confirmed that he had withheld numerous responsive documents on

First Amendment grounds as well as because he had then-pending

motions before Judge Kaplan.271     Mr. Donziger also refused to

answer myriad questions on First Amendment grounds, again citing




     270   (See GX 2026 at 19.)
     271(See, e.g., GX 201 at 44:3-8 (“Q. What’s the volume of
the documents that you reviewed, approximately? A. There is a
fair number of documents that I have withheld from you guys on
the basis of privilege or First Amendment issues or of the
pending motions.”); id. at 47:9-15 (“I did a fair amount of
searching and document gathering and I have more documents that
you are seeking that I don’t believe is appropriate to turn over
at this point given the sort of outstanding legal issues that
need to be resolved by the Court.”); id. at 49:9-18 (“Q. So you
are withholding non-privileged documents on the basis of a First
Amendment objection? A. I didn’t say that. Q. I’m just asking
if you are or you aren’t. A. I don’t know. I would have to
give that a think. I do know that some of the documents, many
of the documents, are being withheld on First Amendment
grounds.”); id. at 69:22-70:5 (“Q. And is the summary that you
looked at a document that you produced or one that you just
reviewed? A. No, I did not produce, and the reason I didn’t
produce it is because I believe it is First Amendment protected,
subject to the resolution of our pending motion for a protective
order.”); id. at 231:21-232:15 (“Q. Okay. In terms of cleaning
up a little bit where we are on these document issues, so any
documents that you’ve withheld as privileged either from Mr.
Rizack’s production or your own, you said you had your own group
of documents that were privileged, are you willing to produce
those pursuant to the 502 or do you intent to provide a log,
and, if so, by when? A. Well, I don’t know the answer to that
question. . . . I think with regard to my documents, I could
provide a log, but I think a lot of them are being withheld not
on privilege grounds but on First Amendment grounds.”).)


                                    75
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 80 of 245



his pending motion for a protective order.272        Mr. Donziger

likewise confirmed that he had withheld certain documents due to

privilege.273   Notwithstanding those assertions, Mr. Donziger

still had not submitted a privilege log.274



     272(See, e.g., GX 201 at 17:10-18 (“Q. Have you, since
March of 2014, have you raised money in connection with the
Ecuador litigation for any clients other than the FDA? A. I’m
going to decline to answer on the grounds that that is First
Amendment protected, and I have a pending motion, as you know,
for a protective order on First Amendment grounds . . . .”); id.
at 63:2-13 (“Q. What is your role in the Canadian case, if any?
A. How does that relate to the deposition? Q. It relates to
whether monies you are receiving are for compensation of work
done in Canada or something else. A. Well, I get the retainer
for a variety of different pieces of work that I do, but I’m not
going to get into that on First Amendment grounds and because of
the pending motion.”); id. at 68:23-69:5 (“Q. And other than
fundraising and preparing accountings for you and your firm, any
other functions Ms. Sullivan was hired to perform? A. I’m not
going to answer that question. That is First Amendment
protected.”); id. at 81:3-13 (“Q. How much you’re paid? A. That
would implicate First Amendment considerations. Q. Can you
define for me this First Amendment objection? Because you seem
to apply it to financial documents, all kinds of documents. So
I’m not understanding it. Can you describe it for the record,
please? A. No, I’m not going to describe it. Read it. I have
a 24-page motion.”); id. at 100:19-22 (“Q. When were the monies
that were paid to you on January 24th of 2018 raised? A. No,
nice try. Beyond the scope, First Amendment protected.”).)
     273(See GX 201 at 44:3-8 (“Q. What’s the volume of the
documents that you reviewed, approximately? A. There is a fair
number of documents that I have withheld from you guys on the
basis of privilege or First Amendment issues or of the pending
motions.”).)
     274(See GX 201 at 48:17-22 (“Q. So these documents that you
searched for, found, and are withholding on the basis of
privilege, you have not produced a privilege log for those
documents; correct? A. That’s correct.”); Trial Tr. at 269:11-
17 (“Q. And had Mr. Donziger produced any privilege log to you
                              (continued on following page)


                                    76
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 81 of 245



     That same day, Judge Kaplan denied--with an opinion to

follow--Mr. Donziger’s motions (1) for a declaratory judgment

and to dismiss Chevron’s contempt application and (2) for a

protective order.275    Two days later, Judge Kaplan issued a

memorandum opinion explaining his reasoning.276

     Judge Kaplan denied the first motion for three reasons.277

First, Judge Kaplan found that the motion was “entirely without

merit on procedural grounds alone.”278       Second, Judge Kaplan

determined that the motion was “nothing more than an untimely

and baseless effort to obtain reconsideration” of Judge Kaplan’s

order to hold an evidentiary hearing on Chevron’s contempt

application.279    And third, Judge Kaplan determined that “events

may have overtaken” the motion, pointing specifically to the

entry of a judgment enjoining the defaulting defendants




(continued from previous page)
at least as of his deposition on June 25th, 2018? A. No. Q.
Did Mr. Donziger ever produce a privilege log to Chevron with
respect to documents he was withholding on privilege grounds?
A. No.”).)
     275   (See GX 2037 (dkt. no. 2037 in 11-CV-691).)
     276   (See GX 2045 (dkt. no. 2045 in 11-CV-691).)
     277   (GX 2045 at 17-19.)
     278   (GX 2045 at 17.)
     279   (GX 2045 at 18.)


                                    77
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 82 of 245



(including ADF and several of the LAPs) from monetizing or

profiting from the Ecuadorian Judgment.280

     Judge Kaplan also thoroughly rejected the motion for a

protective order, applying both the governing standard for a

protective order and substantive First Amendment law.281

Specifically, Judge Kaplan denied the motion for the following

reasons: (1) Mr. Donziger waived or forfeited his First

Amendment argument by not timely raising it; (2) Mr. Donziger

had not shown good cause sufficient to warrant the issuance of a

protective order; (3) Mr. Donziger failed to present competent

evidence that he would suffer a cognizable injury absent a

protective order; (4) Mr. Donziger lacked standing to assert the

First Amendment rights of the third parties on whose behalf he

sought relief, some or all of whom may also have lacked a

connection to the United States sufficient to entitle them to

the First Amendment’s protections; and (5) even setting all that

aside, Mr. Donziger’s First Amendment claims still failed on the

merits.282




     280   (GX 2045 at 18-19.)
     281   (See GX 2045 at 20-35.)
     282   (See GX 2045 at 20-35.)


                                     78
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 83 of 245



                5. Judge Kaplan’s July 23, 2018 Order, Mr.
                   Donziger’s August 13, 2018 Stay Motion, & Judge
                   Kaplan’s September 25, 2018 Order

     After Judge Kaplan denied the motions, Chevron’s counsel

emailed Mr. Donziger to request that he “produce all documents

withheld from production on the bases of the objections made” in

his motions.283     Mr. Donziger responded that he was “getting

organized” and “gathering materials,” but he indicated that he

would respond by the end of the day on June 26, 2018.284          He did

not do so.285     Three days later, Chevron’s counsel followed up on

her prior email and asked Mr. Donziger to “[p]lease confirm you

will produce all other documents responsive to Chevron’s

requests by no later than Wednesday.”286       Mr. Donziger did not

produce those documents save for two exceptions.

     In the weeks following Judge Kaplan’s June 25, 2018

opinion, Mr. Donziger produced only two additional documents to

Chevron: (1) the 2017 Retainer, which he provided following the



     283(GX 149A at DONZIGER_103596 (June 26, 2018 email from
Anne Champion to Steven Donziger).)
     284(GX 149 at DONZIGER_103595 (June 26, 2018 email from
Steven Donziger to Anne Champion).)
     285(GX 149 at DONZIGER_103595 (June 27, 2018 email from
Anne Champion to Steven Donziger) (“Hi Steven, I don’t believe
you responded to my email of Monday night (attached), which you
said you would respond to by the end of the day yesterday. Can
you please advise? Thanks.”).)
     286(GX 146 at DONZIGER_103569 (June 29, 2018 email from
Anne Champion to Steven Donziger et al.).)


                                    79
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 84 of 245



June 28, 2018 evidentiary hearing;287 and (2) a document from Mr.

Donziger’s clients granting him a special power of attorney so

that he could raise funds for the Lago Agrio Case’s litigation

expenses, which Mr. Donziger produced on July 5, 2018.288

     On July 23, 2018, Judge Kaplan issued an order directing

Mr. Donziger, by August 15, 2018, to produce to Chevron certain

Paragraph 5 Compliance Discovery, including (1) all documents

described in Document Request Nos. 18, 21, 22 and 29, and (2)

“full and complete answers” to paragraphs 21 through 25 of the

Information Subpoena.289    Judge Kaplan also ruled that Chevron

was “free to conduct discovery against non-parties with respect



     287(See GX 120 at DONZIGER_107414 (“Steve, please confirm
that this is the agreement that you gave me after court . . .
and that it is the document you represented to the Court after
yesterday’s hearing is your latest retention agreement with the
Frente.”).)
     288(See GX 122 at DONZIGER_103216 (July 5, 2018 email from
Steven Donziger to Anne Champion et al.).) Mr. Donziger
produced that document in its original Spanish-language form.
(See id. at DONZIGER_103217-19.) Chevron obtained a certified
translation of that document. (See GX 122-T at 1-4 (English-
language translation of GX 122); see also Trial Tr. at 278:5-12
(“Q. Did Chevron get a translation of this document? A. We did.
Q. Showing what’s Government Exhibit 122-T. Have you had an
opportunity to review this document before today? A. Yes. Q.
Is this the translation to English of the document Mr. Donziger
had provided, which is in Government Exhibit 122? A. Yes.”).)
Mr. Donziger did not contest that translation, (see id. at
278:13-16), and Ms. Berah testified that GX 122T was, “[w]ith
several minor details,” a true and accurate translation of GX
122, (id. at 288:3-6). Accordingly, the Court considers the
English-language version of this document.
     289   (GX 2056 at 2 (dkt. no. 2056 in 11-CV-691).)


                                    80
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 85 of 245



to Donziger’s compliance or non-compliance with the judgment.”290

The next day, Chevron’s counsel reached out to Mr. Donziger

regarding the outstanding discovery:

     I am writing to follow up on my June 29 email below
     requesting that you “produce all other documents
     responsive to Chevron’s requests by no later than
     Wednesday,” July 4. With the exception of the
     document you provided on July 5, we have not received
     any of the documents you agreed at your deposition to
     search for and produce. You have also failed to
     produce the “hundreds” of documents withheld on First
     Amendment grounds, despite the fact that Judge Kaplan
     has ruled that claim to be without merit.291

Two days later, on July 26, 2018, Mr. Donziger filed a pro se

notice of appeal from (1) Judge Kaplan’s June 27, 2018 order

denying his motions for a declaratory judgment, to dismiss

Chevron’s contempt application, and for a protective order; and

(2) the July 23, 2018 order directing him to comply with certain

portions of the Documents Requests and Information Subpoena.292

The Court of Appeals assigned that appeal docket number 18-

2191.293


     290   (GX 2056 at 2.)
     291(GX 146 at DONZIGER_103569 (July 24, 2018 email from
Anne Champion to Steven Donziger).)
     292   (See GX 2060 at 1-2 (dkt. no. 2060 in 11-CV-691).)
     293(See GX 8 (docket in Chevron Corp. v. Donziger, 18-2191
(2d Cir.)); see also Trial Tr. at 640:7-16 (“Q. Mr. Thomson,
have you had an opportunity before your testimony today to
review this docket sheet for Second Circuit Appeal 18-2191? A.
Yes, I have. Q. And what docket sheet is this for, as it
relates to Mr. Donziger’s appeals between February 28 of 2018
                              (continued on following page)


                                    81
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 86 of 245



     On August 13, 2018, two days ahead of Judge Kaplan’s August

15 deadline to produce more documents, Mr. Donziger moved before

Judge Kaplan for a stay of post-judgment discovery pending his

appeal.294    Mr. Donziger asserted that (1) Judge Kaplan’s forcing

Mr. Donziger to produce discovery without ruling on the scope of

the RICO Judgment was “a clear violation of due process;” and

(2) Judge Kaplan’s “refusal to offer protective and/or

injunctive relief necessary to protect the associational rights

of [him]self and others under the First Amendment [wa]s

unconstitutional.”295    For the first time, Mr. Donziger indicated

that he would be willing to risk contempt sanctions to protect

the First Amendment rights he was asserting.296        Judge Kaplan’s

August 15 deadline came and went without Mr. Donziger’s

producing any more documents or a privilege log.297


(continued from previous page)
and September 30th of 2019? A. This is the docket sheet for the
second appeal. Q. The appeal -- A. From the four interlocutory
orders.”).)
     294   (See GX 2067 (dkt. no. 2067 in 11-CV-691).)
     295   (GX 2067 at 1.)
     296(See GX 2067 at 3 (“Even if I am forced to go into
contempt in order to protect against this outcome, the threat
still remains regarding Chevron’s ongoing attempts to obtain the
discovery from non-parties; additionally, the harm of enduring a
contempt citation from this Court is significant in its own
right.”).)
     297(See Trial Tr. at 295:25-296:6 (“Did he provide any
response to Chevron to the compliance discovery request he had
                              (continued on following page)


                                    82
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 87 of 245



     As a result, on August 16, 2018, Chevron moved to compel

Mr. Donziger to comply with its discovery requests.298         Chevron

cited the following: (1) Mr. Donziger refused to respond to

discovery “based on First Amendment objections [Judge Kaplan]

ha[d] overruled;” (2) Mr. Donziger concealed material financial

information from discovery, including a bank account “from which

hundreds of thousands of dollars were paid to him and to co-

conspirators;” (3) Mr. Donziger produced only twenty-two pages

of documents and admitted “to withholding ‘a few hundred pages’”

of discovery based on his already-rejected First Amendment

contentions; and (4) Mr. Donziger confessed to not having

conducted a search for documents responsive to Chevron’s

requests.299    Chevron also asserted that Mr. Donziger had waived

any claims of privilege by not preparing a privilege log.300

Chevron requested that Judge Kaplan “order Donziger to comply

fully with Chevron’s document requests and to present his




(continued from previous page)
been ordered to produce by that date? A. No. Q. Had Mr.
Donziger produced any privilege log as of August 15 in 2018?             A.
No.”).)
     298   (See GX 2073 (dkt. no. 2073 in 11-CV-691).)
     299   (GX 2073 at 2-3.)
     300   (See GX 2073 at 4.)


                                    83
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 88 of 245



electronic devices for forensic imaging, with the images to be

lodged with the Court.”301

     Mr. Donziger filed a pro se opposition to Chevron’s motion

to compel as well as a “reiterated motion to stay” discovery

pending his appeal.302       Mr. Donziger did not contest that he had

withheld responsive documents, instead simply stating that he

“ha[d] not and w[ould] not destroy or otherwise fail to maintain

any documents or materials in accordance with the preservation

order entered by the Court.”303       Regarding Chevron’s allegations

related to privilege, Mr. Donziger asserted the following:

     I have noted privilege claims as appropriate (and to
     the best of my understanding as a sole practitioner)
     throughout the process, and my entire cooperation with
     Chevron’s discovery up to the present has been “under
     the 502,” pursued as part of a good faith effort to
     reduce litigation burdens on the parties and the
     Court. While we have not yet reached a stage where
     specific claims of privilege are necessary (including
     in this motion, which rests on the necessity of an
     overall stay of discovery pending appeal), undersigned
     maintains and preserves all applicable claims of
     privilege and protection--which claims are necessary,
     of course, to protect not only undersigned’s interests
     as an attorney but the interests of many clients who
     are not before the Court.304

Finally, Mr. Donziger maintained that “Chevron’s request that

forensic images be taken of [his] electronic devices [wa]s


     301   (GX 2073 at 3.)
     302   (See GX 2077 (dkt. no. 2077 in 11-CV-691).)
     303   (GX 2077 at 4.)
     304   (GX 2077 at 3 (emphasis added).)


                                     84
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 89 of 245



drastically intrusive and unreasonable, supported by no evidence

whatsoever, and must be denied.”305      For those reasons, Mr.

Donziger averred that “Chevron’s latest motion to compel should

be denied or held in abeyance without any consideration as to

its contents.”306

     On September 25, 2018, Judge Kaplan issued an order denying

Mr. Donziger’s motion for a stay of post-judgment discovery

pending appeal.307    Judge Kaplan found Mr. Donziger’s motion to

be “frivolous for a host of reasons,” including: (1) Mr.

Donziger had not posted a supersedeas bond or applied for a stay

of enforcement of the Money Judgment, which Chevron had every

right to enforce pending his appeal; (2) precedent made clear

that a district court is free to permit discovery in aid of

enforcing its orders; (3) Mr. Donziger’s “conclusory papers in

support of this motion offer[ed] no colorable ground for

supposing that” Judge Kaplan’s order denying the motion for a

declaratory judgment and the motion for a protective order was

vulnerable to reversal on appeal; and (4) Mr. “Donziger’s claims

of irreparable injury [we]re unsubstantiated.”308         In so ruling,




     305   (GX 2077 at 4.)
     306   (GX 2077 at 2-3.)
     307   (See GX 2088 (dkt. no. 2088 in 11-CV-691).)
     308   (GX 2088 at 2-3.)


                                    85
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 90 of 245



Judge Kaplan again rejected Mr. Donziger’s First Amendment

objection to discovery.309

     Mr. Donziger did not seek relief from this order from the

Court of Appeals, whether by requesting a stay or petitioning

for a writ of mandamus.310       Nor did he produce any further

documents during 2018.311    At that time, Chevron’s motion to

compel remained pending.

                6. Judge Kaplan’s October 18, 2018 Order & Mr.
                   Donziger’s Refusals to Comply

     On October 18, 2018, Judge Kaplan granted Chevron’s motion

to compel “in its entirety.”312       Judge Kaplan observed that his

prior order requiring Mr. Donziger to respond to certain

discovery requests by August 15, 2018 “remain[ed] in effect and

ha[d] not been stayed” and that Mr. Donziger “[wa]s obliged to




     309   (See GX 2088 at 3.)
     310(See GX 7 (no docket entries seeking emergency relief);
GX 8 (same); see also Trial Tr. at 654:11-20 (“Q. And in the
time period that I had focused you on during the course of your
direct, which would be February 28th of 2018 to September 30th
of 2019, did Mr. Donziger ever seek a stay in the Second
Circuit? A. No, he did not. Q. Did he ever seek mandamus
relief in that time period in the Second Circuit? A. No, he did
not. Q. Did he ever seek expedited briefing in the Second
Circuit? A. No, he did not.”).)
     311(See Trial Tr. at 301:24-302:3 (“Ms. Champion, after
Judge Kaplan issued this order denying Mr. Donziger’s request
for a stay pending his appeal, did Mr. Donziger produce any
additional discovery to you in 2018? A. No.”).)
     312   (GX 2108 at 2 (dkt. no. 2108 in 11-CV-691).)


                                     86
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 91 of 245



comply with it in each and every respect on pain of contempt.”313

Judge Kaplan also made three other rulings.         First, Judge Kaplan

held that, given Mr. Donziger’s repeated failures to comply with

Federal Rule of Civil Procedure 26(b)(5) and S.D.N.Y. Local

Civil Rule 26.2, he “ha[d] waived or forfeited any claim of

privilege to responsive documents and information that otherwise

might have applied.”314      Second, Judge Kaplan ordered Mr.

Donziger to sit for another deposition.315       And third, Judge

Kaplan ruled that, “[g]iven Donziger’s stonewalling of post-

judgment discovery,” it was proper that his “electronic devices

be imaged and examined for any responsive documents that

Donziger ha[d] not thus far produced under appropriate

safeguards of the interests of all parties.”316        Mr. Donziger did

not seek any relief from that order: he did not appeal, seek a




     313   (GX 2108 at 2.)
     314(GX 2108 at 2.) In light of that finding, Judge Kaplan
ordered Mr. Donziger to “comply fully with the outstanding
discovery requests forthwith without withholding any responsive
documents or information on privilege grounds.” (Id.)
     315   (GX 2108 at 2.)
     316(GX 2108 at 2.) Judge Kaplan directed the parties to
confer with an eye towards identifying a third party to whom Mr.
Donziger would produce his devices for imaging. (Id. at 2-3.)


                                    87
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 92 of 245



stay of his obligation to comply, or file petition for a writ of

mandamus.317

     On October 25, 2018, Mr. Donziger emailed Chevron’s counsel

to announce his “anticipated course of action regarding Judge

Kaplan’s order regarding the motion to compel that waived all of

[his] privileges.”318    He declared:

     As you know, I have yet to receive a ruling from the
     court regarding your client’s original motion to hold
     me in contempt filed in March of this year. This is
     highly unusual and violates my due process rights,
     among other problems . . . .

     As a result, I presently see no choice other than to
     go into contempt until I can get a ruling on the most
     basic issues that are driving what I believe to be
     your entirely inappropriate, over-broad, intrusive,
     and constitutionally infirm discovery rampage
     targeting financial supports and others of the
     Ecuadorians that is clearly designed to dry up funding
     for the case and to intimidate those who support both
     the litigation and the broader corporate
     accountability campaign (what you call a “pressure”
     campaign) against your client Chevron.

     I don’t want to go into contempt, but I genuinely feel
     that the court has given me no choice in light of its
     failure to rule, which is obviously designed to shield
     its many problematic decisions from appellate review.
     I will be apprising Judge Kaplan of my position as
     soon as I can.319


     317(See GX 7 (no docket entries seeking emergency relief);
GX 8 (same); Trial Tr. at 655:10-16 (“Q. Did Mr. Donziger notice
an appeal from this October 18, 2018 order? A. No, I don’t
believe so. Q. Did he seek mandamus relief? A. No, he did not.
Q. Did he seek a stay? A. No, he did not.”).)
     318(GX 129 at DONZIGER_102936 (Oct. 25, 2018 email from
Steven Donziger to Anne Champion et al.).)
     319   (GX 129 at DONZIGER_102936.)


                                    88
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 93 of 245



Chevron’s counsel confirmed receipt of the email, noting that

Mr. Donziger had “refused to engage on any substantive issue”

during a meet and confer set up to discuss the imaging of his

devices and a possible date for his court-ordered deposition.320

     That same day, Mr. Donziger filed a letter informing Judge

Kaplan that he “w[ould] be unable to comply with the order dated

October 18, 2018 directing [him] to produce a potentially

massive quantity of confidential and privileged documents and

communications to Chevron.”321     Instead, Mr. Donziger accused

Judge Kaplan of undertaking a “transparently abusive strategy of

silence and non-action” by “refus[ing] to address the key issue

underlying Chevron’s original contempt motion for over six

months.”322    Mr. Donziger asserted that the post-judgment

discovery “ha[d] zero basis to proceed if there [wa]s no

colorable contempt case against [him],”323 and he reiterated his

already-twice-rejected position that the discovery requests

“work[ed] a clear violation of the First Amendment right to

association.”324    Mr. Donziger concluded by requesting Judge



     320(GX 129 at DONZIGER_102935 (Oct. 25, 2018 email from
Anne Champion to Steven Donziger).)
     321   (GX 2118 at 1 (dkt. no. 2118 in 11-CV-691).)
     322   (GX 2118 at 2.)
     323   (GX 2118 at 2-3.)
     324   (GX 2118 at 3 n.1.)


                                    89
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 94 of 245



Kaplan to rule on Chevron’s pending Elliott-Management-related

contempt motion:

     If the Court really thinks that a prohibition on
     litigation finance was so clear after April 2014 that
     I can be held in contempt thereof, it should make such
     a finding directly, which would allow me to seek
     appellate review. Because the Court refuses to do
     this, I apparently must take a contempt sanction in
     this second-layer discovery context, try to
     consolidate it with the pending appeals, and trust
     that the Second Circuit will be able to appreciate it
     all in totality and in the larger and deeply
     disturbing context of these post-judgment proceedings
     generally. I would urge the Court to rule on these
     critical issues or hold me in contempt and thereby
     allow me to appeal to the Second Circuit.325

Absent such a ruling, Mr. Donziger maintained that “Chevron

would succeed in gaining near wholesale access to [his]

confidential, privileged, and protected documents, without any

legitimate basis.”326

     On October 26, 2018, Chevron submitted a letter attaching

its proposed forensic protocol for imaging and examining Mr.

Donziger’s devices and accounts and a memorandum of law in

support of its proposed protocol.327      Almost two weeks later, Mr.

Donziger filed another letter, reasserting his view that

“discovery in these post-judgment proceedings has been

illegitimate from the start” because Judge Kaplan “ha[d] refused


     325   (GX 2118 at 3.)
     326   (GX 2118 at 3.)
     327(See GX 2119 (dkt. no. 2119 in 11-CV-691); GX 2120 (dkt.
no. 2120 in 11-CV-691).)


                                    90
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 95 of 245



to rule for over six months” on Chevron’s Elliott-Management-

related contempt motion.328     Mr. Donziger then reiterated the

course of action he explained in his October 25, 2018 letter:

     While I could make countless other objections to the
     abusiveness and disingenuousness of Chevron’s protocol
     and desired search (and attack) methodology, any and
     all objections are pointless or at least premature at
     this point in light of my intended course of action,
     as I openly informed the Court on October 25, 2018.
     There I indicated that my position is that I am not
     ethically able to comply with the Court’s order to
     produce mountains of confidential and privileged
     material to Chevron under a wholly improper purported
     privilege waiver ruling and before the Court has even
     ruled on the core issue in Chevron’s original contempt
     motion. If the Court is unwilling to rule on the
     legal basis of Chevron’s motion and continues to
     refuse to allow me to assert any privilege whatsoever,
     I intend to openly and ethically refuse to comply with
     any production order and to take an immediate appeal
     of any resulting contempt finding the Court issues
     against me.329

Mr. Donziger concluded by stating that, should he lose his

appeal, “the terms and scope of an appropriate protocol

genuinely calculated to protect my legitimate privacy interests

and the integrity of my data can be negotiated at that point in

time.”330     Mr. Donziger also purported to “reserve all rights and

objections.”331




     328    (GX 2131 at 1 (dkt. no. 2131 in 11-CV-691.)
     329    (GX 2131 at 2 (citation omitted).)
     330    (GX 2131 at 2.)
     331    (GX 2131 at 2.)


                                    91
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 96 of 245



     On November 26, 2018, Judge Kaplan issued an order

responding directly to Mr. Donziger’s October 25, 2018 letter:

     Donziger’s letter motion overlooks or ignores so much
     that already is of record in prior decisions by this
     Court and elsewhere that no purpose would be served by
     a point-by-point refutation, the preparation of which
     could serve only to delay that which he seeks to have
     expedited. It suffices to say that the contempt
     motions now before the Court will be decided in due
     course, bearing in mind that this is not the only case
     on the Court’s docket.332

Judge Kaplan denied Mr. Donziger’s request.333

     On January 8, 2019, Judge Kaplan held a hearing to address

Chevron’s proposed protocol for examining Mr. Donziger’s

electronic devices and media accounts.334      At the hearing, Mr.

Donziger repeatedly asserted his “foundational objection” to the

post-judgment proceedings:

          MR. DONZIGER: This is the problem: You have not
     ruled on the key issue in this post-judgment
     proceeding, which is what is the scope of the Court’s
     order with regard --

             THE COURT:   Mr. Donziger.   Mr. Donziger.

             MR. DONZIGER:   What?




     332   (GX 2133 at 2 (dkt. no. 2133 in 11-CV-691).)
     333   (GX 2133 at 2.)
     334(See GX 2149 at 2:9-13 (dkt. no. 2149 in 11-CV-691)
(“The main reason I asked you to come in has to do with the
proposed protocol for the examination of the defendant’s
electronic devices and storage media because I think there’s a
problem, at least one problem, with what Chevron has
proposed.”).)


                                     92
Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 97 of 245



     THE COURT: You know that. I know that. Mr.
Mastro knows that, and everybody else does. Now, get
to the subject of the terms of this protocol or don’t.

     MR. DONZIGER: I have a foundational objection,
which I reiterate right now. In terms of the
specifics of the protocol, what I would ask this Court
to do is to hold off until this issue can be decided
by the Appellate Court.

      THE COURT:    Denied.

     MR. DONZIGER: OK. Well, hold off at least until
you can rule so we know what the precise scope of
whatever the post-judgment RICO injunction is.

     THE COURT: Mr. Donziger, I’m not delaying it.
I’m acting deliberately. It’s taking some time. I’m
doing that in an effort to be sensitive to concerns
you’ve raised. I am not putting everything on hold.
No way. No how. I’ve made that clear over and over
again. Now, either address the protocol or don’t.

     MR. DONZIGER: Is there a sense from the Court as
to when we might see a ruling in this?

     THE COURT:     When it’s ready, you’ll be among the
first to know.

     MR. DONZIGER: Because while this issue has been
pending decision, Chevron has subpoenaed many people,
I’d say 20 people, I’ve lost track, and conducted a
series of depositions that I think, as you know, I’ve
made myself clear, are entirely inappropriate and are
designed to dry up funding for legitimate advocacy and
dry up our ability to advocate.

     What I’m trying to point out is the fact the
Court hasn’t ruled –- and I recognize you have
whatever concerns you have and to the extent you’re
being careful, I appreciate it, but the fact the Court
hasn’t ruled --

     THE COURT: And surprising as this may be to you,
Mr. Donziger, this isn’t my only professional
responsibility.




                               93
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 98 of 245



          MR. DONZIGER: I know. Well, I –- let me just
     say this: For this team here, it’s the majority of
     their work and they have been deposing dozens of
     people and damaging the case, and there’s no -- in my
     opinion, there’s no legal basis because the Court has
     yet to rule --

          THE COURT: I know in your opinion there’s no
     legal basis. You are mistaken. That’s my ruling.            I
     know you don’t like it.

          MR. DONZIGER: Well, for there to be discovery in
     this context, I’m talking about the discovery that’s
     going on as well as what I would call the big
     enchilada, which is asking me to turn over my entire
     digital life to them, there has to be a plausible
     basis, legal basis, from which the Court can hold me
     in contempt, and in light of the April 2014 order, the
     clarification order --

             THE COURT:   There is no clarification order.335

          MR. DONZIGER: Well, whatever you want to call
     what you issued on April 25, 2014 which laid out the
     terms of fundraising for this case.

             THE COURT:   I disagree with you.

          MR. DONZIGER: There’s no -- in my opinion,
     there’s no legitimate basis for which to find me in
     contempt. Therefore, there’s no legitimate basis for
     discovery.

          THE COURT: Mr. Donziger, I know your opinion.              I
     know your opinion. I know. I’ve ruled on your
     opinion. You lost.336

When Mr. Donziger again tried to raise his foundational

objection, Judge Kaplan explained that Mr. Donziger did not have

a stay:




     335   (See supra note 77.)
     336   (GX 2149 at 10:8-12:21.)


                                   94
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 99 of 245



     I don’t care about your foundational objection. You
     don’t in this court. The foundational objection I
     have ruled against. They have a right to conduct
     appropriate discovery as far as I’m concerned. I know
     you have an appeal pending in the Second Circuit. I
     know their brief is due sometime in March. That’s the
     way it goes. You don’t have a stay.”337

Despite Judge Kaplan’s plain articulation that Mr. Donziger was

obligated to comply with court orders pending his appeals, Mr.

Donziger still did not seek emergency relief from those unstayed

orders from the Court of Appeals.338

                7. The Protocol

     On March 5, 2019, Judge Kaplan issued the Protocol to

govern the collection, imaging, and examination of Mr.

Donziger’s devices and accounts for information responsive to

Chevron’s discovery requests.339      The Protocol recognized two

forensic experts: (1) a court-appointed Neutral Forensic Expert

and (2) an expert retained by Chevron (“Chevron’s Forensic

Expert”).340    By order that same day, Judge Kaplan appointed


     337   (GX 2149 at 13:20-14:1 (emphasis added).)
     338(See GX 7 (no docket entries seeking emergency relief);
GX 8 (same); see also Trial Tr. at 654:11-20 (“Q. And in the
time period that I had focused you on during the course of your
direct, which would be February 28th of 2018 to September 30th
of 2019, did Mr. Donziger ever seek a stay in the Second
Circuit? A. No, he did not. Q. Did he ever seek mandamus
relief in that time period in the Second Circuit? A. No, he did
not. Q. Did he ever seek expedited briefing in the Second
Circuit? A. No, he did not.”).)
     339   (See GX 2172 (dkt. no. 2172 in 11-CV-691).)
     340   (See GX 2172 at 1 ¶¶ 1-2.)


                                    95
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 100 of 245



Ondrej Krehel, COO and founder of the digital forensics and

incident response firm LIFARS LLC, to serve as Neutral Forensic

Expert.341   Mr. Krehel worked at Judge Kaplan’s direction, not

Chevron’s or Mr. Donziger’s.342

     Two other portions of the Protocol are particularly germane

to this case: Paragraph Four and Paragraph Five.         Paragraph Four

provides, in relevant part, as follows:

     Within three (3) business days of entry of this
     Protocol, defendant Steven Donziger (“Donziger”) shall
     provide to both the Neutral and Chevron’s Forensic
     Experts via email a representation listing under
     penalty of perjury all devices he has used to access
     or store information or for communication since March
     4, 2012--including, but not limited to, personal
     computers, tablets, phones, and external storage
     devices, such as external hard drives and thumb drives
     -- (the “Devices”), indicating for each of the Devices
     whether he has possession, custody, or control of the
     Devices and, if not, stating the reasons why that is
     so, i.e., whether they were destroyed, lost, etc. and
     the present location of the Devices. Additionally,
     Donziger shall produce under penalty of perjury a list
     of all accounts -- including, but not limited to,
     email accounts (including web-based email accounts);

     341(See GX 2170 at 1 (dkt. no. 2170 in 11-CV-691); see also
Trial Tr. at 788:17-18, 21-24 (“Q. Mr. Krehel, where do you
work? A. LIFARS, LLC. . . . Q. What is LIFARS? A. Digital
forensics and incident response firm. Q. And what is your role
with LIFARS? A. I am a digital forensic lead and I’m also COO
and founder.”).)
     342(See GX 2170 at 1-2 ¶ 2; Trial Tr. at 791:6-17 (“Going
back to Government Exhibit 2170, your appointment as the neutral
forensic expert, at whose direction did you understand you were
working as the neutral forensic expert? A. I work under
direction of a court and Honorable Judge Kaplan. Q. Did you
work at Chevron’s direction? A. No. Q. Did you work at Steven
Donziger’s direction? A. No. Q. Did you work at Gibson Dunn’s
direction? A. No.”).)


                                   96
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 101 of 245



     accounts (including web- or cloud-based) related to
     any document management services, such as Dropbox; and
     accounts related to any messaging services, such as
     WhatsApp, Facebook Messenger, instant messages, etc. –
     Donziger has used since March 4, 2012 (the “Media”),
     indicating whether he presently has the ability to
     access those accounts and, if not, stating the reasons
     why that is so.343

Paragraph Five of the Protocol provides, in relevant part:

     The Neutral Forensic Expert shall take possession of
     Donziger’s Devices and have access to his Media for
     the purpose of making a mirror image of those Devices
     and Media. The Devices shall be surrendered to the
     Neutral Forensic Expert at Donziger’s address at 245
     West 104th Street, #7D, New York, NY 10025. The
     Neutral Forensic Expert shall take possession,
     custody, and control of the Devices and transport them
     directly to its offices for the imaging described
     herein. The devices shall be surrendered to the
     Neutral Forensic Expert at 12:00 pm at 245 West 104th
     Street, #7D, New York, NY 10025 on March 18, 2019. At
     no time shall Chevron’s Forensic Expert have access to
     the original Devices or to live Media accounts absent
     further Court order.344

In plain terms, those paragraphs required Mr. Donziger to do two

things: (1) to email to Mr. Krehel and Chevron’s Forensic Expert

a listing of his devices and accounts and (2) to provide, only

to Mr. Krehel, his devices and access to his accounts for

imaging.345    Mr. Donziger was given three days to do the former

and almost two weeks to complete the latter.346



     343   (GX 2172 at 1-2 ¶ 4.)
     344   (GX 2172 at 2 ¶ 5 (emphasis added).)
     345   (See GX 2172 at 1-2 ¶¶ 4-5.)
     346   (See GX 2172 at 1-2 ¶¶ 4-5.)


                                   97
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 102 of 245



     Also on March 5, 2019, Judge Kaplan issued an opinion

describing how the Protocol was to operate.347        Judge Kaplan

explained that the Protocol had “four principal steps”: (1)

“[f]orensic imaging (i.e., copying) of the devices and media;”

(2) “[g]eneration of reports indexing persons and entities named

on the images from which the experts and the parties can assess

whether to exclude or include documents in the subsequent

analysis;” (3) “[f]orensic analysis of the devices and media for

evidence of spoliation and recovery of any destroyed files, to

the extent possible;” and (4) “[s]earching the documents for

responsive documents.”348    Judge Kaplan then clarified that the

Protocol “require[d] that the first, second, and third steps be

carried out solely by a court appointed neutral expert,” with

Chevron’s expert and counsel becoming “involved only in the

fourth step.”349    Judge Kaplan indicated that “the protocol

limits counsel’s involvement in this process to the greatest



     347   (See GX 2171 (dkt. no. 2171 in 11-CV-691).)
     348   (GX 2171 at 9 (underline added).)
     349(GX 2171 at 9.) Judge Kaplan went on to explain that
“[t]he Chevron forensic expert’s limited involvement in the
search process, to the extent that is permitted by the protocol,
is intended to give the neutral expert the benefit of the
Chevron forensic expert’s understanding of the case to identify
more accurately and efficiently documents responsive to the
document requests.” (Id. at 9-10.) Judge Kaplan continued,
noting that “[t]he involvement of counsel for Chevron likewise
is intended to ensure that responsive documents are identified
and produced.” (Id. at 10.)


                                   98
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 103 of 245



degree possible in light of Donziger’s legitimate privacy

interests.”350

     Additionally, Judge Kaplan addressed what he termed

“Donziger’s Pot Pourri of Rehashed Arguments.”351        Judge Kaplan,

again, rejected Mr. Donziger’s First Amendment contention,

pointing out that Mr. Donziger lacked standing, had forfeited

the claims, and that the claims were “entirely without merit”

even if they could be asserted.352        As for Mr. Donziger’s

assertion that Chevron’s Elliott-Management-related contempt

application provided the only basis for post-judgment discovery,

Judge Kaplan found that assertion to be “false” because, among

other reasons, it ignored (1) the existence of the unstayed

Money Judgment that Chevron was entitled to enforce and (2) that

a district court has discretion to order discovery in aid of

enforcing orders that it has issued.353        And Judge Kaplan again

rejected Mr. Donziger’s privilege contentions because Mr.

Donziger, through his conduct, had “forfeited any         privilege he

might otherwise have had.”354     Mr. Donziger did not seek any




     350   (GX 2171 at 10.)
     351   (GX 2171 at 11 (emphasis omitted).)
     352   (GX 2171 at 11-12.)
     353   (See GX 2171 at 12-13.)
     354   (GX 2171 at 14.)


                                     99
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 104 of 245



emergency relief from complying with the Protocol from the Court

of Appeals.355

     Mr. Donziger did not comply with Paragraph Four of the

Protocol’s directive to provide a sworn list of his devices and

accounts by March 8, 2019.356     Indeed, in a March 11, 2019 email

to Mr. Krehel, Mr. Donziger made his intentions crystal clear:

     Judge Kaplan for the last year has been allowing
     largely unfettered post-judgment discovery targeting
     25 or more people connected to me or the Ecuador case
     under the auspices of a motion that should have been
     resolved many months ago. Until it is resolved, I
     have very limited options to seek appellate review.
     While I naturally think the motion should be decided
     in my favor, even that is beside the point: it must be
     decided, period, before I can ethically release
     confidential and constitutionally-protected personal
     and client documents to Chevron, and certainly before
     I can allow my entire hard drive and online accounts
     to be effectively seized and mirrored.




     355(See GX 7 (no docket entries seeking emergency relief);
GX 8 (same); see also Trial Tr. at 656:13-20 (“Q. Did Mr.
Donziger notice an appeal from this order which is Government
Exhibit 2172? A. No, he did not. Q. Did Mr. Donziger seek a
stay of this order with the Second Circuit? A. No, he did not.
Q. Did he seek mandamus relief with the Second Circuit? A. No,
he did not.”).)
     356(See Trial Tr. at 792:22-792:5 (“Q. And Mr. Krehel, with
respect to this list that Mr. Donziger was directed to provide
to you of his devices and accounts within three business days of
entry of this protocol, did that occur? A. No. Q. You did not
receive a list from Mr. Donziger of his devices and/or his
accounts within three days of the business days of entry of the
protocol? A. That is correct, I did not.”); GX 132 at
DONZIGER_105214 (Mar. 11, 2019 email from Ondrej Krehel to
Matthew Burke) (“Per the Court’s Order provided to me, I (Ondrej
Krehel) or LIFARS general mailbox did not receive the listing #1
or #2 from Mr. Donziger.”).)


                                   100
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 105 of 245



     I have explained this to Judge Kaplan on repeated
     occasions beginning almost one year ago. . . . I
     clearly have stated that I will voluntarily go into
     civil contempt of the legally unfounded orders in
     order to obtain proper appellate review. Judge Kaplan
     and Chevron have known this long before starting the
     pointless process of having you appointed and crafting
     a review protocol, etc. So I hope you have not
     cleared your schedule to work on this matter, because,
     as Chevron knows, I will not be producing documents
     until my due process rights are respected.

     This matter will presumably return to Judge Kaplan on
     yet another contempt motion sometime soon. At some
     point Judge Kaplan will find me in contempt and I will
     appeal. As I have also made clear to Chevron and the
     court, if the appellate court ultimately affirms Judge
     Kaplan’s merits ruling on the authorizing motion and
     his overall handling of the post-judgment proceedings,
     then I will cooperate with the order of the court as
     is my obligation as a citizen and resident of New
     York. Until such time, you should not expect to hear
     from me.357

Mr. Donziger refused to comply based on positions that he had

raised several times and that Judge Kaplan had rejected,

including only days earlier.358

     Mr. Donziger did not surrender his devices for imaging on

March 18, 2019 as Paragraph Five directed.359       That day, Mr.

Krehel arrived in the lobby of Mr. Donziger’s apartment building

at around 11:50 a.m. to take possession of Mr. Donziger’s




     357(GX 133 at DONZIGER_101980 (Mar. 11, 2019 email from
Steven Donziger to Ondrej Krehel) (emphasis added).)
     358   (See GX 2171 at 11-15.)
     359(See Trial Tr. at 800:22-24 (“Q. Okay. Did Mr. Donziger
provide you with any devices at all that day? A. No.”).)


                                     101
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 106 of 245



devices.360    Mr. Krehel asked the building’s doorman to call Mr.

Donziger, and the doorman did so several times with no answer.361

Mr. Krehel then emailed Mr. Donziger at 12:15 p.m. indicating

that he was in the lobby, that the doorman had called Mr.

Donziger to no avail, and that Mr. Krehel and his associates

would wait in the lobby until 12:30 p.m.362

     Mr. Krehel remained in the lobby and eventually encountered

Mr. Donziger around 1:00 p.m. as Mr. Donziger walked into the

lobby carrying a cup of coffee.363       Mr. Krehel and Mr. Donziger

conversed, and Mr. Donziger indicated that he would not

surrender any of his devices for imaging.364       During that


     360   (See Trial Tr. at 796:8-797:5.)
     361(See Trial Tr. at 796:23-25 (“We entered the lobby of
the building, asked the doorman to call Mr. Donziger. Doorman
called multiple times Mr. Donziger phone, and no one answer.”).)
     362(See GX 134 at DONZIGER_101970-71 (Mar. 18, 2019 email
from Ondrej Krehel to Steven Donziger); see also Trial Tr. at
797:20-25 (“Q. And who did you send that email to? A. I sent
this email to Mr. Donziger, and I believe attorneys were cc’d as
well. Q. When you say “attorneys,” do you mean the attorneys of
Gibson Dunn or someone else? A. Correct, Gibson Dunn.”).)
     363(See Trial Tr. at 798:4-12 (“Q. Did you eventually see
Mr. Donziger? A. Yes. Q. Approximately what time did you see
Mr. Donziger? A. Around 1 p.m. Q. And can you tell us what
happened? A. Mr. Donziger walked into the building with coffee
in his hand. Q. I’m sorry, he had what in his hand? A.
Coffee.”).) Mr. Krehel identified Mr. Donziger in open court.
(See id. at 801:14-802:6.)
     364(See Trial Tr. at 798:14-17 (“Q. Can you tell us what he
said to you and you said to him. A. From my recollection, Mr.
Donziger told me that he will not surrender any devices, and
                              (continued on following page)


                                   102
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 107 of 245



conversation, Mr. Donziger also told Mr. Krehel that he

possessed an iPhone and a MacBook Air.365       After speaking with

Mr. Donziger, Mr. Krehel left Mr. Donziger’s apartment building

sometime between 1:00 and 1:15 p.m.366      Later that day, Mr.

Krehel emailed Chevron’s counsel, copying Mr. Donziger,

confirming that Mr. Donziger had not provided any devices but

had said that he possessed an iPhone and a MacBook Air.367          As of

trial, Mr. Donziger still had not surrendered any devices or

accounts to Mr. Krehel for imaging.368




(continued from previous page)
that basically we will not receive any devices that day from
him.”).)
     365(See Trial Tr. at 798:18-19, 800:2-8 (“Q. Did you ask
him about any devices that he had? A. Yes, I did. . . . Q. And
did Mr. Donziger give you a response? A. Yes, he did. Q. What
do you recall him saying to you? A. To my recollection he
mentioned that he has an iPhone and MacBook Air and potentially
he might have had some other devices but he mentioned that they
would not be related matter. They would be more like a storage
devices.”).)
     366(See Trial Tr. at 800:17-21 (“Q. Now, approximately what
time did you leave the apartment building, the 245 West 104? A.
Most likely on or around one p.m. or 1:15 p.m. Q. After you
spoke with Mr. Donziger? A. Correct.”).)
     367(See GX 134 at DONZIGER_101970 (Mar. 18, 2019 email from
Ondrej Krehel to Andrew Neuman).)
     368(See Trial Tr. at 803:23-804:6 (“Q. Did Mr. Donziger
ever surrender any devices to you, Mr. Krehel, for imaging? A.
No. Q. He didn’t do it in June? A. No. Q. Didn’t do it in
July? A. Correct. Q. And as you sit here today, has that
happened? A. Did not happen.”).)


                                   103
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 108 of 245



                8. Contempt Findings & Coercive Fines

     On March 20, 2019, Chevron moved to hold Mr. Donziger in

contempt for violating Paragraphs Four and Five of the Protocol

by (1) failing to provide Mr. Krehel and Chevron’s Forensic

Expert with a listing of his devices and accounts and (2)

refusing to surrender his devices and accounts to Mr. Krehel for

imaging.369    On April 8, 2019, Mr. Donziger filed a pro se

response to Chevron’s contempt application.370        Mr. Donziger

reiterated his intent to suffer contempt sanctions:

     [A]s I have made clear, my responses have been limited
     by the fact that it is my intention to go into
     voluntary contempt as a matter of principle rather
     than submit to the review process prior to achieving
     any appellate review. Accordingly, I have not
     dedicated my limited time and resources to
     articulating challenges to the bewilderingly and
     unnecessarily complex review protocol drafted by
     Chevron and ordered, in essentially the same form, by
     the Court.371

Mr. Donziger again raised First Amendment concerns and claimed

that the Protocol “merely disguise[d] a de facto authorization

for Chevron to rifle through my files largely as it wishes.”372




     369(See GX 2175 (dkt. no. 2175 in 11-CV-691); GX 2176 (dkt.
no. 2176 in 11-CV-691).)
     370   (See GX 2184 at 4-6.)
     371   (GX 2184 at 4-5.)
     372   (GX 2184 at 5.)


                                   104
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 109 of 245



Mr. Donziger concluded by claiming that he “ha[d] relentlessly

sought appellate review and w[ould] continue to do so.”373

     On May 23, 2019, Judge Kaplan issued the Contempt Order

finding Mr. Donziger to be, among other things, “in willful

civil contempt” of Paragraph 4 of the Protocol.374        Judge Kaplan

noted that Mr. Donziger had “made no effort whatever to comply,

as [wa]s evident from his anticipatory refusal to do so.”375

Until Mr. Donziger complied with Paragraph Four of the Protocol,

Judge Kaplan ordered that:

     [Mr. Donziger] shall pay a coercive civil fine to the
     Clerk of Court with respect to May 28, 2019 and each
     subsequent day from that date until the date on which
     he fully purges himself of this contempt by doing so.
     The amount of the coercive fine shall begin at $2,000
     for May 28, 2019 and shall double for each subsequent
     day during which Donziger fails fully to purge himself
     of this contempt.376

On May 28, 2019, Mr. Donziger filed a notice of appeal of the

Contempt Order.377    The Court of Appeals assigned that appeal

docket number 19-1584.378


     373   (GX 2184 at 11.)
     374   (See GX 2209 at 70.)
     375   (GX 2209 at 63.)
     376   (GX 2209 at 70.)
     377   (See GX 2211 (dkt. no. 2211 in 11-CV-691).)
     378(See GX 9 (docket in Chevron Corp. v. Donziger, 19-1584
(2d Cir.)); see also Trial Tr. at 646:22-647:9 (“Q. Mr. Thomson,
what appeal is this docket sheet for? We can scroll through the
                              (continued on following page)


                                   105
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 110 of 245



     On May 29, 2019, Judge Kaplan issued another order finding

Mr. Donziger to be in “willful civil contempt” of Paragraph Five

of the Protocol.379    Judge Kaplan noted that he had

“inadvertently failed to dispose fully of Chevron’s motion to

hold Donziger in contempt” in the Contempt Order.380         Until Mr.

Donziger complied with Paragraph Five of the Protocol, Judge

Kaplan ordered that:

     [Mr. Donziger] shall pay a coercive civil fine to the
     Clerk of Court with respect to June 3, 2019 and each
     subsequent day from that date until the date on which
     he fully purges himself of this contempt by doing so.
     The amount of the coercive fine shall begin at $2,000
     for June 3, 2019. It shall double for each subsequent
     day during which Donziger fails fully to purge himself
     of this contempt until the fine, so calculated, would
     reach or exceed $100,000, at which point it would
     become $100,000 for that and each subsequent day that
     Donziger fails to purge fully the contempt.381

Judge Kaplan also indicated that “[n]othing herein forecloses

the possibility of . . . granting additional coercive relief,


(continued from previous page)
second page, you can look at it. A. Well, it’s the docket sheet
for the appeal from the district court’s contempt order dated
May 24, 2019. Q. Sir, did you say dated May 24th? A. I believe
that’s right, but I could be wrong. The date of the order. The
date of the appeal was May 28th. Q. If you could take a look at
docket entry number 2. Oh, let me take a look. I see. You’re
looking at docket entry number 3. A. May 23. Q. The opinion
was May 23rd. A. Correct.”).)
     379(See GX 2219 at 1 (dkt. no. 2219 in 11-CV-691).) Judge
Kaplan issued a corrected version of that order on June 4, 2019.
(See GX 2222 (dkt. no. 2222 in 11-CV-691).)
     380   (GX 2219 at 1; GX 2222 at 1.)
     381   (GX 2219 at 1; GX 2222 at 1.)


                                   106
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 111 of 245



including increased fines and other measures, in the event the

civil contempt herein is not fully purged.”382        Mr. Donziger did

not notice an appeal from that order.383

     On May 29, 2019, Mr. Donziger sent an email to Mr. Krehel

attaching a declaration related to his devices and accounts.384

In that declaration, Mr. Donziger asserted that he had and used

the following devices and accounts: (1) a MacBook that he had

used since 2012; (2) an iPhone, although he had used other

phones since 2012 that had either been lost, damaged, or

replaced; (3) the applications WhatsApp, Signal, and Telegram;

(4) two email accounts, although he may have used others for

which he no longer possessed login or password information; (5)

Dropbox to access files posted by others; and (6) Twitter.385            On

June 5, 2019, Mr. Donziger emailed Mr. Krehel an updated




     382   (GX 2222 at 1.)
     383(See Trial Tr. at 648:6-9 (“Q. With respect to this
order or civil contempt finding which is in Government Exhibit
2219, following that finding, did Mr. Donziger notice an appeal
from that order? A. No, he did not.”).)
     384(See GX 138 at DONZIGER_105038-40 (May 29, 21019 email
from Steven Donziger to Ondrej Krehel and attachment).)
     385(See GX 138 at DONZIGER_105039-40; see also GX 2230-1
(dkt. no. 2230-1 in 11-CV-691) (same document).)


                                   107
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 112 of 245



declaration that expanded on the information provided in his May

29 declaration.386

     On June 5, 2019, Judge Kaplan issued an order directing

Chevron and Mr. Donziger to appear on June 10, 2019 “to resolve

any remaining disagreement” related to whether Mr. Donziger had

purged his contempt related to Paragraph Five of the Protocol.387

Judge Kaplan explained that Mr. Donziger held “the keys in his

pocket, figuratively speaking, with respect to any coercive

fines imposed upon him,” which Judge Kaplan indicated would “be

avoided” if Mr. Donziger complied.388      Prior to the hearing,

Chevron filed a statement with Judge Kaplan, alleging that Mr.

Donziger had not complied with either Paragraph Four or

Paragraph Five of the Protocol and indicating that more

stringent coercive compliance measures--such as the surrender of

his passport, the seizure of his devices by the Marshals, or

even civil imprisonment--might be necessary.389

     At the June 10, 2019 hearing, Mr. Donziger stated that his

“bank accounts [we]re frozen” and that he did not “have




     386(See GX 140 (June 5, 2019 email from Steven Donziger to
Ondrej Krehel with attachments); GX 2230-2 (dkt. no. 2230-2 in
11-CV-691) (same document as declaration attached to email).)
     387   (GX 2223 at 1 (dkt. no. 2223 in 11-CV-691).)
     388   (GX 2223 at 1.)
     389   (See GX 2229 at 1-2, 7-8 (dkt. no 2229 in 11-CV-691).)


                                   108
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 113 of 245



resources to pay the fines.”390       As for his alleged

noncompliance, Mr. Donziger maintained that he intended to

comply with Paragraph Four of the Protocol but Paragraph Five

was a different story.391    Mr. Donziger did not dispute that he

had not complied with Paragraph Five, instead maintaining that

directive “implicate[d] core constitutional rights for [himself]

and many people associated with this case” and that complying

would prevent him from being able to vindicate those rights.392

Mr. Donziger also asked Judge Kaplan not to order the surrender

of his passport, which, in his view, “would essentially render

[him] a nullity as an advocate.”393       If Judge Kaplan was inclined

to rule differently, however, Mr. Donziger indicated that he

would “voluntarily surrender” his passport until he could “deal

with it at the Second Circuit.”394

     Regarding the coercive sanctions, Judge Kaplan was frank

with Mr. Donziger:

     You have the ability to get yourself out of whatever
     box you’re in by complying with my orders. And the

     390   (GX 2352 at 14:20-21, 15:1-2.)
     391(See GX 2352 at 7:21-8:1 (“MR. DONZIGER: That’s not
true. I have a draft affidavit that I sent in good faith to
Chevron to work with them to get in compliance. I intend to get
in compliance on paragraph 4. THE COURT: What about paragraph
5? MR. DONZIGER: That’s a separate issue.”).)
     392   (GX 2352 at 8:2-4, 8:13-16.)
     393   (GX 2352 at 15:21-16:4.)
     394   (GX 2352 at 16:6-9.)


                                   109
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 114 of 245



     United States Supreme Court says, absent a stay, you
     have an obligation to do that, and if you do not
     discharge that obligation, you do it at your own risk.
     And that’s been clear to you for a very long time.
     And you disregard order after order.395

When Mr. Donziger again tried to argue that complying with

Paragraph Five “implicate[d] core First Amendment rights,” Judge

Kaplan responded:

     So you keep saying. I’ve heard that record played
     many times before. Now, let’s end it. I’m not going
     to listen to it anymore. You’ve been fully heard on
     it. You have briefed it. I have issued an opinion on
     it. You appealed from that opinion. You filed a
     brief in the Second Circuit. It hasn’t been
     calendared for argument. You never sought a stay of
     it. There it is.

     You’re welcome to go on to the Second Circuit and see
     what happens. But you take your chances in doing
     so.396

At the end of the hearing, Judge Kaplan reiterated that Mr.

Donziger had the “keys in his pocket,” so to speak:

     Look, Mr. Donziger, just so it’s entirely clear, these
     coercive fines that I have imposed I have made clear
     will evaporate if, as, and when you are in full
     compliance. They will be gone. I’m not sure I had to
     do that, but I have made that commitment. But every
     day that goes by -- and indeed your statements here
     this morning suggest to me that they’re a waste of
     time and that if these orders are to be enforced it’s
     going to take more than I’ve done up to now.

     Now, you would be well advised, so far as paragraph 4
     is concerned, to work out your problems with Chevron
     and take care of at least that part of it, which you
     don’t seem to be as upset about as the rest. And you
     did manage to finally comply with an order that’s been

     395   (GX 2352 at 16:24-17:5.)
     396   (GX 2352 at 18:25-19:8.)


                                   110
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 115 of 245



     outstanding for five years in respect of the
     assignment. We may come to a very hard place on
     paragraph 5 for you. But that’s where we are. And
     I’m being totally straight with you.397

Prior to adjourning, Judge Kaplan confirmed that the coercive

fines related to Paragraphs Four and Five of the Protocol were

running simultaneously and that the fines were cumulative.398

                9. The Passport Order & Mr. Donziger’s Emergency
                   Motion for a Stay

     On June 11, 2019, Judge Kaplan issued the Passport Order,

which imposed additional coercive sanctions on Mr. Donziger for

his refusal to comply with the Protocol.399       Specifically, Judge

Kaplan ordered the following:

     Donziger, on or before June 12, 2019 at 4 p.m., shall
     surrender to the Clerk of the Court each and every
     passport issued to him by each and every nation to
     have issued a passport to him, the Clerk to retain
     possession thereof unless and until this Court
     determines that Donziger has complied fully with
     paragraphs 4 and 5 of the Protocol.400




     397   (GX 2352 at 20:8-23.)
     398(See GX 2352 at 20:24-21:6 (“MR. DONZIGER: May I just
ask a very quick question about something you just said. On
what basis are the fines running? Under lack of compliance with
paragraph 4 or under lack of compliance with paragraph 5 or
both? THE COURT: Both. MR. DONZIGER: So there are simultaneous
fines running in your mind? THE COURT: Simultaneous and
cumulative.”).)
     399   (See GX 2232 at 1-2.)
     400   (GX 2232 at 2.)


                                   111
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 116 of 245



Judge Kaplan also made clear that “[a]ll [Mr. Donziger] need do

to obtain release of his passport(s) is to comply fully with the

Court’s orders.”401

     That same day, Judge Kaplan issued another order denying

Mr. Donziger’s motion to vacate the May 29, 2019 contempt

finding regarding his disobedience of Paragraph Five of the

Protocol.402    Judge Kaplan rejected the argument that Mr.

Donziger’s notice of appeal of the Contempt Order had divested

Judge Kaplan of jurisdiction to impose the contempt sanctions.403

Judge Kaplan concluded by noting that the denial was “without

prejudice to any application by Donziger for a stay pending

appeal made in full compliance with the Federal Rules of Civil

and Appellate Procedure and the Local Rules of this Court,

including but not limited to Local Civ. R. 7.1.”404

     On June 12, 2019, Mr. Donziger filed a pro se “Emergency

Motion” seeking to stay the fines and other contempt sanctions

pending his appeal of the Contempt Order as well as possible

appeals of (1) Judge Kaplan’s June 4, 2019 order finding Mr.

Donziger in contempt of Paragraph Five of the Protocol and (2)




     401   (GX 2232 at 2.)
     402   (See GX 2233 at 2 (dkt. no. 2233 in 11-CV-691).)
     403   (See GX 2233 at 1-2.)
     404   (GX 2233 at 2.)


                                   112
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 117 of 245



the Passport Order.405       Mr. Donziger requested “an immediate

administrative stay of all fines and coercive orders to allow

for resolution of the instant motion and if necessary an

emergency stay motion to the Second Circuit.”406        Mr. Donziger

asserted that his motion “implicate[d] [his] fundamental

constitutional rights and the fundamental rights of thousands of

Indigenous peoples in Ecuador, whose lives truly hang in the

balance.”407    Mr. Donziger also indicated that he would not

comply with the Passport Order:

     I am not able to comply with the Court’s deadline of 4
     p.m. today in the Passport Order on account of this
     pending motion for emergency relief and the severe and
     irreparable harm as articulated in this motion.
     Indeed, I am still working to understand the nature
     and scope of the harm potentially imposed by the
     Passport Order, which issued just 24 hours ago. . . .
     In the last 24 hours I have prepared this emergency
     stay motion to Your Honor, and I am immediately
     turning to the task of preparing an emergency stay to
     the Circuit in the event Your Honor denies this
     motion. I will also continue to try to understand the
     present situation I am in and make considered
     decisions about the necessary next steps.408

On June 25, 2019, Mr. Donziger filed a pro se declaration in

support of his emergency motion, in which he represented that he

would “agree to submit [his] devices to a neutral forensic



     405   (See GX 2234 at 1 (dkt. no. 2234 in 11-CV-691).)
     406   (GX 2234 at 1.)
     407   (GX 2234 at 1-2.)
     408   (GX 2234 at 15 n.6.)


                                     113
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 118 of 245



expert for imaging so long as the expert is directed not to

allow any access to the images by anyone until the appeal is

decided.”409

     On June 28, 2019, Judge Kaplan suspended the accumulation

of the coercive fines because “it d[id] not appear that the

further accumulation of monetary . . . sanctions . . . [wa]s

likely to have the desired effect.”410      In that same order,

however, Judge Kaplan made clear that “[n]othing herein

forecloses the possibility of the Court granting additional

coercive relief, including increased fines and other measures,

in the event all civil contempts are not fully purged.”411

     On July 2, 2019, Judge Kaplan issued an order granting in

part and denying in part Mr. Donziger’s motion for a stay

pending appeal.412    Specifically, Judge Kaplan granted a stay

pending appeal of the portions of the Protocol requiring or

permitting disclosure of information to Chevron, subject to two

conditions: (1) Mr. Donziger was required to file his opening

brief before the Court of Appeals no later than July 31, 2019


     409(GX 2250 at 3-4 (dkt. no. 2250 in 11-CV-691).) Mr.
Donziger even suggested that he planned “to retain an expert to
perform the imaging anyway in order to demonstrate my
willingness to comply with any and all Court orders once my
appellate rights have been respected.” (Id. at 4 n.3.)
     410   (GX 2252 at 1 (dkt. no. 2252 in 11-CV-691).)
     411   (GX 2252 at 1.)
     412   (GX 2254 at 3 (dkt. no. 2254 in 11-CV-691).)


                                   114
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 119 of 245



and to file any reply no later than fourteen days after Chevron

filed its opposition; and (2) Mr. Donziger was instructed not to

oppose any motion to expedite any of his appeals.413         Judge

Kaplan denied the motion “in all other respects” and clarified

that Mr. Donziger “remain[ed] obligated to comply fully with

paragraphs 4 and 5 of the Protocol and to surrender his

passport(s) to the Clerk as previously directed.”414

     Mr. Donziger did not file his opening brief until September

9, 2019, more than one month late.415      In the interim, Mr.

Donziger did not request any extension of the July 31 deadline

from Judge Kaplan.416    Nor did he seek a stay from the Court of

Appeals,417 despite his June 12th representation that he was

“immediately turning to the task of preparing an emergency stay

to the Circuit in the event” Judge Kaplan denied his stay




     413   (GX 2254 at 3.)
     414   (GX 2254 at 3.)
     415(See GX 9 at 12 (dkt. no. 48); GX 317 at 32 (Sept. 9,
2019 appellate brief filed by Mr. Donziger); see also Trial Tr.
at 349:11-14 (“Q. Ms. Champion, did Mr. Donziger file his
appellate brief and appendix in support of his appeal from the
May 23rd, 2019, decision by July 31st, 2019? A. No.”).)
     416(See Trial Tr. at 349:15-18 (“Q. Did Mr. Donziger apply
to Judge Kaplan asking for an extension on this condition that
he file his appellate brief by July 31st of 2019? A. No.”).)
     417(See GX 7 (observing no motions to stay); GX 8 (same);
GX 9 (same).)


                                   115
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 120 of 245



motion.418    Finally, Mr. Donziger still did not produce his

devices to Mr. Krehel for imaging419 or surrender his passport to

the Clerk of the Court.420

           e. Mr. Donziger’s Post-Judgment Appeals & the Court of
              Appeals’ March 4, 2021 Opinion

     Three Second Circuit appeals are relevant to these

proceedings: (1) Mr. Donziger’s appeal of the Money Judgment

(“Appeal No. 18-855”);421 (2) his appeal of Judge Kaplan’s

decision denying Mr. Donziger’s motion to dismiss Chevron’s


     418   (GX 2234 at 15 n.6.)
     419(See Trial Tr. at 803:23-804:6 (“Q. Did Mr. Donziger
ever surrender any devices to you, Mr. Krehel, for imaging? A.
No. Q. He didn’t do it in June? A. No. Q. Didn’t do it in
July? A. Correct. Q. And as you sit here today, has that
happened? A. Did not happen.”).)
     420Mr. Ng, supervisor of records management in the Clerk’s
Office for the Southern District of New York, testified to the
following: (1) the Clerk’s Office takes possession of physical
items such as passports; (2) if a passport is surrendered, the
Clerk’s Office would place it in a sealed envelope and indicate
on the docket that a sealed document was placed in the vault;
(3) the docket sheet (GX 1A) did not reflect that Mr. Donziger
had surrendered a passport; and (4) no other Clerk’s Office
records indicated that Mr. Donziger had surrendered a passport
to the Clerk’s Office. (See Trial Tr. at 561:11-566:25.)
Moreover, at his initial appearance to answer the criminal
contempt charges, Mr. Donziger requested that the Court permit
him to keep his passport and clear any travel plans with
Pretrial Services. (See id. at 831:22-832:3 (“But what I would
propose, because I don’t think this is a normal kind of case,
given the long history of my particular role in this case, is to
allow me to keep my passport for me to propose when I want to
travel to another place that I would inform the Court or inform
pretrial services or whatever the process is, get permission to
go for a certain period of time and be allowed to return.”).)
     421   (See GX 7; Trial Tr. at 632:23-633:11.)


                                   116
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 121 of 245



contempt motion, his motion for a declaratory judgment, and his

motion for a protective order (“Appeal No. 18-2191”);422 and (3)

Mr. Donziger’s appeal from the Contempt Order (“Appeal No. 19-

1584”).423    On Mr. Donziger’s motion, the Court of Appeals

consolidated Appeals Nos. 18-855, 18-2191, and 19-1584.424          In

connection with those appeals, Mr. Donziger did not seek a stay

of Judge Kaplan’s orders, petition the Court of Appeals for a




     422   (See GX 8; Trial Tr. at 640:7-16.)
     423   (See GX 9; Trial Tr. at 646:22-647:9.)
     424(See GX 7 at 14, 16 (dkt. nos. 69, 74, 117); GX 8 at 8,
10 (dkt. nos. 36, 40, 81); GX 9 at 11-12 (dkt. nos. 50, 56); see
also Trial Tr. at 641:16-21 (“Q. Mr. Thomson, what relationship,
if any, was there between appeal 18-855 and appeal 18-2191? A.
The two appeals were consolidated on Mr. Donziger’s motion. Q.
And what does that mean? A. It means they were to be considered
at the same time as part of the same proceeding.”); id. at
648:17-24 (“Q. You mentioned Mr. Donziger’s opening brief in the
consolidated appeal. What relationship, if any, did case number
19-154, which is reflected in docket sheet for Government
Exhibit 9, what relationship, if any, did that appeal have with
consolidated appeals 18-855 and 18-2191? A. Mr. Donziger moved
in the Second Circuit to have the Court of Appeals consolidate
the appeals so they were all decided together in the same
proceeding.”).)


                                   117
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 122 of 245



writ of mandamus, or request expedited briefing.425        To the

contrary, Mr. Donziger sought at least two extensions.426

     On September 9, 2019, Mr. Donziger filed his opening brief

in the consolidated appeal before the Court of Appeals.427

Crucially, that brief did not, in any way, challenge: (1) the

Contempt Order’s finding regarding Mr. Donziger’s noncompliance

with Paragraph Four of the Protocol; (2) the Contempt Order’s

finding regarding Mr. Donziger’s failure to assign the 2011

Contingent Fee or the 2017 Contingent Fee; (3) the Contempt

Order’s finding regarding Mr. Donziger’s pledging a portion of

his contingent fee interest to Mr. Zelman; (4) the May 29, 2019

contempt finding regarding Mr. Donziger’s noncompliance with

Paragraph Five of the Protocol; (5) the legal foundation of the

Protocol; or (6) the legal foundation of the Passport Order.428


     425(See GX 7 (observing no docket entries seeking such
relief); GX 8 (same); GX 9 (same); see also Trial Tr. at 654:11-
20 (“Q. And in the time period that I had focused you on during
the course of your direct, which would be February 28th of 2018
to September 30th of 2019, did Mr. Donziger ever seek a stay in
the Second Circuit? A. No, he did not. Q. Did he ever seek
mandamus relief in that time period in the Second Circuit? A.
No, he did not. Q. Did he ever seek expedited briefing in the
Second Circuit? A. No, he did not.”).)
     426(See GX 7 at 14 (dkt. nos. 63, 69); GX 8 at 8 (dkt. no.
36); GX 9 at 13 (dkt. no. 86).)
     427   (See generally GX 317.)
     428(See GX 317 at 8 (statement of the issues); id. at 9-31
(substantive arguments); see also Trial Tr. at 650:2-653:10
(described some of the issues that Mr. Donziger did and did not
challenge on appeal).)


                                     118
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 123 of 245



Instead, Mr. Donziger’s brief focused almost exclusively on

Judge Kaplan’s contempt finding regarding Mr. Donziger’s

fundraising for the Lago Agrio Case by selling interests in the

Ecuadorian Judgment other than his own.429

     On March 4, 2021, the Court of Appeals issued its opinion

resolving Appeals Nos. 18-855, 18-2191, and 19-1584.430         The

Court of Appeals affirmed the Money Judgment (Appeal No. 18-855)

and dismissed as moot Appeal No. 18-2191.431       As for Appeal No.

19-1584, the Court of Appeals affirmed Judge Kaplan’s orders in

every respect, save for one exception.432       The Court of Appeals

reversed the “contempt finding as to Donziger’s sale of

interests in the Ecuadorian Judgment other than of interests in

his contingent share of that judgment” and, accordingly, vacated

“the supplemental judgments awarding Chevron . . . compensatory

sanctions related to that erroneous finding and attorneys’

fees.”433     In doing so, the Court of Appeals stressed the

narrowness of its ruling:

     Lest this Opinion be taken as somehow vindicating
     Donziger, it is important to put our holding in

     429 (See GX 317 at 8 (statement of the issues); id. at 9-31
(substantive arguments).)
     430    See Chevron Corp. v. Donziger, 990 F.3d 191 (2d Cir.
2021).
     431    Donziger, 990 F.3d at 214.
     432    Donziger, 990 F.3d at 214.
     433    Donziger, 990 F.3d at 214.   (emphasis added).


                                   119
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 124 of 245



     context. Our ruling today has no effect on, and does
     not in any way call into question, the district
     court’s thorough and fully persuasive fact findings
     and legal conclusions, which we have already affirmed
     in full, establishing Donziger’s violations of law
     and ethics that added up to a pattern of racketeering
     in violation of the RICO statute. Nor does it
     question in any way the district court’s conclusions
     that Donziger acted in contempt of the Injunction
     that resulted from the RICO Judgment in numerous
     ways. Indeed, except with respect to the very
     specific alleged violation of the Injunction
     discussed in this Opinion, Donziger does not even
     attempt to challenge the district court’s findings of
     his contumacious conduct.434

Thus, the Court of Appeals remanded for “the district court to

determine the fees reasonably expended to secure the contempt

findings affirmed on appeal, and for any further proceedings

consistent with this Opinion.”435

  III. Conclusions of Law & Additional Findings

     The Court will first address the arguments raised by Mr.

Donziger in his post-trial briefing regarding what he describes




     434Donziger, 990 F.3d at 212–13 (emphasis added). Despite
Federal Rule of Civil Procedure 11’s requirements, it is
exceedingly difficult to square the Court of Appeals’ language
with Mr. Donziger’s trial counsel’s claim that “Mr. Donziger’s
core contentions as to the unlawfulness of that discovery
process have now been affirmed by the Second Circuit.”
(Memorandum of Law in Support of Motion to Dismiss and For
Discovery in Support Thereof (“Vindictive Pros. MTD”), dated
Apr. 12, 2021 [dkt. no. 259] at 8 (emphasis omitted).) As the
quoted language above unequivocally shows, the Court of Appeals
did no such thing.
     435   Donziger, 990 F.3d at 215.


                                   120
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 125 of 245



as threshold “structural” issues underlying this case.436         Next,

the Court will turn to Mr. Donziger’s contention that the Court

erroneously imposed the collateral bar rule at trial.437

Finally, the Court will consider whether the Special Prosecutors

have sustained their burden of proof on the criminal contempt

charges.

           a. Mr. Donziger’s “Structural” Issues

     Mr. Donziger asserts that, “[a]s a threshold issue, this

case has been riddled with structural decay as to warrant

immediate dismissal on all charges.”438       Mr. Donziger raises nine

specific points and proposes nine related paragraphs of factual

findings.439    Mr. Donziger also offers many of these same

arguments in a separately-filed, citationless letter seeking

both (1) dismissal of the criminal contempt charges and (2) the

Court’s recusal.440    Given the significant overlap among the

arguments raised in Mr. Donziger’s post-trial briefing and his

letter motion, the Court will address them together.




     436(See Def. I/II/III Br. at 1-3; see also id. at 3-13
¶¶ 1-9 (proposing findings of fact on these issues).)
     437   (See Def. I/II/III Br. at 18.)
     438   (Def. I/II/III Br. at 1.)
     439   (See Def. I/II/III Br. at 1-13.)
     440   (See June 3 Letter MTD at 1-3.)


                                   121
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 126 of 245



     Before addressing those arguments, however, it is necessary

to make two observations.     First, many of these contentions will

be familiar to anyone who has followed this case.         Indeed,

almost none of the arguments Mr. Donziger advances are, in any

meaningful sense, “new.”     As will be shown below, the

overwhelming majority have been considered and rejected by the

Court before, some as many as three or even four times.

Accordingly, many of these arguments for dismissal are properly

construed as motions to reconsider the Court’s past orders, and

the bar for reconsideration is rightfully a high one.441         And

second, much of the “evidence” on which Mr. Donziger relies--

including news articles as well as other out-of-court statements

and documents--is not really “evidence” at all, i.e., it is not

part of the evidentiary record at trial.        Indeed, almost all of

it is hearsay--much of it unsworn to boot--which would not

properly be considered for the truth of any matters asserted.442



     441See Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d
Cir. 1995) (“The standard for granting such a motion is strict,
and reconsideration will generally be denied unless the moving
party can point to controlling decisions or data that the court
overlooked--matters, in other words, that might reasonably be
expected to alter the conclusion reached by the court.”).
     442See FED. R. EVID. 801(c) (“‘Hearsay’ means a statement
that: (1) the declarant does not make while testifying at the
current trial or hearing; and (2) a party offers in evidence to
prove the truth of the matter asserted in the statement.”); id.
802 (“Hearsay is not admissible unless any of the following
provides otherwise: a federal statute; these rules; or other
rules prescribed by the Supreme Court.”).


                                   122
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 127 of 245



Consequently, the Court considers these arguments in light of

the evidence actually admitted at trial.

                 1. Disinterested Special Prosecutors

     Mr. Donziger first asserts that the Special Prosecutors,

who are private attorneys affiliated with the law firm Seward &

Kissel LLP (“Seward”) and, later, with Glavin PLLC, are not

“disinterested” as required by Young v. United States ex rel.

Vuitton et Fils S.A., 481 U.S. 787 (1987).443       In Young, the

Supreme Court, “exercising [its] supervisory power,” held that

“counsel for a party that is the beneficiary of a court order

may not be appointed to undertake contempt prosecutions for

alleged violations of that order.”444      Contrary to what Mr.

Donziger’s counsel implies,445 Young did not hold that the

Constitution requires the appointment of a disinterested

prosecutor.446




     443   (See Def. I/II/III Br. at 1.)
     444   Young, 481 U.S. at 790 (emphasis added).
     445(See Def. I/II/III Br. at 13 ¶ 9 (arguing that Young
“renders the entire proceeding a constitutional nullity”).)
     446The separate opinions filed by Justices Blackmun and
Powell confirm that understanding. See Young, 481 U.S. at 814–
15 (Blackmun, J., concurring) (“I would go further, however, and
hold that the practice--federal or state--of appointing an
interested party's counsel to prosecute for criminal contempt is
a violation of due process.”); see also id. at 826 (Powell, J.,
concurring in part and dissenting in part) (“Here, the error is
not of constitutional dimension.”).


                                   123
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 128 of 245



     To support his Young-based contention, Mr. Donziger points

to the following: (1) the Special Prosecutors’ failure to

disclose immediately that Chevron had been a Seward client as

recently as 2018; (2) Seward’s “substantial oil and gas industry

practice” and other indirect ties to Chevron or the oil

industry; (3) Ms. Glavin’s service, along with the Court and

more than 100 others (including Judges of this Court and of the

Court of Appeals), on the Board of Directors of the Fordham Law

Alumni Association (“FLAA Board”); and (4) Ms. Glavin’s

involvement as a government lawyer in an unrelated prosecution

of Senator Ted Stevens.447    None advances the ball.

     Mr. Donziger has already asserted, at least twice before,

that the Special Prosecutors are not disinterested.448         The Court

rejected that contention both times, finding that (1) Seward’s

former relationship with Chevron did not merit disqualification

under Young because (a) Chevron was no longer Seward’s client,

(b) Seward’s work for Chevron, which involved the preparation of

corporate forms, was entirely unrelated to this case, and (c)

Seward’s work for Chevron was de minimis, amounting to only two

matters billed at a total of about $30,000 (i.e., less than 0.1%




     447   (See Def. I/II/III Br. at 1-2, 8 ¶¶ 5-6.)
     448(See Motions on Behalf of Steven Donziger for Various
Relief (“Def. Pretrial Motions”), dated Feb. 27, 2020 [dkt. no.
60] at 17-24; Vindictive Pros. MTD at 9-10.)


                                   124
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 129 of 245



of Seward’s annual revenue);449 and (2) “the theory that Seward

has a financial conflict based on its clients’ ties to Chevron”

and other energy companies was “wholly unconvincing” and “far

too attenuated to justify relief.”450      Because Mr. Donziger

identifies no material facts or legal authority that the Court

overlooked, the Court adheres to its prior rulings.451

     Although Mr. Donziger does not appear to have argued

previously that Ms. Glavin’s service on the FLAA Board somehow

makes her “interested” under Young--he instead raised that fact

in support of one of a flurry of motions to recuse the Court452--

that service does not in any way relate to any “interest”

arising from the underlying civil case.453       Further, even though


     449(See Memorandum & Order (“Pretrial Motion Order”), dated
[dkt. no. 68] at 16-20; see also Memorandum & Order (“Vindictive
Pros. Order”), dated May 6, 2021 [dkt. no. 297] at 21 (refusing
to reconsider that ruling in a repackaged form).) As for the
timing of the disclosure, the Court found that “Mr. Donziger
ha[d] not demonstrated any prejudice from the timing of the
Seward/Chevron disclosure that would justify outright
dismissal.” (Pretrial Motion Order at 20 n.7.)
     450(Pretrial Motion Order at 15-16; see also Vindictive
Pros. Order at 21 (refusing to reconsider that ruling in a
repackaged form).)
     451   See Shrader, 70 F.3d at 257.
     452(See Notice of Motion (“Vindictive Pros. Notice”), dated
Apr. 12, 2021 [dkt. no. 258] at 1.) The Court has already
concluded that service on the FLAA Board “provide[d] no basis
for [the Court’s] recusal.” (Vindictive Pros. Order at 25.)
     453By striking contrast, the private attorneys appointed in
Young were counsel for the party that was the beneficiary of the
                              (continued on following page)


                                   125
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 130 of 245



it is unclear if Mr. Donziger previously alleged past misconduct

by Ms. Glavin while she was a senior government attorney, that

allegation, again, has no nexus whatsoever to 11-CV-691 or to

Chevron.     Moreover, the only “evidence” Mr. Donziger marshals

related to the Stevens case is out-of-court statements and

documents,454 none of which the Court may consider for the truth

of any matters asserted in them.455       Because Mr. Donziger’s

theories have nothing to do with any purported connection

between the Special Prosecutors and Chevron--the beneficiary of




(continued from previous page)
very court order the contemnor was accused of violating.          See
Young, 481 U.S. at 790.
     454Specifically, Mr. Donziger cites a special counsel’s
investigation report filed related to Stevens (the “Stevens
Report”) as well as a newspaper article. (See Def. I/II/III Br.
at 8 n.7; see also Ex. B to June 25 Reply (“Stevens Report”),
dated Mar. 15, 2012 [dkt. no. 335-3] (appending filing from
Stevens to reply letter in support of motion to dismiss).) The
Stevens Report identified failures on the part of the trial team
to turn over exculpatory evidence to Senator Stevens under Brady
v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405
U.S. 150 (1972), and Napue v. Illinois, 360 U.S. 264 (1959).
(See Stevens Report at 497-503.) As the report recognizes,
however, Ms. Glavin was the then-Principal Deputy Assistant
Attorney General, not a member of the trial team. (See id. at
44.) Further, the report indicates that although Ms. Glavin
“participated directly in Stevens” on several issues--such as
reviewing filings--that participation did not extend to
“discovery or Brady issues.” (Id. at 101-02 (emphasis added).)
     455   See FED. R. EVID. 802.


                                    126
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 131 of 245



the court orders Mr. Donziger stands accused of violating--they

do not merit disqualification under Young.456

     Nonetheless, Mr. Donziger maintains that “the evidence

produced at trial robustly validates the [Young] argument made

by the defense 18 months ago seeking disqualification of the

private prosecutors and at this point renders the entire

proceeding a constitutional nullity.”457      Mr. Donziger maintains

that Chevron is “financing and largely driving” his prosecution,

pointing to (1) the time that several GDC lawyers, two of whom

were witnesses at trial, spent with the Special Prosecutors

preparing for trial and (2) the fact that one GDC witness (Mr.

Thomson) testified that Chevron had paid for his travel to New

York to meet with the Special Prosecutors,458 testimony later

corrected at trial to reflect that GDC had paid for his

travel.459    “Because the Court refused to disqualify the deeply

‘interested’ private prosecutors . . . before jeopardy


     456Again, that stands in glaring contrast to Young, where
the appointed prosecutors were current counsel to the
beneficiary of the order the contemnor was accused of violating.
See Young, 481 U.S. at 790.
     457   (Def. I/II/III Br. at 13 ¶ 9.)
     458(Def. I/II/III Br. at 10-13 ¶ 8; see also June 3 Letter
MTD at 2 (“We previously argued that the Court has shown a
remarkable reluctance to investigate the facts of what was
obviously a Chevron-orchestrated and Chevron-financed
prosecution--the first corporate prosecution in U.S.
history.”).)
     459   (See supra notes 47-48 and accompanying text.)


                                   127
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 132 of 245



attached,” Mr. Donziger avers, “the only remedy available at

this stage is to dismiss this case.”460

     Mr. Donziger’s contention lands wide of its target for at

least two reasons.     First, in several ways, it is simply

factually inaccurate.    For example, the Special Prosecutors are

paid for their work by the federal judiciary (not Chevron),461

and this case was initiated by Judge Kaplan (not Chevron) based

on Mr. Donziger’s refusal to comply with several court orders

over a period of years.462    Even more fundamentally, however, Mr.

Donziger misapplies Young’s rule.        Young requires only a

disinterested prosecutor,463 not disinterested witnesses.464         That

makes sense.    It is hardly uncommon for a witness to have some

interest in the outcome of a case, and juries are routinely

instructed that they may consider, among other things, a



     460   (Def. I/II/III Br. at 13 ¶ 9.)
     461(See Order, dated Aug. 18, 2020 [dkt. no. 129] at 1.)
For each paid invoice, the Special Prosecutors are required to
disclose certain information, including the billing totals and
hours expended. (See Order, dated July 22, 2020 [dkt. no 108]
at 3.)
     462   (See Order to Show Cause at 1-10 ¶¶ 1-21.)
     463Again, that requirement flows from the Supreme Court’s
exercise of its supervisory authority, not the Constitution.
See Young, 481 U.S. at 790.
     464See Young, 481 U.S. at 804 (“A private attorney
appointed to prosecute a criminal contempt therefore certainly
should be as disinterested as a public prosecutor who undertakes
such a prosecution.”).


                                   128
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 133 of 245



witness’s interest, bias, or prejudice when evaluating a

witness’s testimony.465    Potential bias or interest are proper

topics for cross examination precisely so that the factfinder

can properly assess credibility and truthfulness.466         Mr.

Donziger plainly availed himself of his right to cross-examine

the GDC witnesses for potential bias or interest at trial,467 and

the Court considered that evidence in evaluating the witnesses’

credibility and the truthfulness of their testimony.          But Mr.

Donziger offers absolutely no legal authority--and the Court is

aware of none--that would authorize him to impute to the Special

Prosecutors any interest or bias that the GDC witnesses may

have.

        In short, the evidence adduced at trial does not require

that the Special Prosecutors be disqualified under Young.           And,

as discussed above, the Court has already considered and



        See, e.g., United States v. Brutus, 505 F.3d 80, 88 n.6
        465

(2d Cir. 2007) (approving the Seventh Circuit’s pattern
instruction, which states that when evaluating testimony the
jury may consider “any interest, bias, or prejudice the witness
may have”).

        See, e.g., Delaware v. Van Arsdall, 475 U.S. 673, 678–79
        466

(1986) (“[E]xposure of a witness’ motivation in testifying is a
proper and important function of the constitutionally protected
right of cross-examination.”).

        (See Trial Tr. at 459:11-472:8 (cross-examination of Ms.
        467

Champion regarding, inter alia, her meetings with the Special
Prosecutors and related topics); id. at 714:5-723:3 (cross-
examination of Mr. Thomson regarding, inter alia, his meetings
with the Special Prosecutors and related topics).)


                                   129
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 134 of 245



rejected the other grounds Mr. Donziger claims evidence that the

Special Prosecutors are not disinterested.        The Court will not

dismiss the criminal contempt charges on that basis.

                 2. Home Confinement

     Second, Mr. Donziger asserts that his pretrial condition of

home confinement is “unprecedented” and “is in and of itself

punishment.”468     Since his initial appearance in August 2019, Mr.

Donziger has sought to have the home confinement condition of

his pretrial release eliminated or modified no fewer than five

times.469     The Court rejected each of those efforts, finding that

Mr. Donziger was a flight risk based, inter alia, on his

extensive ties to Ecuador and the possibility that he faced

imprisonment for the first time.470      Mr. Donziger twice appealed

those determinations to the Court of Appeals,471 which


     468    (Def. I/II/III Br. at 2 (emphasis omitted).)
     469(See, e.g., Letter Motion, dated Nov. 4, 2019 [dkt. no.
30] at 1; Letter Motion, dated Dec. 3, 2019 [dkt. no. 39] at 1;
Transcript of Telephone Conference (“May 18 Tr.”), dated May 18,
2020 [dkt. no. 87] at 9:12-13; Letter Motion, dated May 20, 2020
[dkt. no. 77] at 1; Letter Motion, dated Dec. 17, 2020 [dkt. no.
227] at 1.)
     470(See, e.g., Transcript, dated Aug. 6, 2019 [dkt. no. 18]
at 27:6-24; Transcript of Oral Argument, dated Nov. 25, 2019
[dkt. no. 44] at 12:7-13:3; May 18 Tr. at 13:8-14:1; Order,
dated May 29, 2020 [dkt. no. 82] at 1; Order, dated June 3, 2020
[dkt. no. 90] at 1-3; Order, dated Dec. 31, 2020 [dkt. no. 237]
at 11-12.)
     471(See Notice of Appeal, dated Dec. 4, 2019 [dkt. no. 46]
at 1; Amended Notice of Appeal, dated June 9, 2020 [dkt. no. 92]
at 1.)


                                   130
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 135 of 245



unanimously affirmed this Court’s orders.472       Mr. Donziger

identifies absolutely no legal authority--and, again, the Court

is aware of none--that would require the Court to dismiss the

contempt charges on the basis of Mr. Donziger’s dispute about

the twice-affirmed conditions of his pretrial release.

                3. The Appointments Clause

     Next, Mr. Donziger avers, for the second time, that the

Special Prosecutors are not supervised by the Department of

Justice (“DOJ”).473    On the first day of trial, Mr. Donziger’s

counsel moved to dismiss the contempt charges on that basis,

asserting that the defense had “learned through a letter from

the Department of Justice” that it “was declining to exercise

any supervision over the prosecutor in this case.”474         In

response, the Court instructed counsel that it would “accept

your papers when you’re ready,” directed counsel to confer

regarding a briefing schedule, and indicated that it would rule

on the motion “when the briefs [we]re in.”475       Later that day,

Mr. Donziger, through counsel, filed a three-page letter motion



     472(See Mandate, dated Feb. 18, 2020 [dkt. no. 61] at 1;
Mandate & Amended Summary Order, dated Apr. 26, 2021 [dkt. no.
307] at 6.)
     473   (See Def. I/II/III Br. at 2; see also June 3 Letter MTD
at 1-2.)
     474   (Trial Tr. at 37:16-19.)
     475   (Trial Tr. at 37:22-25.)


                                   131
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 136 of 245



to dismiss, along with two exhibits.476      Mr. Donziger’s counsel

did not, however, append or otherwise include the letter that he

claimed to have received from the DOJ.477

     On the record the next day, the Court informed Mr. Donziger

and his counsel that it could not rule on the motion until the

defense filed the letter that it claimed to have received from

the DOJ.478    Mr. Donziger, through his counsel, filed a

supposedly responsive document on May 13, 2021.479        Only, the

document was not a “letter” from the DOJ.        Rather, it was an



     476   (See Motion to Dismiss, dated May 10, 2021 [dkt. no.
302].)
     477The first exhibit was an April 2, 2021 letter from Mr.
William W. Taylor to John. P. Carlin, Acting Deputy Attorney
General, requesting that Mr. Carlin review Mr. Donziger’s
prosecution. (See Ex. A. to Motion to Dismiss, dated Apr. 2,
2021 [dkt. no. 302-1] at 21-22.) The second was the case
caption from United States v. Cutler, 840 F. Supp. 959 (E.D.N.Y.
1994). (See Ex. B to Motion to Dismiss, dated Jan. 7., 1994
[dkt. no. 302-2] at 1.)
     478(See Trial Tr. at 193:3-16 (“THE COURT: All right.
Before we get started, Mr. Garbus, we have your motion based on
the U.S. Department of Justice’s notification. But the motion
doesn’t have the notification on it. MR. GARBUS: I believe we
sent since then, I think, the documents late yesterday. And I
think what the document is, is a letter from a lawyer in
Washington to the U.S. Attorney. And then I believe there’s a
phone conversation. THE COURT: There is no letter from DOJ in
the package. So I can’t rule on it until I see what they say.
MR. GARBUS: I understand that. THE COURT: All right. So this
is being put aside until I receive whatever other documents you
have. MR. GARBUS: Thank you.”).)
     479(See Declaration of Martin Garbus in Support and
Supplement of Motion to Dismiss (“Garbus Decl.”), dated May 12,
2021 [dkt. no. 303].)


                                   132
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 137 of 245



email message from John P. Carlin--sent to Mr. William Taylor,

then forwarded to Mr. Donziger, and thereafter forwarded to Mr.

Donziger’s counsel--saying only that “the Department declines to

intervene in the federal-court initiated contempt

proceedings.”480   Contrary to Mr. Donziger’s counsel’s

representation, that email does not state that the DOJ refused

to exercise any authority over the Special Prosecutors or that

it could not do so.481

     On the record on May 17, 2021, the Court informed Mr.

Donziger’s counsel of what it saw as a “double hearsay” problem

related to the email482 and also noted that the email simply did

not say that the Special Prosecutors were not subject to DOJ



     480(Ex. C to Garbus Decl. (“Carlin Email”), dated May 7,
2021 [dkt. no. 303-1] at 1.)
     481See In re Giuliani, 146 N.Y.S.3d 266, 269 (1st Dep’t
2021) (“Under the Rules of Professional Conduct, the prohibition
against false statements is broad and includes misleading
statements as well as affirmatively false statements.”).
     482(See, e.g., Trial Tr. at 850:25-851:6 (“First, the
communication that you reference is not a formal memorandum or
even a letter from the Department of Justice; it’s an email
message that appears to be from Mr. John P. Carlin, whom the
Court understands to be the current acting deputy attorney
general. But the message wasn’t sent to you; it was sent to a
Mr. William Taylor, who then forwarded it to Mr. Donziger. So
in my view, this is a double hearsay problem.”); id. at 852:1-6
(“Counsel, counsel, it doesn’t matter what you have done. What
matters is what was the result. And the reason I deferred
consideration of your motion is that we did not have any direct
admissible evidence of a policy or a decision by the DOJ. So
far as I can see, we are still in that situation, because all we
have is this double hearsay email.”).)


                                   133
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 138 of 245



supervision.483   Mr. Donziger’s counsel responded by pointing to

steps the defense had taken to acquire more information or to

obtain discovery from the United States Attorney’s Office for

the Southern District of New York (“USAO”).484        The Court




     483(See, e.g., Trial Tr. at 856:2-9 (“I don’t understand
how requests for discovery from the government rise to the level
of constituting some kind of constitutional impediment here. I
understood your original motion to be arguing that to the extent
the Department of Justice said that it was not planning [sic]
and would not exercise any supervisory authority over the
prosecution in this case, that it might present a problem.
Turns out that’s not what it said.”); id. at 856:24-857:3 (“And
that’s exactly my point, sir. To the extent that the DOJ has
said that this prosecutor is wholly unsupervised, that they will
take no action and they say they have no action, that’s one
thing. But that’s not what any of these documents says.”).)
     484(See, e.g., Trial Tr. at 851:17-20 (“After we left
court, we did three things fundamentally at your request to try
and get further information about this prosecution and about the
things that are referred to in the Carlin letter.”); id. at
852:23-853:7 (“We have tried since then to get testimony from
the Department of Justice. We have tried to get testimony from
the U.S. Attorney’s Office to deal with that very letter. And
that was the function of this motion. What we had done since we
got that letter is all we could do. We made a number of
constitutional arguments. You indicated repeatedly that we did
not have the facts to support those arguments. We then made
every attempt we could, and we will exchange and hand up today
documentation from the U.S. Attorney’s Office.”); id. at 855:6-9
(“All right. To the extent I can discern after a quick read, it
appears that your letter, Mr. Garbus, was essentially a request
for discovery on various topics from the United States
Attorney’s office.”); id. at 855:22-24 (“No, it’s not. What it
is, is about Mr. Bannon’s interpretation of your rulings, which
preclude him from giving me information.”); id. at 856:13-15
(“We made that request for discovery. And if you look at Mr.
Bannon’s letter, you will see at page 3 how he interprets your
ruling.”); id. at 857:4-6 (“The way to find out the further
information is to get information from the U.S. Attorney’s
Office and DOJ, and we have tried to do that.”).)


                                   134
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 139 of 245



informed Mr. Donziger’s counsel that a request for discovery was

not a substitute for actual evidence that the Special

Prosecutors were not subject to supervision.485        After adhering

to its prior rulings regarding Mr. Donziger’s not being entitled

to discovery,486 the Court then denied the motion to dismiss,

finding that Mr. Donziger’s “moving papers ha[d] given the Court

absolutely no basis on which to conclude that the special

prosecutors are not subject to any control or supervision

whatsoever by the Executive Branch.”487

     Undeterred, Mr. Donziger filed a second post-trial letter

motion to dismiss the contempt charges on Appointments Clause

grounds, relying heavily on the Supreme Court’s recent decision




     485(See, e.g., Trial Tr. at 856:10-12 (“To the extent that
there is something somewhere that says that, tell me now. A
request for discovery is no substitute for that.”); id. at
857:7-12 (“THE COURT: But we don’t have it. MR. GARBUS: Pardon
me? THE COURT: But we don’t have it, so that’s where we are.
MR. GARBUS: We made a motion for discovery early on. THE COURT:
It was already denied more than once.”).)
     486(See Trial Tr. at 857:21-858:1 (“THE COURT: The requests
for discovery which you rely on and which Mr. Bannon references
were denied because the defense had not made an adequate showing
of its entitlement to this discovery. MR. GARBUS: Yes. And we
had -- THE COURT: I adhere to that ruling.”); id. at 858:15-20
(“Mr. Garbus, you have the -- the defense has asked for this
discovery more than once. I have denied it more than once as
not being a proper request. To the extent that you are asking
for reconsideration now, reconsideration is denied because you
have not proffered any fact or law which the Court
overlooked.”).)
     487   (Trial Tr. at 858:22-859:1.)


                                   135
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 140 of 245



in United States v. Arthrex, Inc., 141 S. Ct. 1970 (2021).488

There, the Court determined that the appointment of

Administrative Patent Judges (“APJs”) to the Patent Trial and

Appeal Board (“PTAB”) was inconsistent with their being inferior

officers under the Appointments Clause because Congress

insulated APJs’ patentability “decisions from review and their

offices from removal.”489    Mr. Donziger avers that “[t]he same

constitutional principles necessarily limit appointments under

Fed. R. Crim. P. 42(a)(2)” and it therefore “follows that the

appointment of the private prosecutor here exceeded the district

court’s constitutional authority” meaning that “the prosecutor’s

actions pursuant to that appointment cannot stand.”490         Mr.

Donziger further asserts that “[a] proper constitutional

foundation is a question of this Court’s subject-matter

jurisdiction,” and he accuses the Court of abdicating its duty

to assure itself of its own jurisdiction.491

     Mr. Donziger’s Appointments Clause contention fails for

myriad reasons, which the Court catalogues below.

     First, Mr. Donziger’s theory about subject-matter

jurisdiction is simply wrong.      Mr. Donziger’s Appointments


     488   (See Appointments MTD at 1-4.)
     489   Arthrex, 141 S. Ct. at 1986.
     490   (Appointments MTD at 2.)
     491   (Appointments MTD at 4.)


                                   136
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 141 of 245



Clause challenge has absolutely nothing to do with subject-

matter jurisdiction, which relates to this Court’s power to

adjudicate this case.492       District courts “have original

jurisdiction . . . of all offenses against the laws of the

United States,”493 and federal law gives federal courts the power

to punish and adjudicate criminal contempts.494        Mr. Donziger’s

Appointments Clause argument, which he raises as a defense to

his prosecution for contempt, has no effect on the Court’s power

to adjudicate this case.495


     492See, e.g., Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 89 (1998) (describing “subject-matter jurisdiction” as
“the courts’ statutory or constitutional power to adjudicate the
case”); Makarova v. United States, 201 F.3d 110, 113 (2d Cir.
2000) (“A case is properly dismissed for lack of subject matter
jurisdiction under Rule 12(b)(1) when the district court lacks
the statutory or constitutional power to adjudicate it.”).
     493   18 U.S.C. § 3231.
     494See 18 U.S.C. § 401. Even absent that statutory
authority, the Supreme Court has long recognized that federal
courts have the inherent authority to adjudicate contempts. See
Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S.
821, 831 (1994) (“Courts thus have embraced an inherent contempt
authority as a power necessary to the exercise of all others.”
(cleaned up)); Ex parte Robinson, 86 U.S. 505, 510 (1873) (“The
power to punish for contempts is inherent in all courts . . . .
The moment the courts of the United States were called into
existence and invested with jurisdiction over any subject, they
became possessed of this power.”).
     495See Freytag v. Comm’r, 501 U.S. 868, 893 (1991) (Scalia,
J., concurring in part and concurring in the judgment)
(“Appointments Clause claims, and other structural
constitutional claims, have no special entitlement to review.”).
That conclusion is buttressed by the Court of Appeals’
conclusion that an Appointments Clause challenge to an
                              (continued on following page)


                                     137
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 142 of 245



     Second, because Mr. Donziger’s Appointments Clause claim is

non-jurisdictional, Mr. Donziger waived or forfeited that claim

by failing to raise it until the first day of trial.          The

Supreme Court instructs that “one who makes a timely challenge

to the constitutional validity of the appointment of an officer

who adjudicates his case is entitled to relief.”496        Here, any

defect in the Special Prosecutors’ appointment would have (or at

the very least should have) been apparent from the outset of

this case, i.e., from the moment the Special Prosecutors were

appointed by Judge Kaplan on July 31, 2019.        Federal Rule of

Criminal Procedure Rule 12(b)(3) requires certain “defenses,

objections, and requests” to “be raised by pretrial motion if

the basis for the motion is then reasonably available and the

motion can be determined without a trial on the merits.”497

Failure to do so renders such a motion “untimely.”498         Yet, for

reasons unknown, Mr. Donziger tarried for nearly two years



(continued from previous page)
administrative officer’s appointment may be forfeited if it is
not raised in the relevant administrative proceedings. See
Gonnella v. United States Sec. & Exch. Comm’n, 954 F.3d 536, 544
(2d Cir. 2020); see also Arbaugh v. Y&H Corp., 546 U.S. 500, 514
(2006) (observing that issues of subject-matter jurisdiction
“can never be forfeited or waived”).
     496Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018) (quotation
marks omitted) (emphasis added).
     497   FED. R. CRIM. P. 12(b)(3).
     498   FED. R. CRIM. P. 12(c)(3).


                                   138
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 143 of 245



before raising this issue, notwithstanding the Court-approved

February 27, 2020 deadline for filing pretrial motions.499

Because his Appointments Clause contention alleges “a defect in

instituting the prosecution,”500 Mr. Donziger waived or forfeited

that challenge by failing timely to raise it.501

     Third, even if Mr. Donziger did not waive or forfeit his

Appointments Clause challenge, he has never suggested that the

Special Prosecutors are “principal (noninferior) officers of the

United States” who must be appointed by the President with

“Advice and Consent of the Senate.”502      To the contrary, Mr.



     499   (See Memo Endorsement, dated Feb. 25, 2020 [dkt. no. 59]
at 1.)
     500FED. R. CRIM. P. 12(b)(3)(A); see also Shotwell Mfg. Co.
v. United States, 371 U.S. 341, 362 (1963) (finding motion
untimely despite motion not being among those enumerated in Rule
12).
     501See United States v. Suescun, 237 F.3d 1284, 1287 (11th
Cir. 2001) ; see also Yakus v. United States, 321 U.S. 414, 444
(1944) (“No procedural principle is more familiar to this Court
than that a constitutional right may be forfeited . . . by the
failure to make timely assertion of the right before a tribunal
having jurisdiction to determine it.”). Moreover, had the
Appointments Clause issue been raised timely, it was “capable of
determination without the trial of the general issue (whether he
was guilty of the charged offenses).” Suescun, 237 F.3d at
1286.
     502Edmond v. United States, 520 U.S. 651, 659 (1997); see
also U.S. Const., Art. II, § 2, cl. 2 (“[The President] shall
nominate, and by and with the Advice and Consent of the Senate,
shall appoint Ambassadors, other public Ministers and Consuls,
Judges of the supreme Court, and all other Officers of the
United States, whose Appointments are not herein otherwise
provided for, and which shall be established by Law . . . .”).


                                   139
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 144 of 245



Donziger explicitly recognizes that the Special Prosecutors are

so-called “inferior officers.”503     Unlike principal officers,

“[i]nferior officers Congress may allow to be appointed by the

President alone, by the heads of departments, or by the

Judiciary.”504   That is precisely what happened in this case.

Federal Rule of Criminal Procedure 42 (“Rule 42”) authorized--in

fact, mandated--Judge Kaplan to appoint an attorney to prosecute

the criminal contempt charges against Mr. Donziger.505

     The Supreme Court has stressed the importance of a federal

court’s power to appoint a private attorney to prosecute a

contempt:

     Courts cannot be at the mercy of another Branch in
     deciding whether such proceedings should be initiated.
     The ability to appoint a private attorney to prosecute
     a contempt action satisfies the need for an
     independent means of self-protection, without which



     503(Appointments MTD at 2 (“Ms. Glavin was appointed as
. . . a free-floating ‘inferior officer’ exercising federal
executive power without any of the constraints of supervision by
the President or a ‘superior officer’ nominated by the President
and confirmed by the Senate.”).)
     504Morrison v. Olson, 487 U.S. 654, 670 (1988); see also
U.S. Const., Art. II, § 2, cl. 2 (“[B]ut the Congress may by Law
vest the Appointment of such inferior Officers, as they think
proper, in the President alone, in the Courts of Law, or in the
Heads of Departments.”).
     505See FED. R. CRIM P. 42(a)(2) (“The court must request that
the contempt be prosecuted by an attorney for the government,
unless the interest of justice requires the appointment of
another attorney. If the government declines the request, the
court must appoint another attorney to prosecute the
contempt.”).


                                   140
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 145 of 245



     courts would be mere boards of arbitration whose
     judgments and decrees would be only advisory.506

Arthrex did not purport to call Young into question in any

way,507 and the Supreme Court has repeatedly instructed lower

courts to leave to it “the prerogative of overruling its own

decisions.”508    Judge Kaplan’s appointment of the Special

Prosecutors was constitutionally permissible.509

     Fourth, Mr. Donziger’s suggestion that the Special

Prosecutors are “free-floating”--i.e., not subject to

“supervision” by the DOJ--is inconsistent with the relevant

legal framework established by Congress and the Supreme Court.

As concededly inferior officers, the Special Prosecutors’ work

must be “directed and supervised at some level by others who



     506Young, 481 U.S. at 796 (quotation marks omitted)
(emphasis added). Mr. Donziger’s motion to dismiss does not
even mention Young, which is somewhat surprising given that he
cites that case liberally in his post-trial briefing for other
propositions that he asserts support his view of this case.
(See, e.g., Def. I/II/III Br. at 14 ¶ 9.)
     507   Arthrex does not cite or even mention Young.
     508Agostini v. Felton, 521 U.S. 203, 237 (1997). Even so,
Mr. Donziger has never questioned Young’s foundation or argued
that it should be overruled, not even to preserve that issue for
any possible appeal.
     509That appointment was expressly compelled by Rule
42(a)(2), which was promulgated by the Supreme Court and adopted
by Congress pursuant to The Rules Enabling Act, 28 U.S.C.
§ 2072. To the extent that Mr. Donziger views his challenge to
be directed to the face of that Rule, and to the extent that he
has not waived it already, he should direct his argument to that
Court.


                                   141
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 146 of 245



were appointed by Presidential nomination with the advice and

consent of the Senate.”510     Here, that supervisory authority

logically can rest with only two sources: (1) Judge Kaplan or

(2) the Attorney General.     Rule 42 does not provide the answer,

and the Supreme Court has never definitively resolved the

question either.     But, for several reasons, the Court finds it

evident that the Special Prosecutors can be supervised, in the

constitutional sense, by the Attorney General.

     In Rule 42, Congress authorized only a method of

appointment for inferior officers.          It did not shift an entire

category of criminal prosecutions from the Executive Branch to

the federal judiciary.     Nor could it.      “Criminal contempt is a

crime in the ordinary sense; it is a violation of the law, a

public wrong which is punishable by fine or imprisonment or

both.”511     For that reason, “[p]rivate attorneys appointed to

prosecute a criminal contempt action represent the United

States, not the party that is the beneficiary of the court order

allegedly violated.”512     Federal law provides that, “[e]xcept as

otherwise authorized by law, the conduct of litigation in which

the United States . . . is a party, or is interested, . . . is




     510    Edmond, 520 U.S. at 663.
     511    Bloom v. Illinois, 391 U.S. 194, 201 (1968).
     512    Young, 481 U.S. at 804.


                                      142
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 147 of 245



reserved to officers of the Department of Justice, under the

direction of the Attorney General,”513 and “[a] criminal contempt

prosecution in federal court, however styled,” is a case “in

which the United States is interested.”514       Although the Special

Prosecutors may have been appointed by Judge Kaplan, they are

exercising Executive Power and are subject to the Attorney

General’s control and supervision.

     The Appointments Clause “admits of no limitation on

interbranch appointments,” and Congress retains “significant

discretion to determine whether it is ‘proper’ to vest the

appointment of . . . executive officials in the ‘courts of

Law.’”515     Such a system of appointment by the Judiciary but

oversight by the Executive Branch is hardly foreign to our

system of constitutional governance.       Consider, for example,

that federal law authorizes district courts, when confronted

with a vacancy atop the local United States Attorney’s Office,

to appoint an interim U.S. Attorney until the vacancy is




     513    28 U.S.C. § 516.
     514United States v. Providence J. Co., 485 U.S. 693, 708
n.11 (1988); see also id. at 701 (“Congress is familiar enough
with the language of separation of powers that we shall not
assume it intended, without saying so, to exclude the Judicial
Branch when it referred to the ‘interest of the United
States.’”).
     515    Morrison, 487 U.S. at 673


                                   143
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 148 of 245



filled.516    Although that appointment would be made by the

federal judiciary, no one would reasonably suggest that the

interim U.S. Attorney would operate free from control or

influence by the Attorney General.517      So too here.    Rule 42

provides no basis to suggest that the same principle does not

hold true in the context of private attorneys appointed to

prosecute criminal contempt charges.

     The Supreme Court’s decisions in Young and Providence

Journal are not to the contrary.       Although there is some

language in those cases that seemingly equates the appointment

of a special prosecutor with judicial prosecution,518 that

language is dicta.519    Those cases did not present the


     516   See 28 U.S.C. § 546(d).
     517(See Appointments Reply at 3 (“[S]urely no one would
claim that such a judicially appointed United States Attorney
was not part of the executive branch subject to the supervision
requirements reiterated in Arthrex.”).)
     518See, e.g., Providence J. Co., 485 U.S. at 701–02 (“The
ability to punish disobedience to judicial orders is regarded as
essential to ensuring that the Judiciary has a means to
vindicate its own authority without complete dependence on other
Branches.” (quoting Young, 481 U.S. at 796)).
     519Dicta, which are statements in judicial opinions that
are not necessary to support the judgment reached, are not
binding on lower courts. That principle has ancient roots. See
Cohens v. Virginia, 19 U.S. (6 Wheat) 264, 399 (1821) (“It is a
maxim not to be disregarded, that general expressions, in every
opinion, are to be taken in connection with the case in which
those expressions are used. If they go beyond the case, they
may be respected, but ought not to control the judgment in a
subsequent suit when the very point is presented for
decision.”).


                                     144
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 149 of 245



“supervision” argument that Mr. Donziger advances here.          But

even so, those cases also contain language that suggests that

what the Supreme Court thought critical was federal courts’

authority to initiate criminal contempt proceedings, not to

prosecute them.520    For example, Young recognized that, while a

federal court’s power to appoint a private attorney to prosecute

contempt “satisfies the need for an independent means of self-

protection,”521 the appointed prosecutor nevertheless “exercises

considerable discretion in matters” that are “critical to the

conduct of a prosecution . . . outside the supervision of the

court.”522

     The following example illustrates the point well.          Assume

for a moment that the USAO had accepted Judge Kaplan’s request

to prosecute this case.     The United States Attorney and her

deputies are unquestionably subject to the Attorney General’s




     520See, e.g., Young, 481 U.S. at 796 (“Courts cannot be at
the mercy of another Branch in deciding whether such proceedings
should be initiated.”).
     521   Young, 481 U.S. at 796.
     522Young, 481 U.S. at 807 (emphasis added). Those matters
could include “determination of which persons should be targets
of investigation, what methods of investigations should be used,
what information will be sought as evidence, which persons
should be charged with what offenses, which persons should be
utilized as witnesses, whether to enter into plea bargains and
the terms on which they will be established, and whether any
individuals should be granted immunity.” Id.


                                     145
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 150 of 245



supervision and control.523    By accepting Judge Kaplan’s

referral, Rule 42 would not thereby have shifted control over

the USAO’s decisions in prosecuting this matter--including trial

strategy, etc.--to Judge Kaplan.       The Court sees no principled

reason why the USAO’s declining Judge Kaplan’s request should

alter that framework.524    To the contrary, recognizing that the

DOJ and Attorney General have a role to play in criminal

contempt prosecutions provides an important check on federal

courts’ contempt power, “a potent weapon”525 that can in certain

circumstances be “liable to abuse.”526      That is especially

important because “the United States Code itself contemplates



     523See In re Persico, 522 F.2d 41, 54 (2d Cir. 1975) (“[The
Attorney General] has supervision of all litigation in which the
United States is a party and is commanded to ‘direct all United
States Attorneys, assistant United States Attorneys, and special
attorneys . . . in the discharge of their respective duties.’”
(quoting 28 U.S.C. § 519)); see also 28 U.S.C. § 518(b) (“When
the Attorney General considers it in the interests of the United
States, he may personally conduct and argue any case in a court
of the United States in which the United States is interested,
or he may direct the Solicitor General or any officer of the
Department of Justice to do so.”).
     524 The USAO “respectfully decline[d] on the ground that the
matter would require resources that we do not readily have
available.” (Order of Appointment, dated July 31, 2019 [dkt.
no. 2277 in 11-CV-691] at 1.) Contrary to what Mr. Donziger
implies, (see, e.g., Def. I/II/III Br. at 3-4 ¶ 1 & n.2), the
USAO expressed no view on the merits of the criminal contempt
charges.
     525Int’l Longshoremen’s Ass’n, Loc. 1291 v. Philadelphia
Marine Trade Ass’n, 389 U.S. 64, 76 (1967).
     526   Bloom, 391 U.S. at 202.


                                     146
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 151 of 245



that a Judge will preside over a criminal contempt case in which

he filed the charge.”527

     With the understanding that the Constitution affords the

Executive Branch a crucial role in the prosecution of criminal

contempt, it is patent that Mr. Donziger’s case is different-in-

kind from Arthrex.    In Arthrex, the governing statutory

framework explicitly restricted both (1) review of the APJs’

decisions and (2) their removal by officials accountable to the

President.528    Rule 42, of course, provides no such limitations;

it discusses only the process for appointment.529        The Court is

aware of no legal rule that would in any way prevent the DOJ or

the USAO from reviewing the Special Prosecutors’ decisions or

removing them from office.     In that sense, the typical Executive

Branch baseline remains in place.        The email on which Mr.

Donziger hangs his entire Appointments Clause theory--which,

again, states only that “the Department decline[d] to intervene




     527   United States v. Brennan, 395 F.3d 59, 76 (2d Cir.
2005).
     528   See Arthrex, 141 S. Ct. at 1988.
     529See FED. R. CRIM. P. 42(a)(2) (“The court must request
that the contempt be prosecuted by an attorney for the
government, unless the interest of justice requires the
appointment of another attorney. If the government declines the
request, the court must appoint another attorney to prosecute
the contempt.”).


                                   147
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 152 of 245



in the federal-court initiated contempt proceedings”--does not

even put a dent in the governing legal scheme.530

     Fifth, Mr. Donziger’s assertion that this prosecution is

constitutionally infirm because the DOJ has not, in fact,

actively supervised the Special Prosecutors is meritless.531             As

the Supreme Court made clear mere weeks ago, a superior officer

“need not review every decision of” an inferior officer.532          That

is entirely sensible.    To require supervision by a principal

officer of all decisions by line prosecutors would grind the DOJ

to a screeching halt.    Instead, “what matters is that [a

superior officer] have the discretion to review decisions” by

the inferior officer.533    In the Appointments Clause context, the

standard is “cannot,” not “did not.”       As set forth above, Rule

42 does not, in any way, limit the Attorney General’s discretion

to review the Special Prosecutors’ decisions or remove them from

their posts.    The fact that the DOJ or USAO may not have



     530   (Carlin Email at 1.)
     531(See Appointments MTD at 2-3 (“To the extent that Ms.
Glavin’s appointment could have been constitutionally mitigated
by active supervision of the Department of Justice, Ms. Glavin
never sought to cure the constitutional infirmity discussed
herein and it appears from all the facts that both the
Department of Justice and the U.S. Attorney for the Southern
District of New York have refused . . . to join Ms. Glavin’s
prosecutorial crusade.”).)
     532   Arthrex, 141 S. Ct. at 1988.
     533   Arthrex, 141 S. Ct. at 1988 (emphasis added).


                                   148
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 153 of 245



supervised the Special Prosecutors to Mr. Donziger’s

satisfaction--or the possibility that DOJ’s supervision is

simply not visible to Mr. Donziger--is of no moment.

     For these reasons, the Court concludes that Mr. Donziger’s

post-trial brief as well as the June 3 and June 23 letter

motions to dismiss have not raised a factual or legal basis

sufficient to convince the Court that it reached an erroneous

conclusion when denying Mr. Donziger’s motion to dismiss at

trial.534     Accordingly, the Court adheres to its prior ruling,

and Mr. Donziger’s post-trial letter motions to dismiss are

denied.

                 4. Various Discovery Requests

     Continuing on, Mr. Donziger takes issue with the Court’s

denying him various forms of discovery related to, among other

things: (1) the Special Prosecutors’ communications, if any,

with Judge Kaplan; (2) what Mr. Donziger terms as Judge Kaplan’s

“likely” contacts and communications with the Court; (3) other

supposed interactions among the Court, Judge Kaplan, the Special

Prosecutors, GDC, and others; (4) the origins of this case,

including how the case arrived before the Court and Judge

Kaplan’s written advice to the Assignment Committee; (5) Judge

Kaplan’s appointment of the Special Prosecutors; (6) the Special



     534    See Shrader, 70 F.3d at 257.



                                   149
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 154 of 245



Prosecutors’ relationship to Chevron; and (7) the USAO’s

declining to prosecute this case.535       In one of his post-trial

letter motions to dismiss, Mr. Donziger even goes so far as to

accuse the Court, without any factual citation, of suppressing

facts and “knowingly participating, joining in, creating, and

permitting an unconstitutional conviction for the benefit of

Chevron.”536

     The Court has done no such thing.       Mr. Donziger has made

several previous requests for a wide variety of discovery,

including related to many (or all) of the topics above.537          The



     535(Def. I/II/II Br. at 2; see also June 3 Letter MTD at 1-
2.) Indeed, in his reply, Mr. Donziger catalogues dozens of
questions, the answers to which he claims are critically
important. (See June 25 Reply at 6-9.) Tellingly, however, Mr.
Donziger cites almost no legal authority to explain why he is
entitled to that discovery.
     536(June 3 Letter MTD at 2.)        Again, In re Giuliani, 146
N.Y.S.3d at 269, might apply.
     537(See, e.g., Letter, dated Dec. 30, 2019 [dkt. no. 49] at
1-2 (seeking discovery related to Seward’s ties to Chevron and
the oil industry as well as the Special Prosecutors’ contacts
with Judge Kaplan); Pretrial Motions at 16, 33-37 (seeking
information regarding how this case arrived before the Court as
well as communications between the Special Prosecutors and GDC
attorneys); Letter, dated Aug. 21, 2021 [dkt. no. 131] (seeking
discovery related to communications between the Special
Prosecutors and Judge Kaplan); Vindictive Pros. MTD at 10-11
(seeking unspecified discovery in aid of claims of vindictive
and selective prosecution); Letter, dated May 5, 2021 [dkt. no.
292] at 1 (seeking wide-ranging discovery related to past
criminal contempt prosecutions in this district, records from
the U.S. Attorney’s Office and GDC, information from former U.S.
Attorney Geoffrey Berman, and billing and fee information from
                              (continued on following page)

                                   150
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 155 of 245



Court has repeatedly rejected those requests, finding that Mr.

Donziger had no legal entitlement to discovery.538        Those rulings

recognized that “federal criminal discovery is far more limited




(continued from previous page)
Seward).) Mr. Donziger also served five subpoenas on GDC and
four of its partners seeking wide-ranging discovery. (See
Subpoena of Gibson Dunn, dated Oct. 15, 2020 [dkt. no. 283-1];
Subpoena of Randy Mastro, dated Oct. 15, 2020 [dkt. no. 283-2];
Subpoena of Andrea Neuman, dated Oct. 15, 2020 [dkt. no. 283-3];
Subpoena of William Thompson, dated Oct. 15, 2020 [dkt. no. 283-
4]; Subpoena of Anne Champion, dated Oct. 15, 2020 [dkt. no.
283-5].)
     538(See, e.g., Transcript of Oral Argument, dated Jan. 6,
2020 [dkt. no. 52] at 18:13-23 (“With respect to Mr. Frisch’s
request for additional disclosure, in my view the items that he
has set out at Nos. 1 and 2 on page 2 of his January 5 letter
are way too attenuated to require any additional disclosure.
. . . With respect to contacts with Judge Kaplan, I am
satisfied with the prosecutor’s representations with respect to
that.”); Pretrial Motion Order at 12 n.3 (denying Mr. Donziger’s
request that the Court “‘disclose how Judge Kaplan transferred
[this] case and what information was relayed in doing so”
because “there is no rule of law that entitles a defendant to
serve discovery demands on the presiding judge”); id. at 24
(“Mr. Donziger’s speculation that the universe is conspiring
against him is not a basis for compelling disclosure.”); Order
(“Discovery Order”), dated Aug. 28, 2020 [dkt. no. 150] at 1
(“There is no provision permitting the disclosure requested by
Mr. Donziger, and he cites to none.”); Vindictive Pros. Order at
24 (“Indeed, Mr. Donziger’s moving papers point to absolutely
nothing--only innuendo and conjecture--that would entitle him to
the vast swath of discovery that he seeks.”); Memorandum & Order
(“Subpoena Order”), dated May 9, 2021 [dkt. no. 301] at 24-25
(“In short, the lion’s share of the Subpoenas’ requests are
paradigmatic ‘fishing expeditions,’ and for some Mr. Donziger
has brought especially heavy tackle. But because Nixon makes
clear that Rule 17(c) cannot be put to that purpose, the Court
will not allow Mr. Donziger to use the Subpoenas to end-run
around the rules governing discovery in criminal cases.”
(citation omitted)).)


                                   151
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 156 of 245



than federal civil discovery.”539     Under those rules, Mr.

Donziger “is only entitled to disclosure of statements expressly

authorized by Rule 16 or otherwise discoverable as exculpatory

under Brady, or as impeaching under 18 U.S.C. § 3500.”540         The

Court has already reminded Mr. Donziger and his counsel of those

legal standards at least three times.541      Yet, Mr. Donziger’s

post-trial brief and letter motions have not offered any legal

rule applicable in criminal cases--not one--that would entitle

Mr. Donziger to the vast swaths of discovery he seeks.          The mere

fact that Mr. Donziger may very much like to obtain information

about a wide variety of topics does not change the governing

legal rules.    Because Mr. Donziger has not identified any fact

or legal authority that the Court overlooked in its prior

discovery orders, the Court adheres to its prior rulings.542




     539   United States v. Sampson, 898 F.3d 270, 280 (2d Cir.
2018).
     540United States v. Souza, No. 06-CR-806 (SLT), 2008 WL
753736, at *2 (E.D.N.Y. Mar. 19, 2008); see also United States
v. Miranda, 526 F.2d 1319, 1324 (2d Cir. 1975) (“In a criminal
case, the Government plainly has the obligation to make
available to the defense evidentiary material in its possession
which is disclosable under the due process safeguards of Brady
v. Maryland, or the requirements of Fed. R. Crim. P. 16 or the
Jencks Act.” (citations omitted)).
     541(See, e.g., Pretrial Motion Order at 24; Discovery Order
at 1; Subpoena Order at 25 n.12.)
     542   See Shrader, 70 F.3d at 257.


                                   152
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 157 of 245



                 5. Judge Kaplan’s Alleged Animosity

     Mr. Donziger maintains that Judge Kaplan “has expressed

disdain for Mr. Donziger and praise for Chevron,” which

necessitates dismissal of the charges.543       Less than a month

before trial, Mr. Donziger raised that same argument in a motion

to dismiss on the grounds of vindictive and selective

prosecution.544    That motion pointed to many of the same news

articles and other out-of-court statements by attorneys--which

have not been admitted into evidence and which are obviously

hearsay statements that cannot be considered for their truth545--

that Mr. Donziger now relies upon in his post-trial briefing.546

The Court rejected his argument, finding that Mr. Donziger’s

“assertions of vindictiveness and selectivity” condensed simply

“to his disagreement with several of Judge Kaplan’s decisions


     543(Def. I/II/III Br. at 2; see also id. at 5 ¶ 2 (“Judge
Kaplan, who initiated this proceeding after the regular Federal
prosecutor refused to prosecute Mr. Donziger, has maintained a
hostile attitude toward Mr. Donziger for years. Irrespective of
whether the hostility is factually-grounded or derived from
impressions internal or external to the legal matters over which
he presided, Judge Kaplan’s hostility itself is plain and has
been evident to numerous independent observers.”).)
     544(See Vindictive Pros. Notice at 1; see also Vindictive
Pros. MTD at 5-7 (outlining what Mr. Donziger maintained was
Judge Kaplan’s animus towards him).)
     545   See FED. R. EVID. 802.
     546(Compare Def. I/II/III Br. at 5 n.4 (citing, among other
things, two news articles and a statement by Mr. Donziger’s
former counsel) with Vindictive Pros. MTD at 5, 6 nn.1-2 (citing
that same statement and those same articles).)


                                    153
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 158 of 245



(or comments) in the underlying civil proceedings.”547         Because

Mr. Donziger points to no legal authority or facts supported by

admissible evidence that the Court overlooked in its order

denying his motion to dismiss on the grounds of vindictive or

selective prosecution, the Court adheres to that prior ruling.548

     Mr. Donziger also claims that Judge Kaplan’s refusal to

recuse himself from the case warrants dismissal.549        But, as the

Court has already held at least once, Judge Kaplan was under no

requirement to recuse himself from this case because Rule 42

only mandates recusal where the “contempt involves disrespect or

criticism of a judge,”550 not where “the charges flow from an

allegedly willful disobedience of court orders.”551        Again,

because Mr. Donziger points to no facts or law that the Court

overlooked in reaching that conclusion, the Court adheres to its

prior ruling.552




     547   (Vindictive Pros. Order at 17.)
     548   See Shrader, 70 F.3d at 257.
     549   (See Def. I/II/III Br. at 2.)
     550(Pretrial Motion Order at 11 (quoting FED. R. CRIM. P.
42(a)(3)).)
     551(Pretrial Motion Order at 11 (citing Goldfine v. United
States, 268 F.2d 941, 947 (1st Cir. 1959)).)
     552   See Shrader, 70 F.3d at 257.


                                   154
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 159 of 245



                6. The “Uniqueness” of This Case

     Penultimately, Mr. Donziger suggests that he “is the only

lawyer in U.S. history to be prosecuted for criminal contempt

after inviting the court to impose a civil contempt so he could

have a direct appeal of a discovery order,” a path he claims,

without factual citation, that “[h]undreds” or “even thousands

of lawyers” take each year.553     Mr. Donziger also posits that he

is “the only lawyer in U.S. history to be charged with criminal

contempt after completely complying with a civil order upon

which it is based” and that this case is the first criminal

prosecution by a private prosecutor in the history of the

Southern District of New York.554

     Mr. Donziger fails to offer any legal rule that so much as

suggests that the supposed “uniqueness” of this case somehow

provides a ground for dismissal.       The Court is aware of no such

authority either.    Additionally, the key assumption undergirding

Mr. Donziger’s theory--that thousands of contemnors annually

invite civil contempt to obtain review of challenged discovery

orders--runs counter to binding precedent from the Court of

Appeals.    That authority recognizes that, in the mine run of



     553(Def. I/II/III Br. at 3; see also June 3 Letter MTD at 2
(“Prior to trial, the defense made allegations that there has
never been a case like this in the entire history of the United
States.” (emphasis omitted)).)
     554   (Def. I/II/III Br. at 3.)


                                   155
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 160 of 245



disputes involving discovery orders, merely going into civil

contempt is not enough to obtain appellate review.         That is so

because “a party to a pending proceeding”--as Mr. Donziger was

in the civil case before Judge Kaplan--“may not appeal from an

order of civil contempt except as part of an appeal from a final

judgment.”555    By contrast, only an “order of criminal contempt”

is immediately appealable.556     In other words, the only way for a

party to obtain pre-compliance appellate review of an ordinary

discovery order is to suffer a criminal contempt sanction.

     In short, Mr. Donziger is not entitled to dismissal of the

criminal contempt charges based on the putative “uniqueness” of

this case.

                7. The Court’s Recusal

     Finally, in his June 3 Letter Motion, Mr. Donziger again

requests that the Court recuse itself from this case, primarily

based (1) on how the case arrived before the Court, (2) the

Court’s supposed “personal involvement” with the Special

Prosecutors (and presumably Ms. Glavin in particular), and (3)

its rulings denying Mr. Donziger access to various forms of

discovery.557    The Court already has entertained at least four


     555   United States v. Johnson, 801 F.2d 597, 599 (2d Cir.
1986).
     556Dinler v. City of New York (In re City of New York), 607
F.3d 923, 934 (2d Cir. 2010).
     557   (See June 3 Letter MTD at 1-2.)


                                   156
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 161 of 245



such requests for its recusal, several of which raised these

very arguments.558    For three reasons, the Court will not

reconsider its prior recusal rulings.

     First, the Court already rejected how Mr. Donziger’s case

came before the Court as a basis for recusal for two reasons:

(1) the S.D.N.Y. Rules for the Division of Business Among

District Judges (“RDB”) do not vest any rights in litigants; and

(2) there was nothing improper about Judge Kaplan’s transferring

this case to the Court under RDB 14.559      Second, the Court

already rejected--citing both Canon 4 of the Code of Conduct of

United States Judges and several cases--Mr. Donziger’s argument

that its involvement with the FLAA Board, of which Ms. Glavin is

also one of more than 100 members, provides any basis whatsoever

for recusal.560    And third, although Mr. Donziger accuses the

Court of suppressing facts critical to his defense,561 the Court

merely has refused, as has been shown above, to sanction Mr.

Donziger’s proposed discovery fishing expedition because he has

no legal entitlement to that discovery.       In that sense, Mr.



     558(See Def. Pretrial Motions at 15-16; Letter Motion to
Recuse Judge Preska, dated Sept. 14, 2020 [dkt. no. 171];
Vindictive Pros. Notice at 1; Letter Motion, dated Apr. 19, 2021
[dkt. no 267] at 3.)
     559   (See Pretrial Motion Order at 10-12 & n.3.)
     560   (See Vindictive Pros. Order at 25.)
     561   (June 3 Letter MTD at 2.)


                                   157
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 162 of 245



Donziger’s last contention merely condenses to his disagreement

with several of the Court’s rulings, which the Court has already

found is not a proper basis for recusal.562

     Like Mr. Donziger’s other “structural” arguments, Mr.

Donziger has not pointed to any facts or legal authority the

Court overlooked in its prior recusal decisions such that

reconsideration is warranted.563     The Court will not give Mr.

Donziger a second (or third or fourth or fifth) bite at this

apple.

                8. Conclusion

     In sum, the Court has already considered, and rejected, all

of these arguments.    The actual evidence received at trial does

not convince the Court that reconsideration of its prior rulings

is warranted.    The Court, of course, understands that Mr.

Donziger disagrees with its conclusions, but that is

insufficient to merit reconsideration.564       Mr. Donziger may pick

any bone he likes with the Court of Appeals.        To the extent any


     562(See 9/16/20 Order at 2 (“It is black letter law,
however, that a party’s unhappiness with the judge’s decisions
is not a basis for recusal.”).)
     563   See Shrader, 70 F.3d at 257.
     564See United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL
1331955, at *2 (S.D.N.Y. Mar. 23, 2020) (“The Second Circuit has
made clear that a motion for reconsideration ‘is not a vehicle
for relitigating old issues, presenting the case under new
theories . . . or otherwise taking a second bite at the apple.’”
(quoting Analytical Survs., Inc. v. Tonga Partners, L.P., 684
F.3d 36, 52 (2d Cir. 2012)).


                                   158
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 163 of 245



of Mr. Donziger’s “structural” arguments has not been raised and

rejected before, the Court finds them to be meritless.

Accordingly, the Court will not dismiss the contempt charges

against Mr. Donziger, and Mr. Donziger’s two post-trial letter

motions to dismiss the charges are denied.

           b. Collateral Bar Rule

     Next, the Court addresses Mr. Donziger’s argument that the

Court improperly applied the collateral bar rule at trial.

                 1. Legal Standards

     The collateral bar rule flows from the “basic proposition

that all orders and judgments of courts must be complied with

promptly.”565    The Supreme Court has long established a clear

baseline rule regarding litigants’ obligations to obey court

orders:

     If a person to whom a court directs an order believes
     that order is incorrect the remedy is to appeal, but,
     absent a stay, he must comply promptly with the order
     pending appeal. Persons who make private
     determinations of the law and refuse to obey an order
     generally risk criminal contempt even if the order is
     ultimately ruled incorrect.566

Based on those principles, “[i]t is well established that a

defendant generally is barred from collaterally attacking the

constitutionality of a court order as a defense to his criminal




     565   Maness v. Meyers, 419 U.S. 449, 458 (1975).
     566   Maness, 419 U.S. at 458 (emphasis added).


                                    159
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 164 of 245



contempt prosecution.”567    Instead, the proper course of action

is to “move to vacate or modify the order, or seek relief in”

the Court of Appeals.568

     The Court of Appeals has recognized two exceptions to the

collateral bar rule: a contemnor may challenge the legality of

the disobeyed order in the ensuing criminal contempt case if (1)

the order was “transparently invalid” or (2) it “exceeded the

district court’s jurisdiction.”569        The “transparently invalid”

exception is exceedingly narrow, encompassing only those orders

that are “so far in excess of the court’s authority that it had

no right to expect compliance.”570        Moreover, to avail oneself of

that exception, the contemnor “must make some good faith effort

to seek emergency relief from the appellate court or show

compelling circumstances, such as a need to act immediately,




     567Terry, 17 F.3d at 579; see also Walker, 388 U.S. at 320
(“[N]o person charged with its observance under an order or
decree may disregard or violate the order or the decree with
immunity from a charge of contempt of court; and he may not
raise the question of its unconstitutionality in collateral
proceedings on appeal from a judgment of conviction for contempt
of the order or decree. . . .”).
     568   United States v. Cutler, 58 F.3d 825, 832 (2d Cir.
1995).
     569   Cutler 58 F.3d at 832.
     570   Terry, 17 F.3d at 579 (cleaned up).


                                    160
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 165 of 245



excusing the decision not to seek some kind of emergency

relief.”571

     In addition to these exceptions, United States v. Ryan

appears to endorse an avenue to obtain pre-compliance review of

an order to produce information--most quintessentially, a

subpoena duces tecum--whereby a litigant “may refuse to comply”

with a court order and litigate the lawfulness of that order “in

the event that contempt or similar proceedings are brought

against him.”572    Other circuits have relied on Ryan and its

progeny (most notably Maness) to fashion exceptions to the

collateral bar rule for orders where (1) the contemnor had no

“adequate and effective remedies” for obtaining “orderly review

of the challenged ruling” or (2) complying with an order would

“require an irretrievable surrender of constitutional

guarantees” or other protected rights or privileges.573         Although



     571   Cutler, 58 F.3d at 832 (cleaned up).
     572United States v. Ryan, 402 U.S. 530, 532 (1971); see
also Maness, 419 U.S. at 460 (“We have consistently held that
the necessity for expedition in the administration of the
criminal law justifies putting one who seeks to resist the
production of desired information to a choice between compliance
with a trial court’s order to produce prior to any review of
that order, and resistance to that order with the concomitant
possibility of an adjudication of contempt if his claims are
rejected on appeal.” (alteration omitted)).
     573E.g., In re Novak, 932 F.2d 1397, 1401 & n.7 (11th Cir.
1991) (citing, inter alia, Maness, 419 U.S. at 460); United
States v. Dickinson, 465 F.2d 496, 511 (5th Cir. 1972)). Other
                              (continued on following page)


                                   161
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 166 of 245



the Second Circuit does not appear expressly to have adopted or

rejected those exceptions, Ryan distinguished Walker--the

Supreme Court’s seminal case on the collateral bar rule--because

appellate review of the claims in Walker was available “at an

earlier stage” of the litigation.574

              2. Discussion

     Before trial, the Special Prosecutors moved in limine to

preclude Mr. Donziger from collaterally attacking the validity

and lawfulness of Judge Kaplan’s orders underlying the criminal

contempt charges.575   Crediting Mr. Donziger’s position advanced


(continued from previous page)
courts have expressly declined to extend Maness beyond its
facts. See In re Establishment Inspection of Hern Iron Works,
Inc., 881 F.2d 722, 728–29 (9th Cir. 1989) (refusing to extend
Maness, a Fifth Amendment self-incrimination case, to a contempt
case where the order to be challenged allegedly violated the
Fourth Amendment); see also Fid. Mortg. Invs. v. Camelia
Builders, Inc., 550 F.2d 47, 58 (2d Cir. 1976) (“[T]he Maness
decision specifically affirmed that lawyers can be cited for
contempt for advising clients to disregard court orders. The
Maness decision does carve out an exception to this rule in
certain cases raising fifth amendment issues. However, there
are no such fifth amendment interests involved in this case and,
thus, Attorney Hubbard has no basis for resisting the contempt
citation on the authority of Maness.” (citation omitted)).
     574Ryan, 402 U.S. at 532 n.4 (emphasis added); see also
Walker, 388 U.S. at 320 (“[N]o person charged with its
observance under an order or decree may disregard or violate the
order or the decree with immunity from a charge of contempt of
court; and he may not raise the question of its
unconstitutionality in collateral proceedings on appeal from a
judgment of conviction for contempt of the order or
decree. . . .”).
     575(See Government’s Motions in Limine, dated July 15, 2021
[dkt. no. 105] at 22-25.)


                                   162
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 167 of 245



in his opposition to the motion,576 the Court “agree[d] that the

appropriate course [wa]s to defer ruling on the collateral bar

issue until trial, when the Court w[ould] have the benefit of a

fuller factual record.”577

     In his opposition to the Special Prosecutors’ motion in

limine, Mr. Donziger indicated that “[b]efore or during trial

[he] w[ould] present a trial brief outlining his view of the

collateral bar doctrine and how it does and does not apply to

the facts of his case.”578    On April 30, 2021, the Court directed

Mr. Donziger’s counsel, to the extent Mr. Donziger still wished

to file such a brief, to “inform the Court no later than May 3

at noon”--in advance of the May 10 trial date--“when such

briefing w[ould] be filed.”579     Mr. Donziger never informed the

Court that he intended to file a brief, and he did not file or

request to file a brief either before trial or at trial.          In the

interim, on March 4, 2021, the Court of Appeals disposed of Mr.

Donziger’s appeals of several of Judge Kaplan’s orders,



     576(See Opposition to Motion in Limine (“Limine Opp.”),
dated Aug. 8, 2020 [dkt. no. 110] at 5 (“The exceptions to the
collateral bar rule are largely fact-based and dependent on
factual context. . . . The prosecution’s motion should be
denied without prejudice to its ability to raise these arguments
at trial.”).)
     577   (Order, dated Oct. 24, 2020 [dkt. no 191] at 2.)
     578   (Limine Opp. at 10.)
     579   (Order, dated Apr. 30, 2021 [dkt. no. 276] at 1.)


                                   163
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 168 of 245



including the Contempt Order.580       Because Mr. Donziger failed to

challenge the Protocol or the Passport Order in that appeal, and

thus they were not altered by the Court of Appeals, the entire

collateral bar argument is largely academic.

        In his post-trial briefing, Mr. Donziger makes two

collateral-bar-related arguments: (1) the Court improperly

applied the collateral bar rule at trial; and (2) if the Court

had not applied the collateral bar rule, the evidence that would

have been admitted would have shown that the Protocol and the

Passport Order were unlawful.581       The Court will address each in

turn.

                            A. Application of the Collateral Bar Rule

        Mr. Donziger avers that the Court erroneously imposed the

collateral bar rule to limit cross-examination related to facts

surrounding his decision to pursue appellate review “by way of

‘contempt jurisdiction’ (or token or symbolic contempt).”582             For

that reason, that argument necessarily applies only to Counts I,

II, and III.583       In order to challenge the validity of the orders


        See Donziger, 990 F.3d at 192 (disposing of Appeal Nos.
        580

18-855, 18-2191, and 19-1584).
        581   (See Def. I/II/III Br. at 18-23 ¶ 14.)
        582   (Def. I/II/III Br. at 18 ¶ 14.)

        Counts IV, V, and VI relate to potential contempt of the
        583

RICO Judgment, which was affirmed in full by the Court of
Appeals. (See GX 1914 at 127 (“We have considered all of the
                              (continued on following page)


                                     164
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 169 of 245



underlying those counts--i.e., the Protocol and the Passport

Order--Mr. Donziger must show that one of the exceptions to the

collateral bar rule applies.      Although Mr. Donziger does not

explain in his post-trial briefing exactly what he believes was

erroneous about the Court’s application of the collateral bar

rule, Mr. Donziger asserted three primary collateral-bar-rule

arguments at trial: (1) Mr. Donziger’s pending appeal of the

Contempt Order relieved him of his obligation to comply with the

Protocol and the Passport Order;584 (2) the Protocol and the

Passport Order were transparently invalid because the post-

judgment discovery proceedings were based solely on an invalid

theory under the RICO Judgment;585 and (3) several cases that Mr.

Donziger cited in a previous motion to dismiss, namely Ryan and



(continued from previous page)
arguments of Donziger and the LAP Representatives on this appeal
and have found in them no basis for dismissal or reversal.”).)
The Supreme Court denied Mr. Donziger’s petition for certiorari.
See Donziger, 137 S. Ct. at 2268.
     584 (See, e.g., Trial Tr. at 526:1-8 (“THE COURT: Counsel,
give me an example -- by the way, is it your position that the
collateral -- that Mr. Donziger was excused from following Judge
Kaplan’s orders because he had filed a notice of appeal and had
an appeal pending? Is that your position? MS. TRIVEDI: In
addition -- THE COURT: Is that your position? MS. TRIVEDI:
Yes.”).)
     585(See, e.g., Trial Tr. at 526:19-24 (“MS. TRIVEDI: Your
Honor, if the entire discovery campaign was based on an invalid
theory of filing the RICO judgment, which the Second Circuit has
-- THE COURT: Let’s just say, I think you’re arguing the
transparently invalid exception, which of course was talked
about in Teran and in the Providence Journal case.”).)


                                   165
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 170 of 245



Maness, support his argument that the collateral bar rule does

not prevent him from challenging the validity of the Protocol

and the Passport Order in this case.586

     Mr. Donziger’s first position is wholly undercut by

governing Supreme Court precedent.       Maness makes crystal clear

that “[i]f a person to whom a court directs an order believes

that order is incorrect the remedy is to appeal, but, absent a

stay, he must comply promptly with the order pending appeal.”587

Here, the evidence received at trial shows that Mr. Donziger’s

obligations to comply with the Protocol and the Passport Order

were not stayed by either Judge Kaplan or the Court of

Appeals.588    The fact that Mr. Donziger noticed an appeal,



     586(See Trial Tr. at 523:24-524:11 (“In December, the
defense filed a motion to dismiss Counts I, II, and III, based
exactly on the case law that is relevant to your Honor’s
inquiry, which are cases that deal specifically with the
obligations on a litigant in the post-judgment discovery
context. And those cases -- your Honor may disagree with the
legal argument we made for dismissal at that time, but I do not
think your Honor can disagree that those cases say that in the
post-judgment discovery context, if a litigant wishes not to
ring an unringable bell -- and disclosure is an unringable bell
-- that they should seek a contempt finding that is reviewable
on appeal. That is exactly the thing that Mr. Donziger
sought.”); see also Memorandum of Law in Support of Steven
Donziger’s Motion to Dismiss Counts 1, 2, and 3 of the Court’s
July 31, 2019 Order to Show Cause, dated Dec. 16, 2020 [dkt. no.
225-1] at 3-5 (invoking, inter alia, Ryan and Maness).)
     587   Maness, 419 U.S. at 458.
     588(See GX 2254 at 3 (denying Mr. Donziger’s motion for a
stay pending appeal “in all other respects” and clarifying that
                              (continued on following page)


                                   166
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 171 of 245



therefore, did not in any way discharge his obligation to comply

with those orders.589    The Court properly rejected this

contention.590

     The Court also correctly found that Mr. Donziger could not

rely on the “transparently invalid” exception.591        To avail

oneself of that exception, the Court of Appeals requires the

would-be contemnor to “make some good faith effort to seek

emergency relief from the appellate court or show compelling

circumstances, such as a need to act immediately, excusing the

decision not to seek some kind of emergency relief.”592         The

evidence shows that Mr. Donziger did not seek any emergency

relief from the Court of Appeals--whether in the form of a stay

pending appeal, a petition for a writ of mandamus, or even a



(continued from previous page)
Mr. Donziger “remain[ed] obligated to comply fully with
paragraphs 4 and 5 of the Protocol and to surrender his
passport(s) to the Clerk as previously directed”).)
     589   See Maness, 419 U.S. at 458.
     590(See Trial Tr. at 526:9-10 (“THE COURT: OK. Denied.
That is insufficient to avoid the obligation to follow the
orders.”).)
     591(See Trial Tr. at 527:4-10 (“Even if that’s what Mr.
Donziger is arguing, the Second Circuit in the Cutler case says
that a defendant may not avail himself of the transparently
invalid exception without some, quote, good-faith effort to seek
emergency relief from the appellate court, close quote. That
did not happen here, so he is not entitled to rely on the
transparently invalid exception.”).)
     592   Cutler, 58 F.3d at 832 (cleaned up).


                                   167
      Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 172 of 245



request for expedited briefing593--and he also has not offered a

valid excuse for why he could not seek such relief.594           Nor could

he.   Even if Mr. Donziger “might have been unlikely to obtain a

writ of mandamus” or a stay pending appeal, that “does not mean

he should not have tried.”595

        As for Mr. Donziger’s Ryan-and-Maness-based contention,

that too misses the mark.        In contrast to caselaw from other

circuits,596 the Court of Appeals has not explicitly interpreted

Ryan and Maness to establish an exception to the collateral bar

rule.         But even assuming that those cases do establish such an




        (See GX 7 (observing no docket entries seeking such
        593

relief); GX 8 (same); GX 9 (same); see also Trial Tr. at 654:11-
20 (“Q. And in the time period that I had focused you on during
the course of your direct, which would be February 28th of 2018
to September 30th of 2019, did Mr. Donziger ever seek a stay in
the Second Circuit? A. No, he did not. Q. Did he ever seek
mandamus relief in that time period in the Second Circuit? A.
No, he did not. Q. Did he ever seek expedited briefing in the
Second Circuit? A. No, he did not.”).)

        The only potential excuse to which Mr. Donziger’s
        594

counsel even alluded was that asking for such relief would be
futile. (See Trial Tr. at 727:8-14 (“I just want to know
whether this witness is aware of any case where that’s actually
happened in the Second Circuit. THE COURT: I’m aware that’s the
question. What’s the relevance? MR. KUBY: The relevance is, in
fact, if the answer is no, that would tend to suggest it would
be futile for Mr. Donziger to make that request. . . .”).)
        595    Cutler, 58 F.3d at 833.
        596    See, e.g., Novak, 932 F.2d at 1401 & n.7.


                                         168
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 173 of 245



exception applicable in this context,597 that exception plainly

would operate to ensure that a litigant can obtain pre-

compliance appellate review of an otherwise unappealable

order.598   Mr. Donziger’s counsel recognized as much at trial.599

Mr. Donziger unquestionably had the opportunity to obtain such

review from the Court of Appeals following the Contempt Order.600

Yet, when confronted with the opportunity to obtain the very

appellate review he claimed to have “relentlessly sought” in



     597That is far from clear based on the thin caselaw,
especially because Mr. Donziger has not asserted that he refused
to comply with the Protocol or Passport Order on Fifth Amendment
self-incrimination grounds. See Fid. Mortg. Invs., 550 F.2d at
58 (“[T]here are no such fifth amendment interests involved in
this case and, thus, Attorney Hubbard has no basis for resisting
the contempt citation on the authority of Maness.” (citation
omitted)).
     598See Maness, 419 U.S. at 460 (“[W]e have consistently
held that the necessity for expedition in the administration of
the criminal law justifies putting one who seeks to resist the
production of desired information to a choice between compliance
with a trial court’s order to produce prior to any review of
that order, and resistance to that order with the concomitant
possibility of an adjudication of contempt if his claims are
rejected on appeal.” (emphasis added)); Ryan, 402 U.S. at 532–33
(same).
     599(See Trial Tr. at 520:17-19 (“But, your Honor, Walker is
about review; it is about seeking review of the orders that have
been imposed on you by a judge.”).)
     600See, e.g., Latino Officers Ass’n City of New York, Inc.
v. City of New York, 558 F.3d 159, 163 (2d Cir. 2009) (“[W]here,
as in this case, civil contempt proceedings are instituted after
the conclusion of the principal action rather than during the
pendency of the action, the order disposing of the contempt
proceedings is appealable as a final decision of a district
court under 28 U.S.C. § 1291.” (quotation marks omitted)).


                                   169
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 174 of 245



order to protect his and his client’s rights,601 Mr. Donziger

passed.602    Whether that was by strategic choice or for some

other reason is unclear, but it does not matter.         As a result of

that choice, the Court of Appeals expressly affirmed all of

Judge Kaplan’s contempt findings, save for the finding regarding

Mr. Donziger’s selling interests in the Ecuadorian Judgment

other than his own contingent fee interests.603        Mr. Donziger’s

failure to challenge the Protocol and the Passport Order in his

already-decided appeal of the Contempt Order precludes his

attacking the validity of those orders in this proceeding.

                         B. The Protocol & the Passport Order

     More fundamentally, even if Mr. Donziger’s case did fit

within one of the exceptions to the collateral bar rule, he

still would have to establish that the Protocol and the Passport

Order actually were legally infirm.       Mr. Donziger’s argument


     601   (GX 2184 at 11.)
     602In briefing to the Court of Appeals, Mr. Donziger
elected not to challenge the validity or foundation of either
the Protocol or the Passport Order. (See GX 317 at 8 (statement
of the issues); id. at 9-31 (substantive arguments); see also
Trial Tr. at 650:2-653:10 (describing some of the issues that
Mr. Donziger did and did not challenge on appeal).)
     603See Donziger, 990 F.3d at 214; see also id. at 212-13
(“Nor does it question in any way the district court’s
conclusions that Donziger acted in contempt of the Injunction
that resulted from the RICO Judgment in numerous ways. Indeed,
except with respect to the very specific alleged violation of
the Injunction discussed in this Opinion, Donziger does not even
attempt to challenge the district court’s findings of his
contumacious conduct.”).


                                   170
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 175 of 245



regarding the unlawfulness of the Protocol and the Passport

Order proceeds in two steps.604     First, the Protocol “was

expressly designed to force the production of documents relevant

to what Judge Kaplan called the ‘judgment compliance’ claims,’”

i.e., Chevron’s assertions that Mr. Donziger had violated the

RICO Judgment.605    And second, because the Court of Appeals

determined that Judge Kaplan’s contempt finding regarding Mr.

Donziger’s selling interests in the Ecuadorian Judgment other

than his own was not sufficiently definite to merit a civil

contempt sanction, discovery in furtherance of that finding and

related coercive contempt sanctions must also have been

unlawful.606

     Mr. Donziger trips at the first step because he incorrectly

suggests that the Protocol was relevant only to Mr. Donziger’s

alleged noncompliance with the RICO Judgment.         Rather, the post-




     604   (See Def. I/II/III Br. at 18-20 ¶ 14(a).)
     605   (See Def. I/II/III Br. at 18 ¶ 14(a)(i).)
     606(See Def. I/II/III Br. at 20 ¶ 14(a)(ii) (“Because Judge
Kaplan’s contempt finding regarding ‘judgment compliance’ was
unlawful as a matter of law, discovery orders in furtherance of
that finding were also unlawful.”); id. at 24 ¶ 16 (“The
Passport Order was intended, expressly and exclusively, to
coerce compliance with paragraph 5 of the March 5 Order prior to
completion of the appellate review that Mr. Donziger permissibly
sought by way of voluntary civil contempt. Because Mr.
Donziger’s decision to seek this review was not unlawful or
contemptuous, the effort to coerce compliance was inappropriate
and/or unlawful.” (citation omitted)).)


                                   171
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 176 of 245



judgment discovery proceedings, from which the Protocol and the

Passport Order spawned, encompassed discovery requests both (1)

related to RICO Judgment compliance and (2) in aid Chevron’s

enforcing the Money Judgment.607     Federal Rule of Civil Procedure

69 and New York Civil Law & Practice Rules Section 5223

authorized Chevron to seek a wide variety of information--from

various sources, including third parties--related to Mr.

Donziger’s assets, sources of income, financial dealings, etc.

in aid of enforcing the Money Judgment.608       Judge Kaplan was



     607The Document Requests and the Information Subpoena were
both issued in aid of enforcing the Money Judgment. (See GX
1989-1A at 1-2; GX 1989-1B at 1-2; see also GX 2009 at 1
(observing that, “[i]n the main, the discovery requests are
directed to identifying assets with respect to which the
judgment may be enforced and related matters” but noting that
“[s]ome requests, however, seek information with respect to
whether Donziger has violated paragraph 5 of the March 4, 2014
judgment in this case”).)
     608 Rule 69 provides that “[i]n aid of the judgment or
execution, the judgment creditor . . . may obtain discovery
from any person--including the judgment debtor--as provided in
these rules or by the procedure of the state where the court is
located.” Fed. R. Civ. P. 69(a)(2). New York law similarly
provides that “the judgment creditor may compel disclosure of
all matter relevant to the satisfaction of the judgment” through
“serving upon any person a subpoena.” N.Y. C.P.L.R. 5223
(emphasis added). One leading treatise describes Section 5223
as “a broad criterion authorizing investigation through any
person shown to have any light to shed on the subject of the
judgment debtor’s assets or their whereabouts.” DAVID D. SIEGEL &
PATRICK M. CONNORS, NEW YORK PRACTICE § 509 (6th ed. 2021) (emphasis
added). Applying those rules, the Court of Appeals has
recognized “that broad post-judgment discovery in aid of
execution is the norm in federal and New York state courts” and
that it would not be uncommon for those proceedings to involve
                                    (continued on following page)


                                   172
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 177 of 245



justified in rejecting Mr. Donziger’s arguments to the

contrary.609     Put simply, the Money Judgment provided a

legitimate basis for post-judgment discovery, including the

Protocol.      A fortiori, Mr. Donziger’s alleged noncompliance with

the Protocol serves as a permissible basis for the Passport

Order’s coercive sanctions.610

     Finally, Mr. Donziger also avers that implementation of the

Protocol would have resulted in irreparable harm to him and

others, principally because Chevron would have “essentially

unlimited access to Mr. Donziger’s documents” even though many

of the documents were protected from disclosure by attorney-




(continued from previous page)
requests for “discovery from third parties” or “related to
assets held outside the jurisdiction of the court where the
discovery request is made.” EM Ltd. v. Republic of Argentina,
695 F.3d 201, 207-08 (2d Cir. 2012).
     609(See GX 2009 at 2 (“Donziger’s suggestion that Chevron
is entitled to nothing more than ‘a short summary of [his]
financial condition and assets, backed up by supporting
documents’ is without merit. As the record in this case
discloses, millions of dollars have passed through Donziger’s
hands over the years. Much of it is unaccounted for. He has
had years in which to move assets around. . . . Thus, there
already is a record of willingness on the part of Donziger to
shift assets in which he has an interest into foreign locations
to avoid what he may regard as judicial ‘interference.’”
(citation and footnote omitted)).)
     610The Court finds persuasive the Seventh Circuit’s
recognition that requiring the surrender of a passport is a
permissible civil contempt sanction. See Herbstein v. Bruetman,
241 F.3d 586, 589 (7th Cir. 2001).


                                   173
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 178 of 245



client privilege or the First Amendment.611       That argument

appears more relevant to whether the collateral bar rule applies

than to whether the order to be challenged is unlawful.612

Nevertheless, to the extent Mr. Donziger challenges the validity

of the Protocol or post-judgment discovery proceedings on those

grounds, the Court rejects his arguments.

     Mr. Donziger’s assertion that the Protocol would grant

Chevron unfettered access to his documents is contradicted by

the Protocol’s text in several ways.       First, the Protocol made

clear that Chevron’s Forensic Expert was, “[a]t no time,” to

have access to Mr. Donziger’s original devices or accounts

“absent further Court Order.”613       Second, before Mr. Krehel

produced any information to Chevron’s Forensic Expert, he was to

create a “Person/Entity Report,” which Mr. Donziger could then

review and designate any person or entity appearing therein as

“Highly Confidential and Personal.”614       Third, after Mr. Krehel

ran the search terms, he would log any responsive documents

designated as “Highly Confidential and Personal” and provide


     611   (Def. I/II/III Br. at 21-23 ¶ 14(b).)
     612See, e.g., Novak, 932 F.2d at 1401 (outlining exceptions
to the collateral bar rule for orders where (1) “adequate and
effective remedies” do not “exist for orderly review of the
challenged ruling or (2) the order “require[s] an irretrievable
surrender of constitutional guarantees”).
     613   (GX 2172 at 2 ¶ 5.)
     614   (See GX 2172 at 3-4 ¶ 6.)


                                   174
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 179 of 245



that log to Chevron and Mr. Donziger, who would then have an

opportunity to object to those documents being subject to

further review.615    Fourth, although some (but not all)

information would then be provided to Chevron’s Forensic Expert

for review,616 Judge Kaplan established a supervision protocol

under which Chevron’s Forensic Expert was to conduct large

portions of that review:

     Supervision for purposes of this tasks and others in
     this Protocol that call for the same requires the
     following. First, Chevron’s Forensic Expert shall not
     access or search the Donziger images at any time in
     any manner without the Neutral Forensic Expert’s
     oversight. This oversight may take place either
     locally or on an electronic discovery platform. The
     methodology of review of searches conducted by
     Chevron’s Forensic Expert shall be recorded in a
     detailed log (the “Search Log”) along with a
     description of what files were reviewed or searched
     and when that review or search occurred. A copy of
     the Search Log shall be provided to Donziger. The
     Neutral Forensic Expert and Chevron’s Forensic Expert
     shall retain their own copies of the Search Log.617

Fifth, any pre-production coding for responsiveness Chevron’s

counsel was ordered to complete was directed to “be conducted on

an ‘attorney’s eyes only’ basis.”618      And sixth, after Mr. Krehel

made a document production to Chevron and Mr. Donziger, the




     615   (See GX 2172 at 4 ¶ 7(b).)
     616   (See GX 2172 at 5 ¶ 7(d); id. at 6 ¶ 7(e).)
     617   (GX 2172 at 5-6 ¶ 7(d)(i).)
     618   (GX 2172 at 6 ¶ 7(e).)


                                    175
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 180 of 245



documents would remain confidential for fourteen days,619 which

was to afford Mr. Donziger the opportunity (1) to designate any

documents produced as “confidential” and (2) to claw back any

information produced in error or that was not otherwise

responsive.620    In short, although the Protocol would have

permitted Chevron and its Forensic Expert to access a variety of

Mr. Donziger’s documents621--which is hardly shocking given “that

broad post-judgment discovery in aid of execution is the norm in

federal . . . courts”622--in no sense would that access be




     619(See GX 2172 at 6 ¶ 7(e) (“The Document Production(s)
will be treated as ‘confidential’ pursuant to the Protective
Order for a period of fourteen (14) calendar days.”).)
     620   (See GX 2172 at 7 ¶ 8(a)-(b).)
     621The Court heard testimony at trial both about Ms.
Champion’s and Mr. Krehel’s understandings of how certain
portions of the Protocol, most notably Paragraphs Six through
Ten, would operate. (See Trial Tr. 319:19-320:1 (Ms. Champion);
id. at 810:2-824:18, 830:12-23 (Mr. Krehel).) For at least two
reasons, the Court does not credit either Ms. Champion’s or Mr.
Krehel’s testimony on that point. First, as is clear from the
discussion above, the Protocol is in evidence. (See generally
GX 2172). The Court is perfectly capable of reading the
Protocol for itself and determining what it requires. And
second, Mr. Krehel never had the opportunity to produce any
information to Chevron under the protocol. (See Trial Tr. at
803:6-13 (“Q. Okay. And with respect to paragraph six, did you
ever get to the stage where you would perform the duties set
forth in paragraph six? A. No. Q. With respect to paragraph
seven did you ever get to the stage where you would perform the
duties set forth in paragraph seven? A. No.”).)
     622   EM Ltd., 695 F.3d at 207.


                                   176
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 181 of 245



“unlimited” or provide Mr. Donziger with no recourse to lodge

legitimate objections.623

     As for Mr. Donziger’s privilege and First Amendment

contentions related to the Protocol, the Court sees no reason to

disturb Judge Kaplan’s relevant rulings from which the Protocol



     623Mr. Donziger’s counsel also asserted that some of Ms.
Champion’s testimony regarding the Protocol was “patently
false.” (Trial Tr. at 826:24-25.) The Court is not convinced
that is so. As best the Court can discern, the portion of Ms.
Champion’s testimony with which Mr. Donziger’s counsel took
issue was the following exchange regarding what information the
Protocol would ultimately allow to be communicated to Chevron:
     Q. Now, Ms. Champion, did Judge Kaplan’s forensic
     protocol, which is Government Exhibit 2172, allow
     Chevron to get control of Mr. Donziger’s electronic
     devices in any way or at any point?
     A. No.
     Q. Did the forensic protocol allow Chevron to have
     full access to the images taken of Mr. Donziger’s
     electronic devices?
     A. No.
(Trial Tr. 319:19-320:1.)
     Regarding the first response, the Protocol does not appear
to authorize Chevron to “get control of” Mr. Donziger’s devices.
Paragraph Five of the Protocol provides, in relevant part, that
“[a]t no time shall Chevron’s Forensic Expert have access to the
original Devices or to live Media accounts absent further Court
order.” (GX 2172 at 3 ¶ 5.) Rather, any information to be
shared with Chevron would come from Mr. Krehel’s mirror images
of Mr. Donziger’s devices. As for the second answer, Paragraphs
Six, Seven, and Eight make clear that Chevron would have access
only to certain subsets of the images taken from Mr. Donziger’s
devices, not the whole enchilada so to speak. (See id. ¶¶ 6-8.)
While the Court can understand Mr. Donziger’s disagreement with
Ms. Champion’s characterization of the Protocol, this is not a
case of false testimony. And, as explained above, the Court
does not rely on Ms. Champion’s characterization as to how the
Protocol would have operated had things progressed that far.


                                   177
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 182 of 245



emerged.     Judge Kaplan was entirely within his discretion in

finding that Mr. Donziger, by repeatedly failing to produce a

privilege log, waived or forfeited any claim of attorney-client

privilege over documents responsive to the Document Requests and

Information Subpoena.624    After all, the Local Rules are clear

that privilege logs “shall”--not “should” or “may” or “can”--“be

furnished in writing at the time of the response to such

discovery or disclosure, unless otherwise ordered by the

Court.”625    And Judge Kaplan’s rulings rejecting Mr. Donziger’s

various First-Amendment-premised arguments, which essentially

attempted to assert the associational rights of any third party

“allies and supporters of the cause of environmental justice in




     624(See GX 2108 at 2 (“As Donziger has failed to comply
with Fed. R. Civ. P. 26(b)(5) and S.D.N.Y. Civ. R. 26.2--and as
(a) this is not the first time he has ignored the requirements
or those rules, and (b) Donziger failed to comply even after
Chevron asserted that his prior failure should result in waiver
of any otherwise applicable privileges--the Court holds that
Donziger has waived or forfeited any claim of privilege to
responsive documents that otherwise might have applied.”
(citations omitted)); see also Trial Tr. at 269:11-17 (“Q. And
had Mr. Donziger produced any privilege log to you at least as
of his deposition on June 25th, 2018? A. No. Q. Did Mr.
Donziger ever produce a privilege log to Chevron with respect to
documents he was withholding on privilege grounds? A. No.”).)
     625   S.D.N.Y LOCAL CIV. R. 26.2(b) (emphasis added).


                                   178
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 183 of 245



the Ecuadorian Amazon,”626 are sound and grounded in the

governing caselaw.627



     626   (Def. I/II/III Br. at 22 ¶ 14(b)(ii).)
     627Two points, each of which is independently sufficient to
reject Mr. Donziger’s position, are especially strong.
     First, Judge Kaplan was within his discretion to find that
Mr. Donziger waived or forfeited his First Amendment objection
to Chevron’s discovery requests. (See GX 2045 at 21-22.)
Chevron served those requests on April 16, 2018, (see GX 1989-1A
at 18; GX 1989-1B at 16), but Mr. Donziger did not raise his
First Amendment argument until two months later when he moved
for a protective order, (see GX 119 at DONZIGER_103547; GX 2026
at 23-24). In the interim, Mr. Donziger objected at least twice
to Chevron’s requests with nary a mention of the First
Amendment. (See generally GX 112 (objections to opposing
counsel); GX 2002 (opposition to Chevron’s motion to compel).)
“[S]tructural constitutional claims”--like other non-
jurisdictional claims--“have no special entitlement to review,”
i.e., they can be waived or forfeited. Freytag, 501 U.S. at 893
(Scalia, J., concurring in part and concurring in the judgment);
see also Yakus, 321 U.S. at 444 (“No procedural principle is
more familiar to this Court than that a constitutional right may
be forfeited in criminal as well as civil cases by the failure
to make timely assertion of the right before a tribunal having
jurisdiction to determine it.”).
     And second, Judge Kaplan reasonably concluded that Mr.
Donziger lacked standing to assert the First Amendment rights of
third parties. (See GX 2045 at 22-23, 32-33.) “In the absence
of a claim of privilege[,] a party usually does not have
standing to object to a subpoena directed to a non-party
witness.” Langford v. Chrysler Motors Corp., 513 F.2d 1121, 1126
(2d Cir. 1975). Even though Mr. Donziger would have liked to
prevent Chevron from obtaining information from third parties,
he did not have standing to contest subpoenas issued to those
third parties unless he had some personal interest in the
information sought. Moreover, although the Supreme Court has
recognized than an organization may have standing to assert the
rights of its members, see, e.g., United Food & Com. Workers
Union Loc. 751 v. Brown Grp., Inc., 517 U.S. 544, 551–52 (1996),
that authority is inapposite. Mr. Donziger is plainly not “an
organization,” and the facially amorphous group of persons on
                              (continued on following page)


                                   179
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 184 of 245



                3. Conclusion

     In sum, Mr. Donziger has not established that an exception

to the collateral bar rule authorizes him to challenge the

lawfulness of the Protocol or the Passport Order in this

criminal contempt proceeding.      And even if Mr. Donziger could

somehow evade the collateral bar rule, the evidence he proffers

would not have established that those orders were unlawful

anyway.    Mr. Donziger’s suggestion that Judge Kaplan “could have

simply stayed [the] proceedings and sought Mr. Donziger’s

compliance, if appropriate, upon conclusion of the appeal” does

not change that calculus.628    And, in any event, the appeal has

been decided, and Mr. Donziger still has not complied with some




(continued from previous page)
whose behalf he purported to assert First Amendment rights is an
undefined array of supporters, not a discrete membership. See
NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 459–60 (1958)
(finding associational standing where organization “and its
members [we]re in every practical sense identical” and there was
a “reasonable likelihood that the Association itself through
diminished financial support and membership may be adversely
affected if production [wa]s compelled”).
     628   (Def. I/II/III Br. at 23 ¶ 15.)


                                   180
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 185 of 245



of Judge Kaplan’s orders,629 notwithstanding his representation

that he would do so.630

           c. The Criminal Contempt Charges

     Finally, the Court considers whether the Special

Prosecutors have sustained their burden of proof on the criminal

contempt charges.

                 1. Legal Standards

     Mr. Donziger is charged with six counts of criminal

contempt in violation of 18 U.S.C. § 401(3), which gives a

federal court the power to impose criminal sanctions for

“[d]isobedience or resistance to its lawful writ, process, rule,

decree, or command.”     “To secure a conviction for criminal

contempt of a court order,” the Special Prosecutors “must prove

(1) the issuance of the order, (2) the defendant’s disobedience


     629(See Trial Tr. at 803:23-804:6 (“Q. Did Mr. Donziger
ever surrender any devices to you, Mr. Krehel, for imaging? A.
No. Q. He didn’t do it in June? A. No. Q. Didn’t do it in
July? A. Correct. Q. And as you sit here today, has that
happened? A. Did not happen.”); id. at 566:16-24 (“Q. Was there
any other record indicating that Mr. Donziger had ever
surrendered his passport to the Clerk of the Court at any point
in time after June 11th of 2019, as directed by the court order?
A. After June 13th or -- Q. After June 11th, the date of the
order, at any point in time? A. I did not see any indication
that a passport was received by the clerk's office.”).)
     630(See GX 133 at DONZIGER_101980 (“At some point Judge
Kaplan will find me in contempt and I will appeal. As I have
also made clear to Chevron and the court, if the appellate court
ultimately affirms Judge Kaplan’s merits ruling on the
authorizing motion and his overall handling of the post-judgment
proceedings, then I will cooperate with the order of the court
as is my obligation as a citizen and resident of New York.”).)


                                   181
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 186 of 245



or disregard of the order, and (3) the defendant’s knowledge and

willfulness in disobeying the order.”631      Those elements must be

proven “beyond a reasonable doubt,”632 not “beyond all possible

doubt.”633

     Regarding the first element, “[a] defendant cannot be held

in contempt absent a definite and specific order of which he had

notice.”634    “[T]he clarity of an order must be evaluated by a

reasonableness standard, considering both the context in which




     631United States v. Vezina, 165 F.3d 176, 178 (2d Cir.
1999). Occasionally, the caselaw prescribes four elements: “(1)
the court entered a reasonably specific order; (2) defendant
knew of that order; (3) defendant violated that order; and (4)
his violation was willful.” Cutler, 58 F.3d at 834. Under
either test, the facts that must be proven are identical.
     632   Cutler, 58 F.3d at 834.
     633  1A KEVIN F. O’MALLEY, JAY E. GRENIG, & HON. WILLIAM C. LEE,
FEDERAL JURY PRACTICE & INSTRUCTIONS § 12:10 (6th ed. 2021). The Court
of Appeals has repeatedly approved of this treatise’s
instruction on the definition of reasonable doubt. See, e.g.,
United States v. Delibac, 925 F.2d 610, 614 (2d Cir. 1991) (per
curiam) (“Once again, a district court has failed to heed our
repeated warnings against embellishing upon the standard
instruction recommended in 1 Devitt & Blackmar, Federal Jury
Practice and Instructions . . . .”); United States v. Gatzonis,
805 F.2d 72, 74 (2d Cir. 1986) (per curiam) (“[A]s we have
previously stated, trial judges ‘would be exceedingly well
advised to use [the model instruction in 1 Devitt & Blackmar,
Federal Jury Practice and Instructions § 11.14 (3d ed. 1977)]
rather than improvise variations upon it.’”).
     634Cutler, 58 F.3d at 834 (quotation marks omitted); see
also United States v. Int’l Brotherhood of Teamsters, 899 F.2d
143, 146 (2d Cir. 1990) (“An unclear order provides insufficient
notice to justify a sanction as harsh as contempt.”).


                                     182
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 187 of 245



it was entered and the audience to which it was addressed.”635

When assessing an order’s clarity, courts require a lower degree

of specificity for orders directed at lawyers than for those

directed at laypersons.636

     “The willfulness element of the offense requires proof of

‘a volitional act done by one who knows or should reasonably be

aware that his conduct is wrongful.’”637      That standard does not

require proof of “bad intent in order to prove willfulness.”638

In the context of criminal contempt, “[w]illfulness merely

requires a specific intent to consciously disregard an order of

the court,” and “[e]ven godly motivation does not cancel this

intent.”639    Again, the Court of Appeals “hold[s] attorneys to a

higher standard of conduct than . . . lay persons,” permitting

an inference of “willfulness from [a lawyer’s] reckless



     635   Cutler, 58 F.3d at 835.
     636See, e.g., Cutler, 58 F.3d at 835 (noting that “courts
can expect lawyers to comply with less specific orders than
laymen”); United States v. Turner, 812 F.2d 1552, 1565 (11th
Cir. 1987) (“[I]t may well be necessary that the specificity of
orders directed at laypersons be greater than that of orders to
lawyers.”).
     637Rojas v. United States, 55 F.3d 61, 63 (2d Cir. 1995)
(per curiam) (quoting United States v. Greyhound Corp., 508 F.2d
529, 531-32 (7th Cir. 1974)).
     638   United States v. Remini, 967 F.2d 754, 758 (2d Cir.
1992).
     639   United States v. Lynch, 162 F.3d 732, 735 (2d Cir.
1998).


                                     183
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 188 of 245



disregard for his professional duty.”640       “Willfulness for

criminal contempt may, as in other areas of criminal law, be

inferred from the facts and circumstances in proof.”641

                2. Issuance of Orders

     As discussed above, three orders are relevant to the

criminal contempt charges: (1) the RICO Judgment; (2) the

Protocol; and (3) the Passport Order.642       To satisfy the first

element of a criminal contempt charge, the Special Prosecutors

must prove three things: (1) the issuance of those orders, (2)

that Mr. Donziger had notice of those orders, and (3) that the

orders were reasonably definite and specific.643         The Special

Prosecutors have proven the first two sub-elements beyond any

doubt.     Judge Kaplan issued the RICO Judgment, the Protocol, and

the Passport Order to the public docket in the underlying civil

case.644    By doing so, Mr. Donziger, who had filed a notice of




     640   Cutler, 58 F.3d at 837 (quotation marks omitted).
     641Greyhound, 508 F.2d at 532; see also United States v.
Hall, 346 F.2d 875, 881 (2d Cir. 1965) (“The requirement of
willfulness was satisfied despite lack of direct proof that the
defendants actually knew the order was signed, for in those
cases, as in Hall’s, there was a multiple strand of cumulated
circumstantial evidence to establish mens rea.”).
     642   (See Order to Show Cause at 1-10 ¶¶ 1-21.)
     643   See Cutler, 58 F.3d at 834.
     644Each order’s exhibit number corresponds to the relevant
docket entry in 11-CV-691. (See GX. 1875; GX 2172; GX 2232.)


                                    184
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 189 of 245



appearance in the underlying civil case,645 received a

notification that those orders had been issued.646        Moreover, Mr.

Donziger filed numerous pro se motions and letters related to

each of those orders, which conclusively evidences his awareness

of their existence.647    The Court will address the specificity

sub-element on an order-by-order basis.

                         A. Counts IV & V

     Counts IV and V charge Mr. Donziger with two violations of

Paragraph One of the RICO Judgment related to his failure to

transfer the 2011 Contingent Fee and the 2017 Contingent Fee.648

Recall that Paragraph One of the RICO Judgment provides that:

     The Court hereby imposes a constructive trust for the
     benefit of Chevron on all property, whether personal

     645   (See GX 1147 at 1.)
     646(See Trial Tr. at 80:22-:81:2 (“Q. And when an attorney
enters a notice of appearance on a docket in a case, what, if
anything, does that mean in terms of an attorney receiving any
filings in that case? A. From that point, the attorney would
receive ECF notifications, electronic case filing system
automatic notifications of anything that gets posted to the
docket.”).)
     647(See generally, e.g., GX 123 (Donziger email sending
certain assignment forms related to the 2011 Contingent Fee and
Amazonia shares); GX 1986 (Donziger opposition to Chevron’s
contempt application); GX 1986-1 (Donziger letter to Chevron’s
counsel indicating that he would not transfer his Amazonia
shares); GX 2018 (Donziger motion for declaratory relief related
to Paragraph Five of RICO Judgment); GX 2051 (Donziger response
related to transfer of 2017 Contingent Fee); GX 2184 (Donziger
opposition to Chevron’s Protocol-based contempt application); GX
2234 (Donziger motion to stay coercive contempt sanctions,
including those imposed by Passport Order).)
     648   (See Order to Show Cause at 6-9 ¶¶ 10-18.)


                                   185
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 190 of 245



     or real, tangible or intangible, vested or contingent,
     that Donziger has received, or hereafter may receive,
     directly or indirectly, or to which Donziger now has,
     or hereafter obtains, any right, title or interest,
     directly or indirectly, that is traceable to the
     Judgment or the enforcement of the Judgment anywhere
     in the world including, without limitation, all rights
     to any contingent fee under the Retainer Agreement and
     all stock in Amazonia. Donziger shall transfer and
     forthwith assign to Chevron all such property that he
     now has or hereafter may obtain.649

Although Paragraph One’s language would encompass a wide variety

of property interests, the Court finds that it is sufficiently

definite and specific in the context of the 2011 Contingent Fee

and the 2017 Contingent Fee.

     When evaluating the clarity of a court order, the Court

must apply “a reasonableness standard, considering both the

context in which it was entered and the audience to which it was

addressed.”650    The context here shows that a reasonable litigant

would have understood Paragraph One to require the assignment of

the 2011 Contingent Fee and the 2017 Contingent Fee.          For one,

although Paragraph One’s language is broad, it expressly

enumerates “all rights to any contingent fee under the [2011]

Retainer” as an example of the very property that Mr. Donziger

was required to “transfer and forthwith assign.”651        Moreover,

the RICO Opinion--issued alongside the RICO Judgment--explained


     649   (GX 1875 at 1-2 ¶ 1.)
     650   Cutler, 58 F.3d at 835.
     651   (GX 1875 at 2 ¶ 1.)


                                     186
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 191 of 245



that Mr. Donziger’s “right to a contingent fee and the fee

itself are property subject to execution and attachment and

certainly to the imposition of a constructive trust.”652         Mr.

Donziger, a Harvard-educated attorney,653 cannot credibly suggest

that the 2011 Contingent Fee and 2017 Contingent Fee were not

clearly subject to Paragraph One’s constructive trust.654

     Mr. Donziger maintains that the Special Prosecutors “failed

to prove beyond a reasonable doubt that [Paragraph One of] the

RICO Injunction was sufficiently clear and unambiguous as to

leave no doubt in [his] mind that he was required to take

unilateral action” to transfer the 2011 Contingent Fee and the

2017 Contingent Fee.655    The Court disagrees for two reasons.

First, the Special Prosecutors only had to prove beyond a



     652(GX 1874 at 477 (footnote omitted); see also id. at 475-
77 (“The imposition of a constructive trust on Donziger’s right
to a contingent fee, among other property traceable to the
Judgment, and the other defendants’ rights to recovery fits this
mold to a tee. . . . [T]he Judgment is the indispensable
predicate of his right to collect a contingent fee with respect
to the Lago Agrio case. That Judgment is the direct result of
fraud by Donziger.”).)
     653 (See Trial Tr. at 653:22-25 (“Are you aware of
statements by Mr. Donziger in his briefs or testimony in
connection with the civil litigation that he is a graduate of
Harvard Law School? A. I'm familiar with such statements,
yes.”).)
     654See Cutler, 58 F.3d at 835 (noting that “courts can
expect lawyers to comply with less specific orders than
laymen”).
     655   (Def. IV/V/VI Br. at 3 ¶ 11, 5 ¶ 18.)


                                   187
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 192 of 245



reasonable doubt that Paragraph One was reasonably definite and

specific; the Special Prosecutors need not have proven the

clarity of Paragraph One beyond all doubt.656       For the reasons

set forth above, they have done so.       And second, Mr. Donziger’s

contention runs counter to Paragraph One’s plain text, which

instructed that “Donziger shall transfer and forthwith assign to

Chevron” any property subject to the constructive trust.657

Paragraph One does not require Chevron to do anything at all;

the onus for compliance was squarely and exclusively on Mr.

Donziger.    That command would have been reasonably clear to any

litigant, let alone to an attorney.       Judge Kaplan’s refusal to

require Mr. Donziger to sign an assignment “with respect to

unidentified, undescribed property” does not alter that

conclusion.658    Nor does Judge Kaplan’s suggestion that Mr.

Donziger would “be compelled, if necessary, to comply with” his

obligation to transfer to Chevron property subject to Paragraph

One’s constructive trust.659    Thus, the Special Prosecutors have




     656See Cutler, 58 F.3d at 835 (“[T]he clarity of an order
must be evaluated by a reasonableness standard . . . .”).
     657   (GX 1875 at 2 ¶ 1 (emphasis added).)
     658(GX 2072 at 9.) Specifically, Judge Kaplan did not see
the point in the execution of such a broad assignment when “such
an instrument would leave entirely unclear what had been
transferred and assigned.” (Id.)
     659   (GX 2072 at 9 (emphasis added).)


                                   188
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 193 of 245



proven beyond a reasonable doubt that Paragraph One of the RICO

Judgment is reasonably definite and specific.

                         B. Count VI

     Count VI charges Mr. Donziger with violating Paragraph Five

of the RICO Judgment by pledging a portion of his interest in

the Ecuadorian Judgment to David Zelman in exchange for personal

services.660    Paragraph Five of the RICO Judgment orders as

follows:

     Donziger and the LAP Representatives, and each of
     them, is hereby further enjoined and restrained from
     undertaking any acts to monetize or profit from the
     Judgment, as modified or amended, or any New Judgment,
     including without limitation by selling, assigning,
     pledging, transferring or encumbering any interest
     therein.661

Like Paragraph One, even though its language is also quite

broad, Paragraph Five is sufficiently definite and specific in

the context of Mr. Donziger’s personal interest in the

Ecuadorian Judgment.    While Paragraph Five expressly bars Mr.

Donziger from taking any action to profit from the Ecuadorian

Judgment, it also lists several examples of conduct that would

violate its terms, including, most relevantly, “pledging” any

interest.662    The RICO Opinion contemporaneously solidified

Paragraph Five’s thrust:


     660   (See Order to Show Cause at 9-10 ¶¶ 19-21.)
     661   (GX 1875 at 3 ¶ 5.)
     662   (GX 1875 at 3 ¶ 5.)


                                   189
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 194 of 245



     The decision in the Lago Agrio case was obtained by
     corrupt means. The defendants here may not be allowed
     to benefit from that in any way. The order entered
     today will prevent them from doing so.663

Paragraph Five certainly forbade Mr. Donziger from taking any

action to benefit personally from the Ecuadorian Judgment.

     Mr. Donziger maintains that the Special Prosecutors have

not proven that Paragraph Five was “sufficiently clear and

unambiguous as to leave no doubt in [his] mind that [the]

alleged conduct was enjoined” because the Stay Order introduced

ambiguity into what conduct the RICO Judgment proscribed.664             The

Court disagrees.    To the extent the Stay Order introduced

ambiguity as to Paragraph Five’s reach, that ambiguity certainly

did not relate to Mr. Donziger’s ability to sell, assign,

pledge, or otherwise encumber his own interest in the Ecuadorian

Judgment.    The Stay Order confirmed as much:

     The point of paragraph 5 . . . was to prevent Donziger
     and the LAP Representatives from avoiding the effect
     of the constructive trust imposed on assets in their
     hands that otherwise would have been direct proceeds
     of the Judgment by selling, assigning, or borrowing on
     their interests in the Lago Agrio Judgment . . . .665

Instead, as the Court of Appeals aptly recognized, “[t]o a

reasonable reader, that statement [ ] would confirm what [Judge

Kaplan] said was the point of this portion of the [RICO


     663   (GX 1874 at 485 (emphasis added).)
     664   (Def. IV/V/VI Br. at 7 ¶ 23.)
     665   (GX 1901 at 10.)


                                   190
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 195 of 245



Judgment]: to prohibit Donziger from monetizing his contingent

fee interest in the judgment.”666

     Nevertheless, Mr. Donziger maintains that “the Court

erroneously and repeatedly prevented the defense from exploring

the implications of the Second Circuit analysis on cross-

examination,” which would have established “that Chevron and the

Gibson Dunn attorneys . . . were aware that Judge Kaplan’s 2014

Stay Order limited the anti-monetization paragraph of the RICO

Injunction to RICO defendants’ treatment of funds received on a

‘collection.’”667    Although it is unclear why Chevron’s or GDC’s

interpretation of Paragraph Five is at all relevant, there is a

more fundamental problem with Mr. Donziger’s argument:          His

understanding was not that Paragraph Five was limited solely to

“collections.”    Rather, the evidence shows that Mr. Donziger



     666Donziger, 990 F.3d at 209. Mr. Donziger asserts that
“the Second Circuit never squarely addressed the issue of
whether the 2014 Stay Order also rendered the purported
injunction against Mr. Donziger’s monetization of his own
interest (outside of a collection context) insufficiently clear
and unambiguous for purposes of criminal contempt.” (Def.
IV/V/VI Br. at 8 ¶ 23.) Strictly speaking, that is true, almost
surely because Mr. Donziger did not challenge the Contempt
Order’s finding regarding the Zelman transaction on appeal.
(See GX 317 at 8 (statement of the issues); id. at 9-31
(substantive arguments).) Even so, the Court wholly accepts and
agrees with the Court of Appeals’ observation that Paragraph
Five of the RICO Judgment, even considered in light of the Stay
Order, still made clear that Mr. Donziger could not profit from
his personal interest in the Ecuadorian Judgment. See Donziger,
990 F.3d at 209.
     667   (Def. IV/V/VI Br. at 7 n.1)


                                   191
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 196 of 245



knew that Paragraph Five forbade him from monetizing his own

interest in the Ecuadorian Judgment, even absent a collection.668

Indeed, one of Mr. Donziger’s primary arguments against post-

judgment discovery regarding his litigation-fundraising efforts

was that Chevron had not shown that he was monetizing his own

interest in the Ecuadorian Judgment.669      In other words, Mr.

Donziger’s own statements belie the notion that it was somehow

unclear to him that Paragraph Five forbade him from monetizing



     668(See, e.g., GX 2010 at 18:2-3, 18:23-19:1 (“I am
allowed, if I sell the shares of my clients, to get paid for my
work on this case. . . . I’m selling, as an intermediary, the
points or the aspects of the judgment that are held by my
clients. I am not selling my own shares, because that is
obviously prohibited by your Honor’s RICO judgment.” emphasis
added)); GX 2018 at 2 (“So long as the litigation finance
agreements do not involve Mr. Donziger pledging, assigning,
committing, or otherwise collateralizing his specific
contingency interest . . . [,] the NY Judgment does not have any
impact.”); GX 2051 at 2 (“It remains that Chevron has not
presented even a scintilla of evidence that I have sold any of
my interests in the Ecuador judgment--the only operative factual
question at issue that could provide a basis for a contempt
finding on the judgment compliance issue.”).)
     669(See GX 2010 at 21:5-7 (“What evidence have they
presented to show I have sold a single piece of my interest?
Zero. And it hasn’t happened. I’ll make that representation
right now.”); id. at 26:3-4 (“I’m not selling my shares; I’m
selling my clients’ shares.”); id. at 31:5-7 (“How do we know he
hasn’t sold his shares? Well, I’m a lawyer and I’m representing
to you as an officer of the court right now I have not sold my
shares.”); id. at 31:13-14 (“[A]gain, I’m not selling my shares,
I’m selling their shares.”); id. at 32:18-23 (“But if there’s
anything that might be arguably legit about what they’re
seeking, it’s something related to the narrow issue of am I
selling my own shares. And if you’re not going to accept my
representation, I can prove to you that I have not sold my own
shares, and that’s what it should be limited to.”).)


                                   192
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 197 of 245



or profiting--pre- or post-collection--from his own interest in

the Ecuadorian Judgment.     Accordingly, the Special Prosecutors

have proven beyond a reasonable doubt that Paragraph Five of the

RICO Judgment is reasonably definite and specific.

                         C. Count I

     Count I charges Mr. Donziger with violating Paragraph Four

of the Protocol, between March 8, 2019 and May 28, 2019, by

failing to provide Mr. Krehel and Chevron’s Forensic expert with

sworn lists of his electronic devices and accounts.670         Paragraph

Four of the Protocol provides, in relevant part, that:

     Within three (3) business days of entry of this
     Protocol, defendant Steven Donziger (“Donziger”) shall
     provide to both the Neutral and Chevron’s Forensic
     Experts via email a representation listing under
     penalty of perjury all devices he has used to access
     or store information or for communication since March
     4, 2012 – including, but not limited to, personal
     computers, tablets, phones, and external storage
     devices, such as external hard drives and thumb drives
     -- (the “Devices”), indicating for each of the Devices
     whether he has possession, custody, or control of the
     Devices and, if not, stating the reasons why that is
     so, i.e., whether they were destroyed, lost, etc. and
     the present location of the Devices. Additionally,
     Donziger shall produce under penalty of perjury a list
     of all accounts – including, but not limited to, email
     accounts (including web-based email accounts);
     accounts (including web- or cloud-based) related to
     any document management services, such as Dropbox; and
     accounts related to any messaging services, such as
     WhatsApp, Facebook Messenger, instant messages, etc. -
     Donziger has used since March 4, 2012 (the “Media”),
     indicating whether he presently has the ability to




     670   (See Order to Show Cause at 1-3 ¶¶ 1-3.)


                                   193
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 198 of 245



     access those accounts and, if not, stating the reasons
     why that is so.671

The Court finds that Paragraph Four is more than specific enough

to put Mr. Donziger on notice of what he was required to do.

That Paragraph specified that Mr. Donziger was to provide two

lists to Mr. Krehel and Chevron’s Forensic Expert--one of his

“Devices” and one of his “Media”--and it provided detailed

definitions for both “Devices” and “Media,” offering numerous

examples of each.672    Further, Paragraph Four provided detailed

instructions for what Mr. Donziger was to do in the event that

he no longer had possession, custody, control, or access to any

“Devices” or “Media.”    And finally, Paragraph Four explicitly

detailed (1) how the lists were to be provided (i.e., by email),

(2) that the lists were to be sworn under penalty of perjury,

and (3) that Mr. Donziger had a three-day period to send the

lists to Mr. Krehel and Chevron’s Forensic Expert.         Put plainly,

Paragraph Four provides detailed, comprehensive instructions for

how Mr. Donziger was to prepare two basic lists.         This is hardly

rocket science.

     Mr. Donziger posits that the Special Prosecutors failed to

prove that the Protocol “was sufficiently clear and unambiguous



     671   (GX 2172 at 1-2 ¶ 4.)
     672Judge Kaplan also included communications accounts that
he had understood, from the record in the civil case, Mr.
Donziger to have used. (See GX 2172 at 2 ¶ 4(a)-(c).)


                                   194
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 199 of 245



(as required by law) as to leave no doubt in [his] mind that he

was required to comply with paragraph 4 independently” of

Paragraph Five, which he intended to resist.673        That does not

pass the smell test, especially given Mr. Donziger’s background

as a lawyer.674    Mr. Donziger’s intention to invite contempt on

Paragraph Five does not make Paragraph Four’s commands any less

clear.     Moreover, Paragraphs Four and Five of the Protocol

plainly order Mr. Donziger to do two distinct things.          If Judge

Kaplan had entered Paragraph Four and Paragraph Five as two

separate orders, under Mr. Donziger’s own theory he would

unquestionably have been obligated to comply with the separate

Paragraph Four order despite his resistance to the separate

Paragraph Five order.    It borders on the absurd to suggest that

Judge Kaplan’s deciding to save a few trees by including both

directives in the same document somehow mandates a different

result.    Thus, the Special Prosecutors have proven beyond a

reasonable doubt that Paragraph Four of the Protocol is

reasonably definite and specific.




     673   (Def. I/II/III Br. at 14-15 ¶ 10.)
     674See Cutler, 58 F.3d at 835 (“[T]he clarity of an order
must be evaluated by a reasonableness standard, considering both
the context in which it was entered and the audience to which it
was addressed.”).


                                   195
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 200 of 245



                         D. Count II

     Penultimately, Count II charges Mr. Donziger with violating

Paragraph Five of the Protocol by refusing to surrender his

devices to Mr. Krehel for imaging.675      Paragraph Five of the

Protocol provides, in relevant part:

     The Neutral Forensic Expert shall take possession of
     Donziger’s Devices and have access to his Media for
     the purpose of making a mirror image of those Devices
     and Media. The Devices shall be surrendered to the
     Neutral Forensic Expert at Donziger’s address at 245
     West 104th Street, #7D, New York, NY 10025. The
     Neutral Forensic Expert shall take possession,
     custody, and control of the Devices and transport them
     directly to its offices for the imaging described
     herein. The devices shall be surrendered to the
     Neutral Forensic Expert at 12:00 pm at 245 West 104th
     Street, #7D, New York, NY 10025 on March 18, 2019.676

     The Court finds that directive to be perfectly

straightforward.    By its plain text, Paragraph Five informed Mr.

Donziger (1) precisely what he was to provide to Mr. Krehel, and

(2) the exact date, time, and place at which he was to surrender

the “Devices.”    And, as explained above, Paragraph Four of the

Protocol set forth a comprehensive definition of what was

included in term “Devices.”677     Based on that, Paragraph Five’s

directive would been obvious to any litigant, especially a




     675   (See Order to Show Cause at 3-5 ¶¶ 4-6.)
     676   (GX 2172 at 2 ¶ 5.)
     677(See GX 2172 at 1-2 ¶ 4 (defining the term and listing
numerous examples).)


                                   196
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 201 of 245



lawyer.678    Tellingly, Mr. Donziger does not even suggest that

Paragraph Five of the Protocol was insufficiently specific.679

Thus, the Special Prosecutors have proven beyond a reasonable

doubt that Paragraph Five of the Protocol is reasonably definite

and specific.

                         E. Count III

     Last but not least, Count III charges Mr. Donziger with

disobeying the Passport Order by failing to surrender his

passport(s) to the Clerk of the Court.680       The Passport Order

provided, in relevant part, that:

     Donziger, on or before June 12, 2019 at 4 p.m., shall
     surrender to the Clerk of the Court each and every
     passport issued to him by each and every nation to
     have issued a passport to him, the Clerk to retain
     possession thereof unless and until this Court
     determines that Donziger has complied fully with
     paragraphs 4 and 5 of the Protocol.681

     The Court finds that the Passport Order’s text was entirely

unambiguous as to what it demanded.       The Passport Order, in no

uncertain terms, informed Mr. Donziger of (1) exactly what he

was required to do, (2) by when he was required to do it, and



     678See Cutler, 58 F.3d at 835 (noting that “courts can
expect lawyers to comply with less specific orders than
laymen”).
     679(See Def. I/II/III Br. at 15-24 ¶¶ 11-15 (cataloguing
Mr. Donziger’s contentions as to Count II).)
     680   (See Order to Show Cause at 6 ¶¶ 7-9.)
     681   (GX 2232 at 2.)


                                   197
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 202 of 245



(3) to whom he was to turn over his passport(s).         Mr. Donziger

does not even imply otherwise.682      The Special Prosecutors have

proven beyond a reasonable doubt that the Passport Order is

reasonably definite and specific.

                3. Disobedience

     Next, the Court considers whether the Special Prosecutors

have proven that Mr. Donziger disobeyed the RICO Judgment, the

Protocol, and the Passport Order.

                         A. Count IV

     Count IV charges Mr. Donziger with disobeying Paragraph One

of the RICO Judgment between March 4, 2014 and September 3, 2018

by refusing to assign to Chevron the 2011 Contingent Fee.683

Paragraph One plainly required Mr. Donziger to assign that

interest “forthwith,” i.e., immediately following the RICO

Judgment’s entry on March 4, 2014.684      Mr. Donziger

unquestionably did not do so, despite the RICO Judgment’s and

the RICO Opinion’s clear holding that the 2011 Contingent Fee

was a property interest subject to Paragraph One’s constructive




     682(See Def. I/II/III Br. at 24-25 ¶¶ 16-18 (laying out Mr.
Donziger’s contentions as to Count III).)
     683   (See Order to Show Cause at 6-8 ¶¶ 10-14.)
     684   (GX 1875 at 2 ¶ 1.)


                                   198
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 203 of 245



trust.685     Instead, the evidence shows that more than four years

passed before Mr. Donziger executed an assignment of any kind.686

But even then, that assignment did not comport with Judge

Kaplan’s subsequent order--entered following extensive efforts

to secure Mr. Donziger’s long-overdue compliance--outlining a

specific process by which Mr. Donziger was to complete the

transfer.     That order mandated that Mr. Donziger execute and

send two sets of original assignment forms by overnight courier:

(1) an unnotarized set by August 22, 2018 and (2) a notarized

set by August 29, 2018.687     Although Mr. Donziger sent the

unnotarized set by August 22, he sent it by email rather than

overnight courier, i.e., he did not send the originals as




     685(See GX 1875 at 1-2 ¶ 1 (“The Court hereby imposes a
constructive trust for the benefit of Chevron on all property,
. . . including, without limitation, all rights to any
contingent fee under the Retainer Agreement . . . .” (emphasis
added)); GX 1874 at 477 (“[Mr. Donziger’s] right to a contingent
fee and the fee itself are property subject to execution and
attachment and certainly to the imposition of a constructive
trust.” (footnote omitted)); see also id. at 475-77 (“The
imposition of a constructive trust on Donziger’s right to a
contingent fee, among other property traceable to the Judgment,
and the other defendants’ rights to recovery fits this mold to a
tee. . . . [T]he Judgment is the indispensable predicate of his
right to collect a contingent fee with respect to the Lago Agrio
case. That Judgment is the direct result of fraud by
Donziger.”).)
     686Mr. Donziger did not execute any assignment of the 2011
Contingent Fee until August 22, 2018. (See GX 123 at
DONZIGER_106017-18 (email and executed form).)
     687    (See GX 2079 at 5-6.)


                                    199
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 204 of 245



ordered.688    And Mr. Donziger did not complete and send the

notarized forms until September 4, days after the deadline.689

The Special Prosecutors have proven beyond a reasonable doubt

Mr. Donziger’s disobedience of Paragraph One of the RICO

Judgment with respect to the 2011 Contingent Fee.

                         B. Count V

     Count V alleges a similar violation of Paragraph One of the

RICO Judgment, this time related to Mr. Donziger’s refusal,

between November 1, 2017 and May 27, 2019, to assign to Chevron

the 2017 Contingent Fee.690      Paragraph One required Mr. Donziger

to assign that interest, which he acquired after the issuance of

the RICO Judgment, “forthwith,” i.e., without delay following

its acquisition.691    Yet, despite its being obvious that a

contingent fee interest in the Ecuadorian Judgment was subject

to Paragraph One’s constructive trust,692 Mr. Donziger did not


     688(See GX 123 at DONZIGER_106017-18 (email and executed
form); see also id. at DONZIGER_106021 (“Again, . . . originals
will be provided as soon as possible as practicable, but no
later than September 4, 2018.” (emphasis added)).)
     689(See GX 2085-1 at 1-2 (executed form); see also GX 123
at DONZIGER_106021 (“Again, notarized versions . . . will be
provided as soon as possible as practicable, but no later than
September 4, 2018.” (emphasis added)).)
     690   (See Order to Show Cause at 8-9 ¶¶ 15-18.)
     691   (GX 1875 at 2 ¶ 1.)
     692In addition to Judge Kaplan’s helpful explanations in
the RICO Judgment and RICO Opinion regarding what property was
                              (continued on following page)


                                    200
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 205 of 245



assign that interest until May 28, 2019, more than eighteen

months later.693    It took Judge Kaplan’s finding Mr. Donziger to

be in civil contempt and imposing a series of coercive fines to

spur Mr. Donziger to action;694 a February 21, 2019 order

directing him to assign the 2017 Contingent Fee by February 28,

2019 did not do the trick.695      The Special Prosecutors have

proven beyond a reasonable doubt that Mr. Donziger disobeyed

Paragraph One of the RICO Judgment by refusing to assign to

Chevron the 2017 Contingent Fee until May 28, 2019.

     Mr. Donziger counters that he is not guilty of Count V

because his assignment of the 2011 Contingent Fee encompassed

any interest he received under the 2017 Retainer.696         Not so.     To

support his contention, Mr. Donziger points to language in his

August 22, 2018 assignment form, which states that the


(continued from previous page)
subject to Paragraph One’s constructive trust, (see GX 1875 at
1-2 ¶ 1; GX 1874 at 475-77), throughout much of the alleged
period of noncompliance Mr. Donziger was also litigating his
obligation to transfer the 2011 Contingent Fee. On August 7,
2018--before Mr. Donziger assigned the 2011 Contingent Fee--
Judge Kaplan put Mr. Donziger on notice that Chevron could move
to hold him in contempt for failing to assign the 2017
Contingent Fee. (See GX 2064 at 2.) To suggest that Mr.
Donziger was somehow unaware of his obligation to assign to
Chevron the 2017 Contingent Fee strains credulity.
     693   (See GX 2216-1 at 1.)
     694   (See GX 2209 at 69-70.)
     695   (See GX 2165 at 3.)
     696   (See Def. IV/V/VI Br. at 4-5 ¶¶ 14-16.)


                                     201
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 206 of 245



assignment encompasses “all right, title, and interest . . . to

any contingent fee under that certain Retainer Agreement, dated

as of January 5, 2011, . . . together with its successors and

assigns and all successors to and predecessors of the Retainer

Agreement.”697    But the text of the 2011 Retainer and 2017

Retainer, which were between different parties,698 shows that

2017 Retainer is not a successor agreement.        Under the 2011

Retainer, Mr. Donziger’s law firm (Donziger & Associates, PLLC)

was entitled to receive a contingent fee from the LAPs.699           By

contrast, the 2017 Retainer entitled Mr. Donziger personally to

receive a contingent fee from ADF.700      The two agreements differ

in one of their most central obligations: who was liable to pay

a contingent fee and who was entitled to receive it.          That

matters.

     More fundamentally, even if Mr. Donziger were correct that

the 2017 Retainer was a successor agreement, it does not follow

that he did not disobey the RICO Judgment.        Mr. Donziger entered




     697   (GX 123 at DONZIGER_106018 (emphasis added).)
     698The 2011 Retainer was between the LAPs, ADF, ADAPT, and
Donziger & Associates PLLC. (See GX 1978-6 at 1.) The 2017
Retainer was between only ADF and Mr. Donziger personally. (See
GX 120 at DONZIGER_107415.)
     699   (See GX 1978-6 at 1, 3-4.)
     700   (See GX 120 at DONZIGER_107415, 107417.)


                                   202
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 207 of 245



into the 2017 Retainer as of November 1, 2017,701 yet he did not

assign the 2011 Contingent Fee until, at the absolute earliest,

August 22, 2018.702    Under no circumstance was that assignment,

made nearly a year later, completed “forthwith” as Paragraph One

required.703    Thus, the Special Prosecutors have proven beyond a

reasonable doubt Mr. Donziger’s disobedience of Paragraph One of

the RICO Judgment with respect to the 2017 Contingent Fee.

                         C. Count VI

     The Special Prosecutors have proven beyond a reasonable

doubt Mr. Donziger’s disobedience of Paragraph Five of the RICO

Judgment related to the Zelman transaction.        The communications

between Mr. Donziger and Mr. Zelman confirm it:

     In exchange for you providing me with $11,000 worth of
     such services, I pledge to you an interest in the
     Ecuador judgment from my fees should they be
     collected. The amount pledged is based on a pro rata
     proportion of the latest investment round in the case,
     which values a $250,000 investment as one-eighth of a
     point in the total claim won by villagers against
     Chevron. Your interest thus will be valued equally
     with this round based on an investment of $11,000.
     The actual amount that will be paid to you will be
     based on the total amount collected. To be more
     specific, your amount under this agreement will be




     701   (See GX 120 at DONZIGER_107417.)
     702   (See GX 123 at DONZIGER_106017-18 (email and executed
form).)
     703   (GX 1875 at 2 ¶ 1.)


                                   203
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 208 of 245



     11/250 of an eighth of a point of whatever is
     recovered of the total claim.704

Mr. Zelman testified that he hoped that Mr. Donziger would be

paid his fees from the Ecuadorian Judgment,705 even though he

understood the likelihood of recovery to be a “long shot.”706

And Mr. Zelman confirmed that this agreement was not merely

illusory or a matter of charity:      He did not provide (or even

offer) any services to Mr. Donziger for free.707        Although Mr.

Zelman understandably may have been hoping not to create any

difficulties for Mr. Donziger, that does not alter the substance

of the agreement that they reached.       Nor does Mr. Zelman’s




     704(GX 110 at DONZIGER_013102 (emphasis added); see also GX
105 at DONZIGER_013098 (using nearly identical language in an
earlier message).)
     705(See Trial Tr. 620:15-18 (“Q. And isn’t it true, Mr.
Zelman, that you were hoping that Mr. Donziger would get paid
his fees from the Ecuadorian judgment so that you would get
paid; isn’t that true? A. Yes.”).)
     706(Trial Tr. at 617:18-19 (“Q. Fair to say that it was a
long shot, Mr. Zelman? A. Absolutely.”).)
     707(See Trial Tr. 620:2-9 (“Q. Okay. You did not do this
services [sic] with Mr. Donziger for free; isn’t that correct?
A. That’s correct. Q. And isn’t it true that you never offered
to Mr. Donziger to give him your services for free; isn’t that
correct? A. That is correct. Q. Your answer is that is
correct? A. Yes.”).)


                                   204
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 209 of 245



acknowledgement that he understood that the RICO Judgment might

one day be set aside.708

     Mr. Donziger suggested, when opposing Chevron’s motion to

hold him in contempt in the underlying civil case, “that neither

Mr. Zelman nor [he] ever understood the agreement to be legally

binding, but rather an expression of the sentiment that his

generosity in providing services to me pro bono at a critical

transition point in my professional life would be matched with

generosity by me in the event I received a significant monetary

recovery.”709    In light of Mr. Zelman’s testimony, that theory is

not credible for at least two reasons.       First, Mr. Zelman did

not, in fact, provide his services pro bono:        Mr. Donziger paid

him $2,000 cash in addition to pledging his interest.710         And

second, if there was never any binding legal agreement, there

would have been absolutely no need to cancel it.         Yet, that’s




     708(See Trial Tr. at 625:20-22 (“Q. And was it your
understanding that the RICO judgment might be set aside one day?
A. Yes.”).)
     709   (GX 2184 at 7-8; see also supra note 707.)
     710(See Trial Tr. at 576:4-8 (“Q. Was there a cash
component of your agreement as well? A. Yes. Q. What was that,
the cash component of your agreement with Mr. Donziger? A.
Steven paid me 2,000 cash of the $14,000.”).)


                                   205
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 210 of 245



precisely what Mr. Zelman did after Mr. Donziger informed him

that the agreement could pose a problem.711

     Mr. Donziger also argues that the Special Prosecutors

failed to prove that Mr. Zelman provided him with “personal

services”--as opposed to “professional” ones--which Mr. Donziger

claims was “an element of the crime as charged.”712        Mr. Donziger

slices things far too finely.      The “personal services” language

used in the Order to Show Cause did not alter the elements that

the Special Prosecutors had to prove,713 and Paragraph Five of

the RICO Judgment forbid Mr. Donziger from monetizing his

interest in the Ecuadorian Judgment for any reason, whether




     711(See GX 135 at DONZIGER_119100 (“Due to all the
complications regarding our financial arrangement, I am
cancelling our deal. Therefore, we have NO agreement going
forward from this date.”); Trial Tr. at 591:1-10 (“Q. So what
were the -- I’ve asked you to explain what prompted you to send
this email. A. He told me there was a problem that might result
in something like this. And I said that was never the intent,
and let’s just cancel the agreement. Q. And you meant that was
-- when you just said that was never the intent, what did you
mean by that? A. I don’t think either one of us had an idea
that the agreement that we entered into somehow would create a
problem of this nature.”).)
     712   (Def. IV/V/VI Br. at 7 ¶¶ 21-22.)
     713To establish as violation of 18 U.S.C. 401(3), the
Special Prosecutors “must prove (1) the issuance of the order,
(2) the defendant’s disobedience or disregard of the order, and
(3) the defendant’s knowledge and willfulness in disobeying the
order.” Vezina, 165 F.3d at 178. That’s it.


                                   206
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 211 of 245



personal or professional.714     In any event, even if Mr. Zelman’s

services were targeted at helping Mr. Donziger in his

professional affairs, those services were undoubtedly provided

to Mr. Donziger personally.715     That Mr. Zelman’s coaching

services may have been targeted at improving Mr. Donziger’s

professional skills does not change the fact that it was Mr.

Donziger who personally benefitted.716



     714(See GX 1875 at 3 ¶ 5 (“Donziger and the LAP
Representatives, and each of them, is hereby further enjoined
and restrained from undertaking any acts to monetize or profit
from the Judgment, as modified or amended, or any New Judgment,
including without limitation by selling, assigning, pledging,
transferring or encumbering any interest therein.” (emphasis
added)).)
     715Mr. Zelman provided the services to Mr. Donziger in the
form of one-on-one sessions, consistent with the Transitions
Process plan. (See Trial Tr. at 570:7-11 (“What does The
Transitions Process consist of that you offer? A. Typically,
it’s four sessions, each approximately a month apart. Each
session consists of approximately four hours of dialogue between
myself and the client.”); id. at 577:5-9 (“Did Mr. Donziger
complete other modules of the transitions program? I think you
referred to the first module. A. He completed sessions one
through three in the four-hour segments. And the fourth session
was sort of spread out over a number of smaller sessions.”).)
     716(Cf., e.g., Trial Tr. at 610:1-6 (“Q. Mr. Zelman, isn’t
it true that the services you provided Mr. Donziger were solely
in furtherance of the enforcement of the Ecuador judgment? A.
The range of topics that we covered were many but I would say
that the intent was always to further his ability to function in
that way.”); id. at 613:6-14 (“Q. Isn’t it true, Mr. Zelman,
that your feedback was directed at the success of the
enforcement effort? . . . A. I’m not trying to make split
hairs in the background. That’s always the intent. And in the
foreground, it’s just to communicate for effectively.”); id. at
613:19-24 (“Q. Me too. Mr. Zelman, isn’t true that you at times
                              (continued on following page)


                                   207
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 212 of 245



     Mr. Donziger also argues that his agreement with Mr. Zelman

“was not prohibited by the RICO injunction” because what Mr.

Donziger actually pledged was a contingent interest predicated

on “the setting aside of the RICO judgment by way of Rule 60

motion for relief from a Judgment or Order.”717        That argument is

betrayed by the evidence for two reasons.

     First, Mr. Donziger’s communications with Mr. Zelman

indicate that the amounts Mr. Donziger pledged were “based on a

pro rata proportion of the latest investment round in the case,

which values a $250,000 investment as one-eighth of a point in

the total claim won by villagers against Chevron.”718         Of course,

Mr. Donziger was not selling what he describes in his post-trial

briefing as “Rule 60-contingent future interest[s]” to outside

investors.719    Instead, he was fundraising using his clients’

non-restrained interests in the Ecuadorian Judgment,720 and those


(continued from previous page)
would encourage Mr. Donziger to move away from a personal
narrative and more towards a more professional one? A. I
actually don’t remember the specifics of those conversations but
that would be the kind of thing I might offer.”).)
     717   (Def. IV/V/VI Br. at 10 ¶¶ 26-27.)
     718(GX 105 at DONZIGER_013098 (emphasis added); GX 110 at
DONZIGER_013102 (emphasis added).)
     719   (Def. IV/V/VI Br. at 11 ¶ 29.)
     720Mr. Donziger admitted to such fundraising at a hearing
before Judge Kaplan on May 8, 2018. (See GX 2010 at 18:23-24
(“I’m selling, as an intermediary, the points or the aspects of
                              (continued on following page)


                                   208
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 213 of 245



investors could be paid with collections from foreign judgment-

enforcement proceedings should any prove successful.721         It

simply does not make any sense for Mr. Zelman’s “Rule 60-

contingent future interest”--if that were really what it was--to

be priced at the same value as investment-grade interests in the

Ecuadorian Judgment.    Instead, the logical and reasonable

inference is that Mr. Donziger pledged to Mr. Zelman a garden-

variety portion of his contingent fee interest in the Ecuadorian

Judgment, whose value would naturally coincide with the shares

of the Ecuadorian Judgment offered for sale to outside

investors.

     And second, although Mr. Zelman testified that his

agreement with Mr. Donziger was “contingent” on future events,

the evidence shows that the contingency to which Mr. Zelman

referred related to Mr. Donziger’s collecting his fees, not to



(continued from previous page)
the judgment that are held by my clients.”); see also id. at
26:3-4 (“I’m not selling my shares; I’m selling my clients’
shares.”); id. at 31:13-14 (“[A]gain, I’m not selling my shares,
I’m selling their shares.”).)
     721The RICO Judgment only enjoined Mr. Donziger and the two
LAPs who appeared in the underlying civil suit; it did not
forbid the other LAPs from monetizing or profiting from the
Ecuadorian Judgment. (See GX 1875 at 3 ¶ 5.) Moreover, nothing
in the RICO Judgment “enjoin[ed], restrain[ed] or otherwise
prohibit[ed] Donziger, the LAP Representatives, or any of them,
from . . . filing or prosecuting any action for recognition or
enforcement of the Judgment or any New Judgment, or any for
prejudgment seizure or attachment of assets based in courts
outside the United States.” (Id. at 3 ¶ 6 (emphasis added).)


                                   209
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 214 of 245



the RICO Judgment possibly being set aside pursuant to a Rule 60

motion.722     Mr. Donziger’s communications with Mr. Zelman simply

refer to an uncertainty of future collection and indicate that

any recovery of Mr. Zelman’s fees would necessarily depend on

Mr. Donziger’s recouping his.723      Nowhere in any communications

with Mr. Zelman did Mr. Donziger so much as reference Rule 60 or

explain that it would be necessary for the RICO Judgment to be

set aside for Mr. Zelman ever to recover any fees.          Given that,

it is entirely unsurprising that Mr. Zelman did not know, at the

time he agreed to provide the executive-coaching services, that

Mr. Donziger was barred by the RICO Judgment from collecting

fees.724     All of this suggests that, at the time the agreement



     722(See, e.g., Trial Tr. at 589:8-12 (“What did I
understand him to mean. There was a judgment for, I don’t know,
$9.5 billion, that I know that he was attempting to collect
that. And if so, then there would be some fees that he would
receive as part of that, but that was just my understanding.”).)
     723(See, e.g., GX 105 at DONZIGER_013098 (“Should my
personal fees not be recovered from the Ecuador case, you will
not be entitled to any recovery of the $14,000. Should a
proportion of my fees be recovered, but not the full amount,
your recovery will be decreased on a pro rata basis equal to the
overall decrease affecting my fees.”); GX 110 at (similar).)
     724Mr. Zelman testified to that fact on both direct and
cross examination. (See Trial Tr. at 587:16-23 (“Q. Prior to
Mr. Donziger sending you this email on March 27, 2018, had Mr.
Donziger told you that he was barred by court order from
collecting fees on the matter? A. I don’t think he ever used
that language. Q. And when you say you don’t think he ever used
that language, had he ever indicated to you that a court order
prevented him from collecting the fees, his fees? A. I don’t
                              (continued on following page)


                                    210
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 215 of 245



was formed, the parties understood that what Mr. Donziger had

pledged was a standard contingency interest tied to the recovery

of the Ecuadorian Judgment, not some nebulous, “highly

contingent interest[]” for which “the market . . . is typically

non-existent.”725

     For these reasons, the Special Prosecutors have proven

beyond a reasonable doubt that Mr. Donziger disobeyed Paragraph

Five of the RICO Judgment by pledging a portion of his own

interest in the Ecuadorian Judgment to Mr. Zelman in exchange

for executive-coaching services.

                         D. Count I

     The Special Prosecutors have proven beyond a reasonable

doubt that Mr. Donziger disobeyed Paragraph Four of the Protocol

between March 8, 2019 and May 28, 2019.       Despite Paragraph

Four’s clear command to provide sworn lists of his “Devices” and

“Media” to Mr. Krehel and Chevron’s Forensic Expert within three




(continued from previous page)
believe so. I don’t believe so.”); id. at 617:20-618:5 (“Q. Mr.
Zelman, did there come a time when Mr. Donziger informed you
that he was barred by court order from collecting fees on this
matter? A. I saw an e-mail between himself and myself. I don’t
know what the date was but, yes. Q. But you knew that prior to
that e-mail, didn’t you, Mr. Zelman? A. That -- sorry. What did
I know? Q. That there had been a court order related to Mr.
Donziger’s ability to collect fees in this matter? A. I don’t
think I knew that prior to that email.”).)
     725   (Def IV/V/VI Br. at 11 ¶ 29.)


                                   211
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 216 of 245



business days of the Protocol’s entry,726 Mr. Donziger did not

provide any sworn list until nearly three months later.727          Mr.

Donziger did not disclose to Mr. Krehel that he even had any

devices until March 18, 2019, at that point only informing Mr.

Krehel orally that he used a MacBook Air and an iPhone.728          In an

email on March 11, 2019 and an April 8, 2019 filing with the

Court, Mr. Donziger indicated that he was planning to invite

contempt sanctions in order to obtain appellate review of the




     726   (See GX 2172 at 1 ¶ 4.)
     727(See GX 138 at DONZIGER_105038-40; see also Trial Tr. at
792:22-793:5 (“Q. And Mr. Krehel, with respect to this list that
Mr. Donziger was directed to provide to you of his devices and
accounts within three business days of entry of this protocol,
did that occur? A. No. Q. You did not receive a list from Mr.
Donziger of his devices and/or his accounts within three days of
the business days of entry of the protocol? A. That is correct,
I did not.”); id. at 806:2-5 (“Before you received this email
from Mr. Donziger on May 29, of 2019, had you received from Mr.
Donziger any list of his electronic devices or accounts? A.
No.”).)
     728(See Trial Tr. at 800:2-8 (“Q. And did Mr. Donziger give
you a response? A. Yes, he did. Q. What do you recall him
saying to you? A. To my recollection he mentioned that he has
an iPhone and MacBook Air and potentially he might have had some
other devices but he mentioned that they would not be related
matter. They would be more like a storage devices.”); GX 134 at
DONZIGER_101970 (“Verbally, when asked, Mr. Donziger provided
list of devices: one iPhone and one MacBook Air system.”.); see
also Trial Tr. at 806:6-10 (“Q. Was the only information that
you received from Mr. Donziger prior to this May 29, 2019 email
about Mr. Donziger’s devices, what Mr. Donziger told you in the
lobby of the apartment building on March 18 of 2019? A. That is
correct.”).)


                                     212
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 217 of 245



Protocol.729   Although Mr. Donziger changed his mind at some

point regarding his intent to resist Paragraph Four,730 he still

did not produce a sworn list of his devices until May 29,

2019,731 i.e., after Judge Kaplan had already found him to be in

civil contempt and after coercive fines began to run.732         It

would be an understatement to say that Mr. Donziger’s

disobedience of Paragraph Four of the Protocol was patent.

                         E. Count II

     The Special Prosecutors have proven beyond any shadow of a

doubt that Mr. Donziger disobeyed Paragraph Five of the Protocol

by refusing to surrender his electronic devices to Mr. Krehel at



     729(See GX 133 at DONZIGER_101980 (“I clearly have stated
that I will voluntarily go into civil contempt of the legally
unfounded orders in order to obtain proper appellate review.”);
GX 2184 at 4-5 (“[A]s I have made clear, my responses have been
limited by the fact that it is my intention to go into voluntary
contempt as a matter of principle rather than submit to the
review process prior to achieving any appellate review.”).)
     730(See GX 2352 at 7:21-24 (“I have a draft affidavit that
I sent in good faith to Chevron to work with them to get in
compliance. I intend to get in compliance on paragraph 4.”).)
     731(See GX 138 at DONZIGER_105038-40.) Mr. Donziger
ultimately had to supplement that declaration and did so on June
5, 2019. (See GX 140 at DONZIGER_105028-31.)
     732(See GX 2209 at 70 (“[Mr. Donziger] shall pay a coercive
civil fine to the Clerk of Court with respect to May 28, 2019
and each subsequent day from that date until the date on which
he fully purges himself of this contempt by doing so.”).)
Contrary to his suggestion in his post-trial briefing, Mr.
Donziger did not “come into compliance with paragraph 4 of the
March 5 Order . . . within the time allotted by Judge Kaplan in
the Contempt Opinion.” (Def. I/II/III Br. at 14 ¶ 10.)


                                   213
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 218 of 245



12:00 pm on March 18, 2019.733        Mr. Krehel’s testimony

established not only that Mr. Donziger did not surrender his

devices at the time Judge Kaplan specified734 but also that Mr.

Donziger had still not surrendered the devices as of the date of

trial,735 notwithstanding that the Court of Appeals’ decision on

which he hung his hat was rendered some two months before

trial.736     That testimony is wholly consistent with Mr.

Donziger’s repeated insistence that he would invite a contempt

sanction in order to seek appellate review of the Protocol.737


     733    (See GX 2172 at 2 ¶ 5.)
     734Mr. Krehel arrived at Mr. Donziger’s apartment, as
scheduled, before 12:00 p.m., but Mr. Donziger was not there.
(See Trial Tr. at 796:8-798:3; GX 134 at DONZIGER_101970.) Mr.
Krehel remained in the lobby until around 1:00 p.m. when Mr.
Donziger showed up carrying a cup of coffee. (See Trial Tr. at
798:4-13.)   At that time, Mr. Donziger told Mr. Krehel that he
would not surrender any devices for imaging. (See id. at
798:14-17 (“Q. Can you tell us what he said to you and you said
to him. A. From my recollection, Mr. Donziger told me that he
will not surrender any devices, and that basically we will not
receive any devices that day from him.”); GX 134 at
DONZIGER_101970 (“Mr[.] Donziger met LIFARS Forensic Team in the
building lobby, and did not provide LIFARS Forensic Team any
devices.”).)
     735(See Trial Tr. at 803:23-804:6 (“Q. Did Mr. Donziger
ever surrender any devices to you, Mr. Krehel, for imaging? A.
No. Q. He didn’t do it in June? A. No. Q. Didn’t do it in
July? A. Correct. Q. And as you sit here today, has that
happened? A. Did not happen.”).)
     736See Donziger, 990 F.3d at 192 (deciding appeal on March
4, 2021).
     737(See, e.g., GX 133 at DONZIGER_101980 (“I clearly have
stated that I will voluntarily go into civil contempt of the
                              (continued on following page)


                                      214
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 219 of 245



Of course, to invoke what Mr. Donziger terms “contempt

jurisdiction”--even if only intending to invite a civil contempt

sanction--disobedience of the order to be challenged is an

indispensable prerequisite.738     Any desire on Mr. Donziger’s part

to seek appellate review could bear only on whether his

disobedience was willful, not whether it occurred at all.           The

Court will consider the extensive proof of Mr. Donziger’s

willfulness in detail below.

                         F. Count III

     The evidence unequivocally establishes Mr. Donziger’s

disobedience of the Passport Order beyond any doubt whatsoever.

As explained above, the Passport Order’s directive was crystal

clear: Mr. Donziger was to surrender any passport in his

possession to the Clerk of Court by June 12, 2019 at 4:00 p.m.739



(continued from previous page)
legally unfounded orders in order to obtain proper appellate
review.”); GX 2184 at 4-5 (“[A]s I have made clear, my responses
have been limited by the fact that it is my intention to go into
voluntary contempt as a matter of principle rather than submit
to the review process prior to achieving any appellate
review.”).)
     738See, e.g., Maness, 419 U.S. at 460 (“We have
consistently held that the necessity for expedition in the
administration of the criminal law justifies putting one who
seeks to resist the production of desired information to a
choice between compliance with a trial court’s order to produce
prior to any review of that order, and resistance to that order
with the concomitant possibility of an adjudication of contempt
if his claims are rejected on appeal.” (alteration omitted).)
     739   (See GX 2232 at 2.)


                                   215
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 220 of 245



Yet, despite stating on June 10, 2019 that he would “voluntarily

surrender [his] passport until [he] c[ould] deal with it at the

Second Circuit,”740 Mr. Donziger did not do so.741       In lieu of

complying, Mr. Donziger instead moved for an emergency stay of

the Passport Order’s sanctions.742       Yet, even after Judge Kaplan

denied the motion in relevant part743--and despite Mr. Donziger’s

informing Judge Kaplan that he was “immediately turning to the

task of preparing an emergency stay to the Circuit”744--Mr.

Donziger never sought any relief from the Court of Appeals.745

Mr. Donziger (who has vigorously maintained that he is not a

flight risk) even requested that this Court permit him to keep



     740   (GX 2352 at 16:8-9.)
     741As Mr. Ng confirmed at trial, the Clerk’s Office’s
records indicate that Mr. Donziger never surrendered his
passports to the Clerk of the Court. (See Trial Tr. at 566:16-
24 (“Q. Was there any other record indicating that Mr. Donziger
had ever surrendered his passport to the Clerk of the Court at
any point in time after June 11th of 2019, as directed by the
court order? A. After June 13th or -- Q. After June 11th, the
date of the order, at any point in time? A. I did not see any
indication that a passport was received by the clerk’s
office.”).)
     742   (See GX 2234 at 15 n.6.)
     743   (See GX 2254 at 4.)
     744   (GX 2234 at 15 n.6.)
     745(See Trial Tr. at 657:3-9 (“Q. Did Mr. Donziger notice
an appeal of this order with the Second Circuit? A. No, he did
not. Q. Did he seek a stay of this order with the Second
Circuit? A. No, he did not. Q. Did he seek mandamus relief
with the circuit? A. No, he did not.”).)


                                   216
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 221 of 245



his passport--notwithstanding the Passport Order--at his initial

appearance to answer the criminal contempt charges.746         The

upshot?    Mr. Donziger did not comply with the Passport Order.

Full stop.

     Mr. Donziger disagrees, averring that he “is innocent” of

Count III because the Special Prosecutors did not prove that his

“failure to turn over his passport caused any harm or

obstructed, disrupted or interfered with the administration of

justice in any way.”747    He is wrong.     The Special Prosecutors

did not have to prove harm to sustain the criminal contempt

charges under 18 U.S.C. § 401(3).        As the Court has already

stated several times, “[t]o secure a conviction for criminal

contempt of a court order,” the Special Prosecutors need only

“prove (1) the issuance of the order, (2) the defendant’s

disobedience or disregard of the order, and (3) the defendant’s

knowledge and willfulness in disobeying the order.”748         The cases

that Mr. Donziger cites are inapposite because they involve




     746(See Trial Tr. at 831:22-832:3 (“But what I would
propose, because I don’t think this is a normal kind of case,
given the long history of my particular role in this case, is to
allow me to keep my passport for me to propose when I want to
travel to another place that I would inform the Court or inform
pretrial services or whatever the process is, get permission to
go for a certain period of time and be allowed to return.”).)
     747   (Def. I/II/III Br. at 24-25 ¶ 17.)
     748   Vezina, 165 F.3d at 178 (emphasis added).


                                   217
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 222 of 245



contempt occurring in the presence of the court,749 which is

governed by a different statutory provision.750        Whether Mr.

Donziger’s noncompliance with the Passport Order caused harm or

interfered with the administration of justice is entirely

irrelevant.   Accordingly, the Special Prosecutors have proven

beyond a reasonable doubt Mr. Donziger’s disobedience of the

Passport Order.

              4. Willfulness

     Finally, the Court takes up whether the Special Prosecutors

have established the willfulness of Mr. Donziger’s disobedience

of the RICO Judgment, the Protocol, and the Passport Order.




     749In re Williams, 509 F.2d 949, 960 (2d Cir. 1975)
(considering contempt case involving alleged in-court
misbehavior); In re Kirk, 641 F.2d 684, 687-88 (9th Cir. 1981)
(noting that the facts underlying the two contempt convictions
involved conduct occurring before two different judges); United
States v. Seale, 461 F.2d 345, 369 (7th Cir. 1972) (considering
a § 401(1) prosecution). Indeed, Mr. Donziger’s counsel left
out of his quotation of Kirk a relevant citation to 18 U.S.C.
§ 401(1), the provision governing contempts in the presence of a
court. See Kirk, 641 F.2d at 687 (“Moreover, there can be no
conviction for criminal contempt under 18 U.S.C. § 401 or 28
U.S.C. § 636(d) unless there has been such a ‘[m]isbehavior
. . . as to obstruct the administration of justice’ (§ 401(1)),
a ‘material disruption or obstruction’ of justice . . . .”
(emphasis added)).
     750See 18 U.S.C. § 401(1) (“A court of the United States
shall have power to punish by fine or imprisonment, or both, at
its discretion, such contempt of its authority, and none other,
as . . . [m]isbehavior of any person in its presence or so near
thereto as to obstruct the administration of justice.”)


                                   218
       Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 223 of 245



                            A. Counts IV & V

       The Special Prosecutors have proven beyond a reasonable

doubt the willfulness of Mr. Donziger’s disobedience of

Paragraph One of the RICO Judgment.          As the Court has already

found above, the RICO Judgment and the RICO Opinion made clear

to Mr. Donziger that the 2011 Contingent Fee and the 2017

Contingent Fee were property subject to the constructive trust.

Yet, as shown above, Mr. Donziger did not assign those interests

forthwith, instead doing so only after years of litigation.

Why?    The evidence suggests one obvious reason: Mr. Donziger did

not want to forfeit his right to receive a nine-figure payday

should efforts to enforce the Ecuadorian Judgment prove

successful in other jurisdictions.751          Mr. Donziger essentially

admitted as much when he declined, despite Judge Kaplan’s order

to the contrary, to transfer his Amazonia shares to the Clerk of

the Court pending his appeal of the RICO Judgment:

       The upshot is that a simple transfer to the clerk’s
       office of my Amazonia shares would in practice mean
       the complete divestiture--and potentially
       irretrievable loss--of more than two decades of labor
       on the part of me and some of my colleagues . . . .752


         Simple arithmetic shows that Mr. Donziger’s 6.3%
       751

share of the $8.6 billion Ecuadorian judgment, if collected
in full, would have entitled him to a fee of more than $540
million.

        (GX 1986-1 at 2 (emphasis added); see also GX 2051 at 2
       752

(“Holding the status quo seeks to prevent forfeiture
(dissipation) of my interest entirely--a result that Chevron
                              (continued on following page)


                                      219
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 224 of 245



As the Court has already observed,753 Mr. Donziger’s conduct

related to the Amazonia shares is relevant because Judge

Kaplan, Chevron, and Mr. Donziger grouped and equated the

Amazonia shares together with the 2011 Contingent Fee.

     Over the ensuing years, Mr. Donziger repeatedly refused to

transfer his shares in Amazonia, the 2011 Contingent Fee, and

the 2017 Contingent Fee, despite several subsequent orders from

Judge Kaplan.     Consider the following examples:

          On February 28, 2018, Judge Kaplan observed that Mr.
           Donziger “arguably [wa]s in contempt of the final
           judgment of permanent injunction” for failing to
           transfer his shares in Amazonia.754 Notwithstanding
           that warning, Mr. Donziger did not even attempt to
           transfer his Amazonia shares for months.

          In May 2018, despite his previous assertion that
           Chevron’s pursuit of the Amazonia shares was “a fake
           issue,”755 Mr. Donziger included an “Addendum of
           Understandings” to his first assignment of the
           Amazonia shares, stating, inter alia, that the share
           transfer form was being executed (1) “upon the
           specific threat of imposition of ‘contempt of court’
           sanctions” and (2) in violation of Amazonia’s
           Articles of Association.756 Judge Kaplan found that




(continued from previous page)
itself should be wary of, given that it claims ownership of my
interest through this Court’s judgment.” (emphasis added)).)
     753   (See supra note 109.)
     754   (See GX 1963 at 17.)
     755   (GX 2010 at 29:14.)
     756   (GX 2003-3 at 1.)


                                   220
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 225 of 245



           Addendum to have been targeted at negating the
           transfer.757

          On May 16, 2018, Judge Kaplan indicated that Chevron
           had raised a new possible basis for contempt: Mr.
           Donziger’s failure to assign the 2011 Contingent
           Fee.758 Despite that heads up, Mr. Donziger still
           did not transfer the 2011 Contingent Fee.759

          Following a motion to compel filed by Chevron,760
           Judge Kaplan ordered Mr. Donziger to execute a
           notarized assignment of the 2011 Contingent Fee by
           August 21, 2018.761 Because Mr. Donziger was
           traveling, Judge Kaplan extended the time to comply
           and instead required Mr. Donziger to complete two
           sets of assignment forms, one notarized and one
           not.762 Although Mr. Donziger did ultimately execute
           those forms, he did not do so consistently with
           Judge Kaplan’s instructions.763

          After exhausting his appeals of the RICO Judgment,
           Mr. Donziger nevertheless entered into the 2017
           Retainer.764 But Mr. Donziger did not disclose the

     757   (See GX 2006 at 12.)
     758   (See GX 2006 at 14-15.)
     759(See Trial Tr. at 150:20-151:2 (“And after Judge Kaplan
issued that opinion, that May 16th opinion, did Mr. Donziger
execute an assignment to Chevron of his right to the contingent
fee as granted in the 2011 retainer agreement? A. Not
immediately, no. Q. And in the next four or five weeks after
that opinion, did he execute an assignment of his contingent fee
interest? A. No.”).)
     760   (See generally GX 2047.)
     761   (See GX 2072 at 9.)
     762   (See GX 2079 at 5-6.)
     763(See GX 123 at DONZIGER_106017-18 (sending executed form
by email rather than overnight courier); GX 2085-1 at 1-2
(executing notarized form as of September 4, 2018 despite being
ordered to do so by August 29, 2018).)
     764   (See GX 120 at DONZIGER_107417.)


                                     221
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 226 of 245



           existence of that agreement until he appeared for a
           deposition on June 25, 2018.765 Mr. Donziger also
           did not assign that interest to Chevron until May
           28, 2019,766 despite Judge Kaplan’s February 21, 2019
           order directing him to do so by February 28, 2019.767

Collectively, that evidence easily proves beyond a reasonable

doubt that Mr. Donziger “consciously disregard[ed]” Paragraph

One of the RICO Judgment by refusing to assign to Chevron the

2011 Contingent Fee and the 2017 Contingent Fee.768

     Mr. Donziger argues that he is not guilty of Count IV

because “the scope and terms” of his “obligation to transfer or

assign the contractual rights were the subject of bona fide,

good faith dispute, negotiation, and litigation.”769         Not so.     As

the Court has already recognized, Paragraph One placed the onus

for compliance on Mr. Donziger; it did not order Chevron to do

anything.770    Contrary to what Mr. Donziger necessarily

suggests,771 Chevron was under no obligation to request that Mr.



     765(See GX 201 at 28:22-29:5 (“Are you familiar with this
document, Mr. Donziger, your retainer agreement from January 5th
of 2011? A. Yes. Q. Is this agreement still operative? A. I
think there has been a subsequent agreement.”).)
     766   (See GX 2216-1 at 1.)
     767   (See GX 2165 at 3.)
     768   Lynch, 162 F.3d at 735.
     769   (Def. IV/V/VI Br. at 2 ¶ 2.)
     770   (See GX 1875 at 1-2 ¶ 1.)
     771   (See Def. IV/V/VI Br. at 2 ¶ 3.)


                                     222
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 227 of 245



Donziger transfer the 2011 Contingent Fee or to propose any

specific form(s) of assignment.      Nor did Judge Kaplan’s

declining to force Mr. Donziger to sign an assignment form with

respect to unidentified and undescribed property excuse Mr.

Donziger’s failure to assign the 2011 Contingent Fee, a discrete

and identified property interest.772       And even though Mr.

Donziger is correct that Judge Kaplan did not direct him to

complete specific transfer forms until August 15, 2018,773 Mr.

Donziger fails to acknowledge that he did not even comply timely

with that order.774    Mr. Donziger’s attempts to pass the buck for

Paragraph One compliance to Chevron do not negate the other

evidence proving his conscious disregard of Paragraph One as

well as Judge Kaplan’s subsequent orders.

     As for Count V, Mr. Donziger maintains that he is not

guilty because “the need for and propriety of a transfer of

rights to the November 1 Agreement was also the subject of bona

fide litigation.”775    Again, the Court disagrees.      Mr. Donziger’s

assertion that the 2017 Retainer did not grant him a new


     772(See Def. IV/V/VI Br. at 2 ¶ 4 (arguing that “Mr.
Donziger prevailed on the ‘scope’ issue as reflected in Judge
Kaplan’s Order dated August 15, 2018” (emphasis omitted)).)
     773(See Def. IV/V/VI Br. at 3 ¶ 5; see also GX 2072 at 9
(ordering Mr. Donziger to complete specific transfer forms
related to the Amazonia shares and the 2011 Contingent Fee).)
     774   (See Def. IV/V/VI Br. at 3 ¶¶ 6-10.)
     775   (Def. IV/V/VI Br. at 5 ¶ 19.)


                                   223
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 228 of 245



interest is inconsistent with both (1) the language of the 2011

Retainer and the 2017 Retainer776 and (2) his June 25, 2018

deposition testimony confirming that the 2017 Retainer granted

him “a percentage interest” in the Ecuadorian Judgment.777

Moreover, as the Court recognized above, (1) Mr. Donziger’s

assignment of the 2011 Contingent Fee did not encompass the 2017

Contingent Fee,778 and (2) even if it did, Mr. Donziger still

disobeyed the RICO Judgment between when he signed the 2017

Retainer and, at the earliest, August 22, 2018.779        And

ultimately, Judge Kaplan resolved any questions surrounding the

2017 Contingent Fee by directly ordering Mr. Donziger to assign

that interest to Chevron by February 28, 2019.780        Yet, Mr.




     776As noted above, those agreements were among different
parties and differed in what persons or entities were liable to
pay a contingent fee and what persons or entities were entitled
to receive such a fee. (Compare GX 1978-6 at 1, 3-4 (entitling
Donziger & Associates PLLC to contingent fee from the LAPs),
with GX 120 at DONZIGER_107415, 107417 (entitling Mr. Donziger
personally to contingent fee from ADF).)
     777(GX 201 at 59:12-22 (“Q. Does the agreement that you
signed with the FDA in the last couple of years, the retainer
agreement, give you a percentage interest in the judgment, the
Ecuadorian judgment? A. Yes. Q. What is that percentage
interest in the FDA retainer? A. It’s the same percentage
interest that I have always had, to the best of my knowledge,
6.3 percent.”).)
     778   (See supra notes 696 to 700 and accompanying text.)
     779   (See supra notes 701 to 703 and accompanying text.)
     780   (See GX 2165 at 3.)


                                   224
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 229 of 245



Donziger did not do so until May 28, 2019,781 and then only after

Judge Kaplan found him to be in civil contempt and imposed a

series of coercive fines.782       If that does not prove willfulness,

it is hard to imagine what would.

     In sum, the Special Prosecutors have proven beyond a

reasonable doubt that Mr. Donziger willfully disobeyed Paragraph

One of the RICO Judgment by (1) refusing between March 4, 2014

and September 3, 2018 to assign to Chevron the 2011 Contingent

Fee and (2) refusing between November 1, 2017 and May 27, 2019

to assign to Chevron the 2017 Contingent Fee.

                         B. Count VI

     The Special Prosecutors have also proven beyond a

reasonable doubt that Mr. Donziger’s disobedience of Paragraph

Five of the RICO Judgment was willful.       The record is replete

with evidence that Mr. Donziger knew that he was forbidden to

profit from the Ecuadorian Judgment.783       Cognizant of that fact,

Mr. Donziger represented to Judge Kaplan, when attempting to


     781   (See GX 2216-1 at 1.)
     782   (See GX 2209 at 69-70.)
     783(See, e.g., GX 2018 at 2 (“So long as the litigation
finance agreements do not involve Mr. Donziger pledging,
assigning, committing, or otherwise collateralizing his specific
contingency interest . . . [,] the NY Judgment does not have any
impact.”); GX 2051 at 2 (“It remains that Chevron has not
presented even a scintilla of evidence that I have sold any of
my interests in the Ecuador judgment--the only operative factual
question at issue that could provide a basis for a contempt
finding on the judgment compliance issue.”).)


                                     225
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 230 of 245



prevent post-judgment discovery, that he was “not selling [his]

own shares, because that obviously [wa]s prohibited by your

Honor’s RICO judgment.”784    Mr. Donziger made that representation

despite having pledged a portion of his contingency fee interest

in the Ecuadorian Judgment to Mr. Zelman.785       Then,

notwithstanding Chevron’s moving on March 19, 2018 to hold him

in contempt for allegedly monetizing the Ecuadorian Judgment

related to litigation fundraising,786 Mr. Donziger agreed on

March 26, 2018 to pledge a further interest to Mr. Zelman in

consideration for $2,000 of additional executive-coaching

services.787


     784(GX 2010 at 18:24-19:1 (emphasis added); see also id. at
21:5-7 (“What evidence have they presented to show I have sold a
single piece of my interest? Zero. And it hasn’t happened.
I’ll make that representation right now.”); id. at 26:3-4 (“I’m
not selling my shares; I’m selling my clients’ shares.”); id. at
31:5-7 (“How do we know he hasn’t sold his shares? Well, I’m a
lawyer and I’m representing to you as an officer of the court
right now I have not sold my shares.”); id. at 31:13-14
(“[A]gain, I’m not selling my shares, I’m selling their
shares.”); id. at 32:18-23 (“But if there’s anything that might
be arguably legit about what they’re seeking, it’s something
related to the narrow issue of am I selling my own shares. And
if you’re not going to accept my representation, I can prove to
you that I have not sold my own shares, and that’s what it
should be limited to.”).)
     785(See GX 105 at DONZIGER_013098; GX 110 at
DONZIGER_013102.)
     786(See GX 1966 at 14-16; see also GX 1968 at 2 (ordering
Chevron to serve its ex parte motion on Mr. Donziger).)
     787(See GX 110 at DONZIGER_013102 (“You and I agree that
consistent with the terms below, I have delivered an additional
                              (continued on following page)


                                   226
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 231 of 245



     Almost immediately thereafter, Mr. Donziger informed Mr.

Zelman out of the blue for the first time that he was “barred by

court order in the U.S. from collecting fees on the matter.”788

For three months after that, Mr. Donziger did not produce to

Chevron his communications with Mr. Zelman,789 even though (1)

those communications were responsive to Document Request No.




(continued from previous page)
$2000 worth of consulting services which entitles me to 2/250 of
an eighth of a point of whatever is collected of the total
claim.”); id. (“Let me confirm the calculation. Agree in
concept. Thanks!”).)
     788   (GX 111 at DONZIGER_013103.)
     789(See Trial Tr. at 355:8-11 (“Q. These exhibits -- 105,
106, 109, 110, 111 -- were they provided to you at any point by
Steve Donziger in the discovery process? A. No.”); id. at
583:1-14 (“Q. So Mr. Zelman, this particular email, you received
a subpoena from Gibson Dunn for some documents; correct? A.
Yeah. Q. And this is one of the documents that you produced; is
that correct? A. I would suppose so. Q. And when you collected
documents to provide to Gibson Dunn, did you review your emails
and print them out? A. Yes. Q. Okay. And this would have been
one of the emails that you’ve printed out or viewed; correct?
A. Yes. Q. And provided to Gibson Dunn; correct? A.
Correct.”).)
     Mr. Donziger was not Mr. Zelman’s attorney, and “Mr. Zelman
was not and never has been an investor in the [Lago Agrio]
case.” (GX 2184 at 7.) No claim of privilege would pertain to
those documents, and Mr. Donziger’s First Amendment objection--
which he tied to Chevron’s discovery of litigation funders--
would be similarly inapplicable. At base, there was no
principled reason for Mr. Donziger to have withheld those
documents other than his not wanting to turn them over to
Chevron.


                                   227
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 232 of 245



30790 and (2) Judge Kaplan had ordered him to comply with that

request by June 15, 2018.791    In direct contravention of Judge

Kaplan’s order, Mr. Donziger claimed the Request No. 30

“appear[ed] to be a Compliance Request.”792       Nevertheless, Mr.

Donziger represented that he had “not attempted nor completed

any sale or assignment of [his] interest in the Ecuador Judgment

at any point since March 4, 2014.”793      Collectively, the evidence

proves that (1) Mr. Donziger pledged a portion of his

contingency fee interest to Mr. Zelman, (2) even though he knew

that doing so contravened Paragraph Five of the RICO Judgment,

and (3) he subsequently did not produce to Chevron documents

evidencing the transaction despite being ordered to do so by




     790(See GX 1989-1A at 15 ¶ 30 (“ALL DOCUMENTS evidencing or
relating to any attempted or completed sale, assignment, or
transfer of rights, title, claims or interest of any proceeds or
other interest held by YOU, whether directly or indirectly, in
the ECUADOR JUDGEMNT or the ECUADOR ENFORCEMENT ACTIONS, whether
or not such attempt was successful.”).)
     791(See GX 2009 at 1 n.1 (“The specific document requests
that the Court characterizes as Money Judgment Discovery are
Requests 1 through 17 19, 23 through 28 and 30.”); id. at 3
(“The Donziger Defendants, on or before June 15, 2018, shall
comply fully with all of the Money Judgment Requests, as
modified by this order, that are contained in Chevron’s First
Set of Requests for Production of Documents in Aid of the
Supplemental Judgment (‘the RFP’). Full compliance includes,
but is not limited to, production of all responsive documents
within their possession, custody or control.”).)
     792   (GX 119 at DONZIGER_103461.)
     793   (GX 119 at DONZIGER_103461.)


                                   228
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 233 of 245



Judge Kaplan.    The Special Prosecutors have met their burden of

proof beyond a reasonable doubt.

     Even assuming, arguendo, that Mr. Donziger may have lacked

foresight into the possible consequences of his actions--given

his suggestions that his agreement with Mr. Zelman was de

minimis794--the Court rejects any notion that Mr. Donziger

thought that pledging a portion of his interest in the

Ecuadorian Judgment was somehow permissible under the RICO

Judgment.    Judge Kaplan had made crystal clear to Mr. Donziger

that he “may not be allowed to benefit from [the Ecuadorian

Judgment] in any way,”795 and Paragraph Five of the RICO Judgment

explicitly forbade Mr. Donziger from “pledging . . . any

interest” in the Ecuadorian Judgment for any reason.796         Yet, Mr.

Donziger received more than $14,000 worth of services from Mr.

Zelman,797 and he offered consideration for those services in the


     794(GX 2184 at 8 (“The Zelman issue is obviously de
minimis.”); see also id. at 7 (“I understand how the agreement
with Mr. Zelman can be seen as a monetization of my interest in
the Ecuador Judgment arguably in conflict with the Court’s
interpretation of the terms of the RICO Judgment, although to be
clear I do not concede that it is in conflict. I did not fully
appreciate this at the time these services were provided, for
reasons I do not specifically recall . . . .”).)
     795   (GX 1874 at 485.)
     796   (GX 1875 at 3 ¶ 5.)
     797(See Trial Tr. at 581:12-15 (“So over the period of
several months, we had several meetings which would have
extended past the four hours that the fourth session was already
                              (continued on following page)


                                   229
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 234 of 245



form of $2,000 in cash coupled with a portion of his contingent

fee interest.798    If Mr. Donziger was ignorant of Paragraph

Five’s strictures, he was willfully so.       That undoubtedly shows

“conscious[ ] disregard” of Paragraph Five of the RICO

Judgment,799 especially considering that the Court of Appeals

“hold[s] attorneys to a higher standard of conduct than . . .

lay persons.”800

                         C. Counts I & II

     The Court finds that the Special Prosecutors have proven

beyond a reasonable doubt that Mr. Donziger’s disobedience of

Paragraphs Four and Five of the Protocol was willful.          After the

Protocol was issued, Mr. Donziger repeatedly, and almost

immediately, broadcast his intent not to comply.         For example,




(continued from previous page)
contracted for. So that’s what was being represented in this
email.”).)
     798(See GX 105 at DONZIGER_013098 (“In exchange for you
providing me with $14,000 worth of such services, I pledge to
you an interest in the Ecuador judgment from my fees should they
be collected.”); GX 110 at DONZIGER_013102 (“You and I agree
that consistent with the terms below, I have delivered an
additional $2000 worth of consulting services which entitles me
to 2/250 of an eighth of a point of whatever is collected of the
total claim.”); Trial Tr. at 576:4-8 (“Q. Was there a cash
component of your agreement as well? A. Yes. Q. What was that,
the cash component of your agreement with Mr. Donziger? A.
Steven paid me 2,000 cash of the $14,000.”).)
     799   Lynch, 162 F.3d at 735.
     800   Cutler, 58 F.3d at 837.


                                     230
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 235 of 245



in an email Mr. Donziger sent less than a week after the

Protocol was entered, Mr. Donziger did not pull punches:

     I have explained this to Judge Kaplan on repeated
     occasions beginning almost one year ago. . . . I
     clearly have stated that I will voluntarily go into
     civil contempt of the legally unfounded orders in
     order to obtain proper appellate review. Judge Kaplan
     and Chevron have known this long before starting the
     pointless process of having you appointed and crafting
     a review protocol, etc. So I hope you have not
     cleared your schedule to work on this matter, because,
     as Chevron knows, I will not be producing documents
     until my due process rights are respected.801

Less than a month later, Mr. Donziger again did not beat around

the bush:

     This has already been briefed to some extent, although
     as I have made clear, my responses have been limited
     by the fact that it is my intention to go into
     voluntary contempt as a matter of principle rather
     than submit to the review process prior to achieving
     any appellate review. Accordingly, I have not
     dedicated my limited time and resources to
     articulating challenges to the bewilderingly and
     unnecessarily complex review protocol drafted by
     Chevron and ordered, in essentially the same form, by
     the Court. Nor can I dedicate much additional time to
     the issue here, in light of the limited time available
     to respond to the motions. I will nonetheless observe
     that, on account of a number of unavoidable facts, the
     review protocol, for all its supposed protections,
     merely disguises a de facto authorization for Chevron
     to rifle through my files largely as it wishes.802

Those statements carried forward Mr. Donziger’s repeated efforts

to stave off discovery based on attorney-client privilege and




     801   (GX 133 at DONZIGER_101980 (emphasis added).)
     802   (GX 2184 at 4-5.)


                                   231
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 236 of 245



the First Amendment,803 which Judge Kaplan had squarely rejected

more than once804 and which, ironically, had necessitated the

entry of the Protocol in the first place.805       In essence, despite

knowing that his obligation to comply with Paragraphs Four and

Five of the Protocol was not stayed pending appeal,806 Mr.


     803(See, e.g., GX 2067 at 1 (arguing that Judge Kaplan’s
“refusal to offer protective and/or injunctive relief necessary
to protect the associational rights of myself and others under
the First Amendment is unconstitutional”); GX 2118 at 1, 3 n.1
(informing Judge Kaplan that “I will be unable to comply with
the order dated October 18, 2018 directing me to produce a
potentially massive quantity of confidential and privileged
documents and communications to Chevron” and also suggesting
that the discovery requests “work[] a clear violation of the
First Amendment right to association”); GX 2131 at 2 (“I am not
ethically able to comply with the Court’s order to produce
mountains of confidential and privileged material to Chevron
under a wholly improper purported privilege waiver ruling and
before the Court has even ruled on the core issue in Chevron’s
original contempt motion.”).)
     804(See, e.g., GX 2045 at 20-35 (rejecting First Amendment
arguments for protective order); GX 2108 at 2 (finding waiver of
attorney-client privilege due to repeated failures to produce a
privilege log as required by Federal Rules of Civil Procedure
and the Local Rules); GX 2352 at 18:25-19:8 (rejecting attempt
to relitigate foundational objections to post-judgment
discovery).)
     805(See GX 2171 at 2 (“Above all, however, it is necessary
to bear in mind that the imaging and examination of Donziger’s
electronic devices has been necessitated only by his obdurate
refusal to make any serious, good faith effort to produce
documents he has been ordered to produce. He has brought this
on himself.”).)
     806(See GX 2149 at 13:24-14:1 (“I know you have an appeal
pending in the Second Circuit. I know their brief is due
sometime in March. That’s the way it goes. You don’t have a
stay.” (emphasis added)).) Mr. Donziger never sought emergency
relief from the Court of Appeals. (See GX 7 (no docket entries
                              (continued on following page)


                                   232
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 237 of 245



Donziger openly admitted that he had absolutely no intention of

complying until he could assert his objections to the Court of

Appeals, which he thereafter either failed to do or did

unsuccessfully.    The law put Mr. Donziger to the choice of

complying with the Protocol or resisting with the “concomitant

possibility of an adjudication of contempt.”807        He made that

choice willfully and deliberately.

     Mr. Donziger argues that his disobedience of the Protocol

was not willful because “he was seeking appellate review of the

lawfulness of the entire order at the time,” pursuant to what

describes as “well-trodden” path to obtain pre-compliance review

of a discovery order.808    Mr. Donziger suggests that the Special

Prosecutors “have failed to prove beyond a reasonable doubt that

any of Mr. Donziger’s resistance to the March 5 Order was

willful disobedience as opposed to an effort to comply via a




(continued from previous page)
seeking emergency relief); GX 8 (same); GX 9 (same); see also
Trial Tr. at 654:11-20 (“Q. And in the time period that I had
focused you on during the course of your direct, which would be
February 28th of 2018 to September 30th of 2019, did Mr.
Donziger ever seek a stay in the Second Circuit? A. No, he did
not. Q. Did he ever seek mandamus relief in that time period in
the Second Circuit? A. No, he did not. Q. Did he ever seek
expedited briefing in the Second Circuit? A. No, he did
not.”).)
     807   Maness, 419 U.S. at 460.
     808   (Def. I/II/III Br. at 15 ¶ 10.)


                                   233
     Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 238 of 245



legally available pathway that included appellate review.”809

Mr. Donziger’s conduct, he avers, “was consistent with a

reasonable interpretation of the court’s order (albeit an

interpretation different from the one applied by the court

imposing the contempt) or at worst a good faith pursuit of a

plausible though mistaken alternative.”810        Finally, Mr. Donziger

suggests that “[t]he permissibility of [his] seeking appellate

review of discovery orders in a post-judgment context by way of

‘contempt jurisdiction’ (or token or symbolic contempt) without

incurring criminal contempt liability is clear as a matter of

law.”811   The Court disagrees for at least three reasons.

     First, Mr. Donziger is wrong that a litigant can invoke

“contempt jurisdiction” without the possibility of facing

criminal sanctions.     It is well-established that the same

“conduct can amount to both civil and criminal contempt”812 and

that “the choice of sanctions--civil or criminal--is vested in

the discretion of the District Court,” not the would-be

contemnor.813    In reality, it is ordinarily necessary for a party


     809   (Def. I/II/III Br. at 17 ¶ 13.)
     810(Def. I/II/III Br. at 17 ¶ 13 (quotation marks and
footnotes omitted).)
     811   (Def. I/II/III Br. at 18 ¶ 14.)
     812United States v. United Mine Workers of Am., 330 U.S.
258, 299 (1947).
     813   Dinler, 607 F.3d at 934.


                                    234
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 239 of 245



seeking to obtain pre-compliance review of a discovery order to

suffer a criminal contempt sanction.814      The Court is aware of no

authority to the contrary.815

     Second, the Court rejects Mr. Donziger’s assertion that his

conduct was “consistent with a reasonable interpretation” of

Paragraphs Four and Five of the Protocol.        Paragraph Four and

Paragraph Five ordered Mr. Donziger to do two distinct things.

It is not reasonable to interpret Paragraph Four and Paragraph

Five somehow not to require compliance with their plain

directives.   Likewise, the Court does not accept Mr. Donziger’s

assertion that his conduct constituted a “good faith pursuit of

a plausible though mistaken alternative.”816       Almost

definitionally, defying a court order to seek appellate review




     814See, e.g., Dinler, 607 F.3d at 934 (observing that a
party “can only appeal a civil contempt sanction after a final
judgment”).
     815In fact, although the Supreme Court did not explicitly
state as much, the contempt charged in Maness--which Mr.
Donziger invoked in his collateral-bar-rule arguments--appears
to have been of the criminal variety. See Maness, 419 U.S. at
455, 457 (noting that the trial court “fixed punishment . . . at
10 days’ confinement and a $200 fine” and that “the penalty” was
later changed “to a $500 fine with no confinement” (emphasis
added)); see also Bagwell, 512 U.S. at 828-29 (stating that “a
fixed sentence of imprisonment is punitive and criminal if it is
imposed retrospectively for a completed act of disobedience” and
observing a similar rule for “flat, unconditional fine[s]”
(quotation marks omitted)).
     816Int’l Distrib. Ctrs., Inc. v. Walsh Trucking Co., 62
B.R. 723, 731 n.6 (S.D.N.Y. 1986) (alteration omitted).


                                   235
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 240 of 245



of that order is making a conscious choice not to comply, not

undertaking a good faith effort to do so.        Indeed, based on the

evidence, the Court finds it obvious that Mr. Donziger’s goal

was to avoid ever having to comply with the Protocol (or at

least with Paragraph Five).

     And third, Mr. Donziger’s argument has a more fundamental

problem.    Even if Mr. Donziger’s intentions in disobeying the

Protocol were pure,817 or “[e]ven godly,” that does not matter.818

The Special Prosecutors did not have to prove Mr. Donziger’s

“bad intent in order to prove willfulness.”819        The law of

criminal contempt provides no safe harbor for conscientious

objectors.    All that the Special Prosecutors had to prove beyond

a reasonable doubt to prove willfulness was Mr. Donziger’s

“specific intent to consciously disregard” Paragraphs Four and

Five of the Protocol.820    They have done that in spades.



     817It is not at all clear that Mr. Donziger was refusing to
comply with Paragraphs Four and Five of the Protocol in order to
obtain appellate review, as opposed to merely attempting to
stonewall discovery. After all, when he was afforded the
opportunity to obtain the very appellate review of the Protocol
that he purportedly sought, Mr. Donziger elected not to
challenge the validity of the Protocol or Judge Kaplan’s related
contempt findings. (See GX 317 at 8 (statement of the issues);
id. at 9-31 (substantive arguments).) Sometimes, actions speak
louder than words.
     818   Lynch, 162 F.3d at 735.
     819   Remini, 967 F.2d at 758.
     820   Lynch, 162 F.3d at 735.


                                     236
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 241 of 245



     In short, the Special Prosecutors have proven beyond a

reasonable doubt that Mr. Donziger willfully disobeyed

Paragraphs Four and Five of the Protocol, even if his reason for

doing so was to pursue (ultimately unsuccessfully) appellate

review.

                         D. Count III

     Finally, the Court finds that the Special Prosecutors have

proven beyond a reasonable doubt that Mr. Donziger’s

disobedience of the Passport Order was willful.         On July 12,

2019--despite knowing that he was required to surrender his

passports and even after indicating that he would do so

voluntarily to seek appellate review821--Mr. Donziger elected

instead to inform Judge Kaplan that he would not “comply with

the Court’s deadline of 4 p.m. today in the Passport Order” due

to his “pending motion for emergency relief and the severe and

irreparable harm as articulated in th[at] motion.”822         Despite

Mr. Donziger’s representation to Judge Kaplan that he was

“immediately turning to the task of preparing an emergency stay




     821(See GX 2352 at 16:8-9 (“I will voluntarily surrender my
passport until I can deal with it at the Second Circuit.”).)
     822   (GX 2234 at 15 n.6.)


                                   237
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 242 of 245



to the Circuit,”823 Mr. Donziger never followed through.824         Even

if Mr. Donziger did not disobey the Passport Order with mala

fides, the evidence plainly proves beyond a reasonable doubt

that he chose to “consciously disregard” that order.825         That is

all the law demands.826

                5. Young & the Court’s Discretion

     Throughout his post-trial briefing, Mr. Donziger maintains

that this Court should exercise its discretion and decline to

impose criminal sanctions because Judge Kaplan’s employing the

criminal contempt power is inconsistent with Young.827         In Young,

the Supreme Court observed that a court’s use of its contempt

“authority must be restrained by the principle that only the

least possible power adequate to the end proposed should be used

in contempt cases.”828    A court’s vindicating its authority by



     823   (GX 2234 at 15 n.6.)
     824(See Trial Tr. at 657:3-9 (“Q. Did Mr. Donziger notice
an appeal of this order with the Second Circuit? A. No, he did
not. Q. Did he seek a stay of this order with the Second
Circuit? A. No, he did not. Q. Did he seek mandamus relief
with the circuit? A. No, he did not.”).)
     825   Lynch, 162 F.3d at 735.
     826See Remini, 967 F.2d at 758 (“[T]he government did not
have to show Remini’s bad intent in order to prove willfulness
in criminal contempt . . . .”).
     827(See Def. I/II/III Br. at 25 ¶ 18; Def. IV/V/VI Br. at 4
¶ 12, 6 ¶ 20, 11-12 ¶ 30.)
     828   Young, 481 U.S. at 801 (cleaned up) (emphasis added).


                                     238
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 243 of 245



punishing past violations of its orders is such a permissible

end,829 however, and it is hornbook law that the same

contemptuous act can subject a contemnor to both civil and

criminal sanctions.830   Here, the charges are all directed at Mr.

Donziger’s extensive and continuous laundry list of past

violations of Judge Kaplan’s orders, not at securing his future

compliance with those orders.831     And, as the Court has already



     829See, e.g., United States v. Twentieth Century Fox Film
Corp., 882 F.2d 656, 661 (2d Cir. 1989) (“Criminal contempt,
however, serves the much different purpose of vindicating the
court’s authority. It serves to punish individuals or
corporations for past violations of a court order.” (citation
omitted)).
     830See, e.g., In re Grand Jury Witness, 835 F.2d 437, 440
(2d Cir. 1987) (“Refusal to obey a court order may subject a
person to both civil and criminal contempt for the same acts.”);
SEC v. Am. Bd. of Trade, Inc., 830 F.2d 431, 439 (2d Cir. 1987)
(“When a district court’s order has been violated, the court may
impose either civil contempt remedies or criminal contempt
sanctions, or both.”); Universal City Studios, Inc. v. N.Y.
Broadway Int’l Corp., 705 F.2d 94, 96 (2d Cir. 1983) (“Though
the use of judicial power to secure future compliance with a
court order involves civil contempt remedies, the use of such
power in the aftermath of past violations can take the form of
either civil contempt remedies or criminal contempt punishments,
or both.” (citations omitted)); In re Weiss, 703 F.2d 653, 664
(2d Cir. 1983) (“If conduct is tantamount to a willful refusal
to obey an order of the court, and the contemnor has the power
to end his contumacy, a court may impose criminal contempt
sanctions, or civil contempt sanctions, or both.”); In re
Irving, 600 F.2d 1027, 1031 (2d Cir. 1979) (“In responding to a
single contemptuous act, a court may well impose both criminal
and civil sanctions--wishing to vindicate its authority and to
compel compliance.”).
     831(See Order to Show Cause at 2-3 ¶ 3, 5 ¶ 6, 6 ¶ 9, 8
¶ 14, 9 ¶¶ 18, 21 (each specifying the relevant time period for
the contemptuous conduct).)


                                   239
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 244 of 245



held, “[t]he fact that Mr. Donziger ultimately acquiesced to

[some of] Judge Kaplan’s orders before he was criminally charged

does not mean that Judge Kaplan was then forced to ignore the

years of noncompliance up to the purges.”832       Because the Court

discerns no abuse of discretion in Judge Kaplan’s charging

criminal contempt, the Court will not decline to impose criminal

sanctions based on Young.

  IV.      Conclusion

     The Court does not question the sincerity of Mr. Donziger’s

espousal of his clients’ cause.        Nor does it quarrel with the

sincerity of his belief that he has been treated unfairly by

Chevron.     But “a lawyer, of all people, should know that in the

face of a perceived injustice, one may not take the law into his

own hands.”833     By repeatedly and willfully defying Judge

Kaplan’s orders, that is precisely what Mr. Donziger did.           It’s

time to pay the piper.

     Because the Special Prosecutors have proven each element of

criminal contempt of a court order beyond a reasonable doubt,

the Court finds and renders a verdict of GUILTY on each of the

six counts of criminal contempt charged in the Order to Show

Cause.834     In addition, Mr. Donziger’s two post-trial letter


     832    (Order, dated May 7, 2021 [dkt. no. 299] at 9.)
     833    Cutler, 58 F.3d at 840.
     834    (See Order to Show Cause at 1-10 ¶¶ 1-21.)


                                      240
    Case 1:19-cr-00561-LAP Document 346 Filed 07/26/21 Page 245 of 245



motions seeking dismissal of the criminal contempt charges [dkt.

nos. 324 & 330] are DENIED.           Contrary to Mr. Donziger’s

assertion that his conviction was “pre-ordained,”835 the Court

finds him guilty on each count for one reason and one reason

only:         Mr. Donziger did that with which he is charged.      Period.

        The parties shall confer and indicate their views, by joint

letter, regarding: (1) a briefing schedule for any sentencing-

related submissions; and (2) counsel’s availability for

sentencing in this matter.        That letter shall be filed no later

than three business days from the date of this order’s entry.

In conferring, the parties should keep in mind Mr. Donziger’s

repeated requests to be released from pre-trial home

confinement, although the length of the pre-trial proceedings

was prolonged almost exclusively by Mr. Donziger’s requests for

trial adjournments.

        This opinion is being issued one week after the conclusion

of all post-trial briefing on counsel’s agreed-upon schedule.

SO ORDERED.

Dated:           July 26, 2021
                 New York, New York


                                __________________________________
                                LORETTA A. PRESKA
                                Senior United States District Judge




        835    (Def. I/II/III Br. at 8 ¶ 5.)


                                        241
